--------------------------------------------------------------------------------

Exhibit 10.1



 
OPTION AGREEMENT


 
made between
 


 
Ansell Capital Corp.
 
and
 
Eagle Trail Properties Inc.
 
and
 
Guinness Exploration, Inc.
 
and
 
richard Coglon
 
and
 
Robert Sim
 


 
in respect of the
 
Mt. Nansen Property, Whitehorse District, Yukon
 


 
March 4, 2011
 


 


 





 
 

--------------------------------------------------------------------------------

 

 
OPTION AGREEMENT
 
THIS AGREEMENT made as of the 4th day of March, 2011.
 
BETWEEN:
 
ANSELL CAPITAL CORP., a corporation incorporated under the laws
of the Province of British Columbia and having an office located at 3rd
Floor, Bellevue Centre, 235-15th Street, West Vancouver, BC, V7T 2X1
 
(“ANSELL”)
 
AND:
 
EAGLE TRAIL PROPERTIES INC., a corporation incorporated
under the laws of the Province of Saskatchewan and having an
office located at 140 Rose Street, Regina, Saskatchewan, S4R 1Z6
 
(“EAGLE TRAIL”)
 
AND:
 
GUINNESS EXPLORATIONS INC., a corporation incorporated under
the laws of the State of Nevada and having an office located at Suite
12E, 156 Vincent Street, Auckland City 1010, New Zealand
 
(“GUINNESS”)
 
AND:
 
RICHARD COGLON, an individual .......
 
(“COGLON”)
 
AND:
ROBERT SIM, an individual .......
 
(“SIM”)
 
WHEREAS:
 
(A)                      Eagle Trail is the recorded legal holder of the
Properties (as hereinafter defined) and is holding the Properties in trust for
the beneficial holders of the Properties, who collectively are Coglon, Sim and
Guinness (together, the “CSG Group”);


(B)                      Subject to the terms of the Agreement, the CSG Group
have agreed to grant to Ansell an option to acquire up to an 85% undivided
interest in the Properties; and
 
(C)                      Upon Ansell earning an interest in the Properties, the
parties have agreed to form a joint venture to further explore and develop the
Properties, all upon and subject to the terms and conditions hereinafter set
out.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual covenants hereinafter set out and for other good and valuable
consideration the Parties agree as follows:
 
ARTICLE 1   INTERPRETATION
 
1.1
Definitions

 
For the purposes of this Agreement, except as otherwise defined herein, the
following capitalized words and phrases when used herein have the following
meanings:
 
“Acquired Interest” has the meaning set out in Section 16.1(a) or Section
16.2(b), as the case may be.
 
“Additional Properties” means any Mineral Rights or Other Rights, or any
interest therein, covering property within the Area of Interest and which become
a part of the Properties as contemplated in Article 16.
 
“Affiliate” means, in respect of a Person, a corporation with which that Person
is affiliated where:
 
 
(a)
one body corporate is affiliated with another body corporate if one of them is
the subsidiary of the other or both are subsidiaries of the same body corporate
or each of them is controlled by the same Person; and

 
 
(b)
if two bodies corporate are affiliated with the same body corporate at the same
time, they are deemed to be affiliated with each other.

 
“Agreement” means this document including any schedules thereto.
 
“Annual Report” means a comprehensive report of work performed on the
Properties, Expenditures incurred and the results obtained therefrom in a
respective calendar year commencing on the Effective Date or such respective
anniversary thereof.
 
“Ansell Equipment” has the meaning set out in Section 4.17(c).
 
“Ansell Share” means a common share of Ansell.
 
“Arbitration” means the dispute resolution detailed in Article 15.
 
“Area of Interest” means any Mineral Rights or Other Rights lying wholly or
partially within a 2 kilometre radius of the outermost boundaries of the
Properties as well as the area covered by the current Dome 12 mineral claim
(Grant Number 73698); provided however, the Area of Interest shall exclude the
Aurchem Properties, or any interest therein, that have been optioned or acquired
by any of the Parties or their respective Affiliates from Aurchem or any
interest in the Aurchem Properties that is otherwise acquired by any of the
Parties or their respective Affiliates pursuant to the terms of this Agreement.
 
“Assets” means the Properties, and any maps, drill core, samples, assays,
geological and other technical reports, studies, designs, plans and financial or
other records related to the Properties in the possession or under the control
of the CSG Group or Eagle Trail as of the date hereof, or thereafter acquired by
any Party, together with exploration tools, supplies and equipment thereafter
acquired by the Parties, if the costs of any such acquisition are included in
Expenditures made hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Aurchem” means Aurchem Exploration Ltd.
 
“Aurchem Acquisition Costs” has the meaning set out in Section 7.5(a).
 
“Aurchem Option Deadline” has the meaning set out in Section 7.5(b).
 
“Aurchem Properties” means the Mineral Rights and Other Rights as more
particularly set out in Schedule D.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in Vancouver, British Columbia are generally not open for business.
 
“Commercial Production” means the date commercial production is declared
pursuant to the terms of any Project Financing; however, if there is no Project
Financing or if such Project Financing terms do not provide for such declaration
then such term will mean the operation of all or part of the Properties as a
producing Mine as contemplated by the Feasibility Study, but does not include
bulk sampling or milling for the purpose of testing or milling by a pilot plant,
and will be deemed to have commenced on the first day of the month following the
first 30 consecutive days during which Minerals have been produced from a Mine
at an average rate of not less than 75% of the initial rated capacity if a plant
is located on the Properties or if no plant is located on the Properties, the
last day of the first period of 30 consecutive days during which ore has been
shipped from the Properties on a reasonably regular basis for the purpose of
earning revenues, whether to a plant or facility constructed for that purpose or
to a plant or facility already in existence.
 
“Condition Precedent” has the meaning set out in Section 2.1.
 
“CSG Group” means, collectively, Coglon, Sim and Guinness and “each member of
the CSG Group” means any one of Coglon, Sim and Guinness.
 
“Direct Project Costs” means all direct charges, costs or expenditures (other
than the indirect charge for general administrative services and overhead
expenses referred to in the definition of Expenditures) and all capital charges,
expenditures or costs incurred on or in connection with Operations, without
duplication, and shall, without limiting the generality of the foregoing,
include the cost of all work actually carried out in connection with Operations
hereunder (including pre-production work, surface and underground Exploration
and development work, driving adits, raises and drifting and shaft sinking) as
well as the cost of metallurgical and/or engineering work required to ensure
adequate recoveries of metals contained in the minerals, ores and concentrates
produced or derived from the Properties.  In addition, Direct Project Costs
shall include the costs of all of the Operator’s technical personnel who may,
from time to time, provide services with respect to the Properties.  Such costs
shall be charged out at rates normal to the industry and on the basis of the
time actually spent by such personnel on projects related to Operations.
 
“Dispute”has the meaning set out in Section 15.1(a).
 
“Dispute Notice”has the meaning set out in Section 15.1(a).
 
“Earned Interest” means an undivided right title and ownership interest in the
Assets and, if formed, the Joint Venture.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Effective Date” has the meaning set out in Section 2.1.
 
“Encumbrance” means any mortgage, charge, pledge, hypothecation, security
interest, assignment, lien (statutory or otherwise), charge, title retention
agreement or arrangement, royalty, restrictive covenant or other encumbrance of
any nature.
 
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such Environmental Law, including, without
limitation:
 
 
(a)
any and all claims by a Governmental Body or regulatory authorities for
enforcement, clean-up, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law; and

 
 
(b)
any and all claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive or other relief
resulting from hazardous materials, including any release thereof, or arising
from alleged injury or threat of injury to human health or safety (arising from
environmental matters) or the environment.

 
“Environmental Law” means all requirements of the common law or of
environmental, health or safety statutes, regulations, rules, ordinances,
policies, orders, approvals, notices, licenses permits or directives of any
federal, territorial, provincial, state or local judicial, regulatory or
administrative agency, board or governmental authority including, but not
limited to those relating to:
 
 
(a)
noise,

 
 
(b)
pollution or protection of the air, surface water, ground water or land,

 
 
(c)
solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation,

 
 
(d)
exposure to hazardous or toxic substances, or

 
 
(e)
the closure, decommissioning, dismantling or abandonment of any facilities,
mines or workings and the reclamation or restoration of any lands.

 
“Exchange” means the TSX Venture Exchange.
 
“Execution Date” means the date of this Agreement.
 
“Existing Royalties” means the 3% net smelter return royalty that was reserved
by and granted to Eagle Trail in respect of the minerals from the Mineral Rights
described in Schedule A pursuant to an agreement between Eagle Trail and
Guinness, which royalty was subsequently subdivided into 3 royalties (2 of which
were assigned) that are currently payable as follows:
 
 
(a)
a 1.125% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Coglon;

 
 
(b)
a 1.125% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Sim;

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(c)
a 0.75% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Eagle Trail (in trust for the Donaldson
Estate);

 
of which a certain proportion of each royalty referred to in paragraphs (a) and
(b) may be purchased by Ansell in accordance with  Article 7. For greater
certainty and notwithstanding any previous documentation regarding the Existing
Royalties, the Parties acknowledge and agree that the Existing Royalties are to
be calculated and paid in accordance with the terms as detailed in Schedule C
attached hereto and that Schedule C replaces all previous documentation and
terms relating to the Existing Royalties.
 
“Expenditures” means all costs and expenses of whatever kind or nature spent or
incurred by or on behalf of Ansell, directly or indirectly, from the Effective
Date in the conduct of Exploration, development, construction and mining
activities on or in relation to the Properties including costs and expenses
incurred:
 
 
(a)
in holding the Properties in good standing with all applicable Governmental
Bodies (including land maintenance costs and any monies expended as required to
comply with applicable laws and regulations, such as for the completion and
submission of assessment work and filings required in connection therewith), in
curing title defects (not including any payments due to previous owners) and in
acquiring and maintaining surface and other ancillary rights;

 
 
(b)
in preparing for and in the application for and acquisition of environmental and
other permits necessary or desirable to commence and complete Exploration,
development, construction or mining activities;

 
 
(c)
in doing geophysical and geological surveys, drilling, assaying and
metallurgical testing, including costs of assays, metallurgical testing and
other tests and analyses to determine the quantity and quality of Minerals,
water and other materials or substances;

 
 
(d)
in conducting engineering work as required for work programs or preparation of a
Feasibility Study or a report in compliance with National Instrument 43-101 or
any other reasonable evaluation of the Properties;

 
 
(e)
in the preparation of work programs and the presentation and reporting of data
and other results thereof including any program for the preparation of a
Feasibility Study or other evaluation of the Properties and reports required to
be delivered to the CSG Group under this Agreement;

 
 
(f)
for environmental remediation and rehabilitation;

 
 
(g)
before the formation of the Joint Venture, in procuring the use of facilities,
equipment or machinery and for all parts, supplies and consumables;

 
 
(h)
after the formation of the Joint Venture, in acquiring facilities, equipment or
machinery, or the use thereof, and for all parts, supplies and consumables (and
for greater certainty the foregoing shall be deemed to be assets of the Joint
Venture);

 
 
(i)
for salaries and wages for employees assigned directly to Exploration,
development, construction and mining activities on or in relation to the
Properties;

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
(j)
travelling expenses and fringe benefits (whether or not required by law) of all
persons engaged directly in work with respect to and for the benefit of the
Properties, including for their food, lodging and other reasonable needs;

 
 
(k)
payments to contractors or consultants for work done, services rendered or
materials supplied;

 
 
(l)
all taxes levied against or in respect of the Properties, or activities thereon,
and the cost of insurance premiums and performance bonds or other security;

 
 
(m)
all costs incurred in the acquisition of Additional Properties;

 
 
(n)
all Direct Project Costs, to the extent not covered in paragraphs (a) through
(m) above;

 
 
(o)
all expenses that are incurred in having the designated representatives of the
CSG Group attend Management Committee meetings as contemplated under Section
8.12; and

 
 
(p)
a fee for management of the Project, which fee will be as follows:

 
 
(i)
with respect to Expenditures listed in paragraphs (b)-(g), (i)-(k) and (n) above
and incurred for Exploration during the First Option Period and the Second
Option Period:

 
 
(A)
2% for each individual contract which expressly includes an overhead charge by
the party contracted;

 
 
(B)
5% for each individual contract which exceeds $50,000 and is not subject to
paragraph (A) hereof; or

 
 
(C)
10% of all other Expenditures incurred for Exploration not included in
paragraphs (A) and (B).

 
“Exploration” means and includes all surface, subsurface or depth investigations
for purposes of discovering the existence, location, quantity, quality,
characteristics or commercial value of deposits of Minerals, including any
geological, geophysical and remote sensing techniques, drilling, and laboratory
testing and assays carried out in connection with the foregoing activities.
 
“Feasibility Study” means a detailed report, commissioned on the basis of
parameters unanimously agreed to by members of the Management Committee,
prepared in compliance with NI 43-101 and in form and substance sufficient for
presentation to arm’s length institutional lenders, considering financing a Mine
or bringing a deposit of Minerals on the Properties into Commercial Production,
showing that the placing any part of the Properties into Commercial Production
is feasible and should be profitable (at least at industry standard minimum
rates of return) and will include a reasonable assessment of all relevant issues
including, the various categories of ore reserves and their amenability to
metallurgical treatment, a complete description of the work, equipment and
supplies required to bring such part of the Properties into Commercial
Production and the estimated cost thereof, a description of the mining methods
to be employed and a financial appraisal of the proposed operations and
including at least the following:
 
 
(a)
a description of that part of the Properties to be covered by the proposed Mine;

 
 
(b)
the estimated recoverable reserves of Minerals and the estimated composition and
content thereof;

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
(c)
the proposed procedure for development, mining and production;

 
 
(d)
results of ore amenability treatment tests (if any);

 
 
(e)
the nature and extent of the facilities proposed to be acquired, which may
include mill facilities if the size, extent and location of the ore body makes
such mill facilities feasible, in which event the study will also include a
preliminary design for such mill;

 
 
(f)
the total costs, including capital budget, which are reasonably required to
purchase, construct and install all structures, machinery and equipment required
for the proposed Mine, including a schedule of timing of such requirements;

 
 
(g)
all environmental impact studies and costs of implementation;

 
 
(h)
the length of time required in which it is proposed the proposed Mine will be
brought to Commercial Production;

 
 
(i)
such other data and information as are reasonably necessary to substantiate the
existence of an ore deposit of sufficient size and grade to justify development
of a Mine, taking into account all relevant business, tax and other economic
considerations including a cost comparison between purchasing or leasing and
renting of facilities and equipment required for the operation of the proposed
Mine; and

 
 
(j)
initial working capital or working capital requirements for such longer period
as may be reasonably justified in the circumstances.

 
“First Expenditure Condition” has the meaning set out in Section 4.2(c).
 
“First Expenditure Deadline” has the meaning set out in Section 4.2(c).
 
“First Option” has the meaning set out in Section 4.1.
 
“First Option Conditions” has the meaning set out in Section 4.2.
 
“First Option Deadline” has the meaning set out in Section 4.1
 
“First Option Exercise Date” means the date of delivery to the CSG Group of the
First Option Exercise Notice.
 
“First Option Exercise Notice” has the meaning set out in Section 4.11.
 
“First Option Period” means the period between the Effective Date and either the
First Option Exercise Date or the termination of the First Option pursuant to
Section 4.14.
 
“First Option Termination Notice” has the meanings set out in Section 4.13.
 
“Governmental Body” means any government, parliament, legislature, or any
regulatory authority, agency, commission or board of any government, parliament
or legislature, or any court or (without limitation to the foregoing) any other
law, regulation or rule-making entity (including any central bank, fiscal or
monetary authority or authority regulating banks), having or purporting to have
jurisdiction in the relevant circumstances, or any Person acting or purporting
to act under the authority of any of the foregoing (including any arbitrator).
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Holder” has the meaning set out in Section 4.5.
 
“Holdings”, for the purposes of Article 12, has the meaning set out in Section
12.1.
 
“Initial Payment” has the meaning set out in Section 4.2(a).
 
“Intervening Event” for the purposes of Article 13, has the meaning set out in
Section 13.1.
 
“JVA” has the meaning set out in Section 11.1.
 
“Joint Venture” has the meaning set out in Section 11.1.
 
“Joint Venture Company” means a company incorporated for the purpose of carrying
out the Joint Venture.
 
“Joint Venture Election” means the election, or deemed election of Ansell
pursuant to Section 4.12, to have a joint venture deemed constituted as set out
in Section 11.1.
 
“Joint Venture Expenditures” has the meaning set out in the JV Terms.
 
“Joint Venture Property” has the meaning set out in the JV Terms.
 
“JV Terms” means the Joint Venture terms attached hereto as Schedule B.
 
“Liability” means:
 
 
(a)
any debt, obligation, liability, loss, charge, expense, penalty, payment, cost
or damage (including legal fees on a solicitor client basis and any consulting
fees and disbursements) of any kind and however arising, including penalties,
fines and interest and including those which are prospective or contingent and
those the amount of which is not ascertained or ascertainable; or

 
 
(b)
a demand, claim, action or proceeding however arising and whether present,
unascertained, immediate, future or contingent whether at law, in equity, under
statute, contract or otherwise.

 
“Management Committee” has the meaning set out in Section 8.1.
 
“Mine” means the workings established and the property acquired, including plant
and concentrator installations, processing facilities, infrastructure, mining
plant and equipment, stores, consumables, housing, airport and other facilities
in order to bring the Properties into Commercial Production.
 
“Mine Proposal” means a proposal unanimously approved by the Management
Committee which, at a minimum, includes:
 
 
(a)
the part or parts of the surface area of the Properties required for the conduct
of the Operations recommended for a Mine;

 
 
(b)
the location and delineation of the ore body or ore bodies or area or areas of
mineralization proposed to be mined;

 
 
(c)
recommendations as to the nature and extent of the Operations recommended for a
Mine;

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
(d)
an estimate of the capital expenditure required for the establishment of the
Mine recommended;

 
 
(e)
a copy of the Feasibility Study; and

 
 
(f)
a detailed program for the construction and commissioning of the Mine
recommended which programs must incorporate all of the matters described in
clauses (a) to (d) above.

 
“Minerals” means all ores, and concentrates or metals derived therefrom, of
precious, base and industrial minerals (including without limitation, diamonds
and uranium) and which are found in, on or under the Properties and may lawfully
be explored for, mined and sold pursuant to the Mineral Rights and other
instruments of title under which any of the Properties is held.
 
“Mineral Rights” means prospecting licences, exploration licences, mining
leases, mining licences, mineral concessions and other forms of mineral tenure
or other rights to Minerals, or to work upon lands for the purpose of searching
for, developing or extracting Minerals under any forms of mineral title
recognized under the laws applicable in the Yukon Territory, Canada, whether
contractual, statutory or otherwise, or any interest therein.
 
“NI 43-101” means National Instrument 43-101, Standards of Disclosure for
Mineral Properties, as implemented and in effect in any Canadian jurisdiction at
the applicable time.
 
“NSR” means a net smelter returns royalty, as detailed in Schedule C.
 
“Objecting Party” has the meaning set out in Section 9.3.
 
“Operations” means every kind of work done, or activity performed by the
Operator on or in respect of the Properties to carry out or complete Programs
including, without limitation, investigating, prospecting, exploring, analysing,
developing, property maintenance, sampling, assaying, preparation of reports,
estimates and studies, surveying, rehabilitation, reclamation and environmental
protection, and further including the management and administration necessary to
conduct the foregoing work or activity.
 
“Operator” means the operator of the Project, which shall be Ansell pursuant to
this Agreement.
 
“Option Period” means the period during which any of the Options continue to
subsist.
 
“Options” means collectively the First Option, the Second Option and the Third
Option.
 
“Other Rights” means any interest in real property, whether freehold, leasehold,
license, right of way, easement, any other surface or other right in relation to
real property, and any right, licence or permit in relation to the use or
diversion of water, but excluding any Mineral Rights.
 
“Participating Interest” means an undivided beneficial interest in the
Properties and the other assets of the Joint Venture expressed as a percentage.
 
“Party” means a party to this Agreement and “Parties” means all of them.
 
“Person” means and includes any individual, corporation, partnership, firm,
joint venture, syndicate, association, trust, governmental agency or board or
commission or authority and any other form of entity or organization.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
“Program” means a written description outlining the Operations which are
contemplated to be carried out.
 
“Project” means the Exploration of the Properties and potentially the
development, construction, operation and closure and remediation of one or more
Mines on the Properties.
 
“Project Financing” means any financing, on terms and conditions unanimously
approved by all members of the Management Committee, to fund the placing of a
mineral deposit situated on the Properties into Commercial Production pursuant
to a Feasibility Study and a Mine Proposal.
 
“Properties” means the Mineral Rights described in Schedule A, and after the
Effective Date includes any Additional Property, together with any renewal of
any such Mineral Rights and any other form of successor or substitute title
therefor, but excluding any Mineral Rights or Other Rights abandoned in
accordance with Section 10.6.
 
“Purchase Notice” has the meaning set out in Section 7.1.
 
“Quarterly Report” means a comprehensive report of work performed on the
Properties, the Expenditures incurred and the results obtained therefrom in each
consecutive 90 day period following the Effective Date.
 
“Representatives” means the employees, professionals, consultants and agents
employed by or contracted to a Party.
 
“Royalty Purchase” has the meaning set out in Section 7.1.
 
“Royalty Purchase Price” has the meaning set out in Section 7.1.
 
“Rules” means the Rules of the British Columbia International Commercial
Arbitration Centre.
 
“Second Expenditure Condition” has the meaning set out in Section 4.2(e).
 
“Second Option” has the meaning set out in Section 5.1.
 
“Second Option Commencement Date” means that date that the First Option Exercise
Notice and the Second Option Notice are delivered to each member of the CSG
Group (and if such delivery is made over a period of more than one day then on
the on the first date of first delivery to a member of the CSG Group).
 
“Second Option Conditions” has the meaning set out in Section 5.2.
 
“Second Option Deadline” has the meaning set out in Section 5.1.
 
“Second Option Exercise Date” means the date of delivery to CSG Group of the
Second Option Exercise Notice.
 
“Second Option Exercise Notice” has the meaning set out in Section 5.3.
 
“Second Option Notice” has the meaning set out in Section 5.2(a).
 
“Second Option Period” means the period between the Second Option Commencement
Date and either the date on which the Second Option Exercise Notice is delivered
pursuant to Section 5.3 or the termination of the Second Option pursuant to
Section 5.6.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
“Second Option Termination Notice” has the meaning set out in Section 5.5.
 
“Second Payment” has the meaning set out in Section 4.2(d).
 
“Securities” has the meaning set out in Section 3.3(a).
 
“Securities Commission” means, the British Columbia Securities Commission and
any other Canadian Securities Commission having jurisdiction over the issuances
of the Securities as provided for herein.
 
“Securities Laws” means all securities rules, laws, regulations, rulings,
instruments, orders and prescribed forms thereunder and the policy statements
applying to Ansell, including those of the Exchange and the Securities
Commission.
 
“Third Option” has the meaning set out in Section 6.1.
 
“Third Option Commencement Date” means that date that the Second Option Exercise
Notice and the Third Option Notice are delivered to each member of the CSG Group
(and if such delivery is made over a period of more than one day then on the on
the first date of first delivery to a member of the CSG Group).
 
“Third Option Conditions” has the meaning set out in Section 6.2.
 
“Third Option Deadline” has the meaning set out in Section 6.1.
 
“Third Option Exercise Notice” has the meaning set out in Section 6.3.
 
“Third Option Notice” has the meaning set out in Section 6.2(a).
 
“Third Option Period” means the period between the Third Option Commencement
Date and either the date on which the Third Option Exercise Notice is delivered
pursuant to Section 6.3 or the termination of the Third Option pursuant to
Section 6.6.
 
“Third Option Termination Notice” has the meaning set out in Section 6.5.
 
“Transfer” for the purposes of Article 12 has the meaning set out in Section
12.1.
 
“Transfer Agent” means Computershare Investor Services Inc.
 
“Unit” means, together, one (1) Ansell Share and two-thirds (2/3) of a Warrant.
 
“Unit Issuance” has the meaning set out in Section 4.2(b).
 
“Warrant” means a security issued by Ansell, entitling the holder to acquire one
(1) Ansell Share at a price of $0.35 per Ansell Share for a period ending 24
months from the Effective Date.
 
“Warrant Shares” means the Ansell Shares to be issued upon exercise of the
Warrants.
 
1.2
Included Words

 
This Agreement will be read with such changes in gender or number as the context
requires.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
1.3
Headings

 
The headings to the Articles, Sections, subsections or clauses of this Agreement
are inserted for convenience only and are not intended to affect the
construction hereof.
 
1.4
Interpretation

 
Unless the context otherwise requires, in this Agreement:
 
 
(a)
a reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced except to the extent prohibited by this Agreement or that
other agreement or document;

 
 
(b)
a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation, code, by-law, ordinance or statutory instrument issued under
it;

 
 
(c)
a reference to writing includes a facsimile or electronic mail transmission and
any means of reproducing words in a tangible and permanently visible form;

 
 
(d)
headings and any table of contents or index are for convenience only and do not
form part of this Agreement or affect its interpretation;

 
 
(e)
a provision of this Agreement shall not be construed to the disadvantage of a
Party merely because that Party was responsible for the preparation of this
Agreement or the inclusion of the provision in this Agreement;

 
 
(f)
the word “including” means “including without limitation” and “include” and,
“includes” will be construed similarly;

 
 
(g)
if an act must be done on a specified day which is not a Business Day, it must
be done instead on the next Business Day; and

 
 
(h)
a reference to a thing (including a right, obligation or concept) includes a
part of that thing but nothing in this paragraph 1.4(h) implies that performance
of part of an obligation constitutes performance of the obligation.

 
1.5
Entire Agreement

 
This Agreement including all Schedules together with the agreements and
documents to be delivered pursuant hereto are the full expression of the
Parties’ intentions and rights and the entire agreement between them pertaining
to the Options granted to Ansell and the potential Joint Venture between the
Parties and supersede all prior agreements, understandings, negotiations and
discussions whether oral or written of the Parties including the letter of
intent between Eagle Trail, Guinness and Ansell dated October 12, 2010.  There
are no representations, warranties or other agreements between the Parties in
connection with the subject matter hereof, except as set forth herein. No
amendment or termination of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby. No waiver of any other provisions of
this Agreement shall be deemed to or shall constitute a waiver of any other
provisions nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
1.6
References

 
Unless otherwise stated, a reference herein to a numbered or lettered Article,
Section, subsection, clause or schedule refers to the Article, Section,
subsection, clause or schedule bearing that number or letter in this
Agreement.  A reference to “this Agreement”, “hereof”, “hereunder”, “herein” or
words of similar meaning, means this Agreement including the schedules hereto,
together with any amendments thereof.
 
1.7
Currency

 
All dollar amounts expressed herein, unless otherwise specified, refer to lawful
currency of Canada.
 
1.8
Knowledge

 
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of Ansell, Ansell confirms that it has
made due and diligent inquiry of such persons (including appropriate officers of
Ansell, as applicable) as it considers necessary as to the matters that are the
subject of the representations and warranties.
 
1.9
Schedules

 
The following schedules are attached to and incorporated in this Agreement by
this reference:
 
 
A
Properties Description

 
B
JV Terms

 
C
Net Smelter Returns Royalty Terms

 
D
Aurchem Properties – Exclusion to AOI / CSG Group’s Option to Include as
Properties

 
1.10
Severability

 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions will nevertheless
be and remain valid and subsisting and the said remaining provisions will be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.
 
1.11
Calculation of Time

 
If any time period set forth in this Agreement ends on a day of the week which
is not a Business Day, then notwithstanding any other provision of this
Agreement, such period will be extended until the same time of the next
following day which is a Business Day.
 
ARTICLE 2   CONDITION PRECEDENT
 
2.1
Condition Precedent

 
This Agreement and the obligations of the Parties under it are subject to Ansell
obtaining any required approval, consent or acceptance of the Exchange or from
any other regulatory body having jurisdiction in connection with this Agreement
(“Condition Precedent”) as soon as possible and not later than that date that is
90 days after the Execution Date (“Effective Date”). Provided the Condition
Precedent is fulfilled, on the Effective Date Ansell will provide written notice
to the other Parties to that effect along with the Initial Payment and the Units
to be delivered pursuant to Article 4.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
2.2
Co-operation

 
Each Party must, at its own cost, use its reasonable efforts and co-operate with
the other Parties to procure satisfaction of the Condition Precedent as quickly
as possible.
 
2.3
No Waiver

 
The Condition Precedent cannot be waived or extended unless agreed in writing by
all Parties.
 
2.4
Non-satisfaction

 
If the Effective Date does not occur within 90 days of the Execution Date, any
Party may:
 
 
(a)
by written notice to the other Parties terminate this Agreement; or

 
 
(b)
extend the Effective Date with the written consent of the other Parties on one
or more occasions.

 
2.5
Rights on Termination

 
If this Agreement is terminated under Section 2.4 then, in addition to any other
rights, powers or remedies provided by law:
 
 
(a)
this Agreement will be at an end; and

 
 
(b)
each Party is released from its obligation to further perform this Agreement
except the obligations of confidentiality under Article 14.

 
ARTICLE 3   REPRESENTATIONS AND WARRANTIES
 
3.1
Mutual Representations and Warranties

 
Each Party represents and warrants to the other Parties hereto that, as of the
Execution Date and the Effective Date:
 
 
(a)
if it is a body corporate, then it is duly incorporated or continued and duly
organized and validly subsisting under the laws of its organizational
jurisdiction and it has full power and authority to carry on its business and to
enter into this Agreement and to carry out the provisions contained in this
Agreement;

 
 
(b)
subject to fulfillment of the Condition Precedent, neither the execution and
delivery of this Agreement nor the consummation of the transactions hereby
contemplated conflict with, result in the breach of or accelerate the
performance required by any agreement to which it is a party;

 
 
(c)
the execution and delivery of this Agreement do not violate or result in the
breach of the laws of any jurisdiction applicable to a Party or pertaining
thereto or, if it is a body corporate, then of its organizational documents;

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
(d)
if it is a body corporate, then all corporate authorizations have been obtained
for the execution of this Agreement and for the performance of its obligations
hereunder; and

 
 
(e)
this Agreement constitutes a legal, valid and binding obligation of the Party
enforceable against it in accordance with its terms.

 
3.2
CSG Group Representations and Warranties

 
Each member of the CSG Group severally represent and warrant to Ansell that, as
of the Execution Date and the Effective Date the Properties are in good standing
in all respects and held by the members of the CSG Group through Eagle Trail
free of all Encumbrances save and except for the Existing Royalties.
 
3.3
Ansell Representations and Warranties

 
Ansell represents and warrants to each member of the CSG Group that, as of the
Execution Date and Effective Date:
 
 
(a)
Ansell has all requisite corporate power and authority to create, issue and
deliver the Units (and the Ansell Shares, Warrants and Warrant Shares underlying
such Units) and the Ansell Shares contemplated in the Unit Issuance
(collectively the “Securities”) subject to fulfillment of the Condition
Precedent;

 
 
(b)
Ansell and each of its Affiliates is, in all material respects, conducting its
respective business in compliance with all applicable laws, rules and
regulations (including all material applicable Canadian federal, provincial,
state, municipal, and local environmental and licensing laws, regulations and
other lawful requirements of any governmental or regulatory body) of each
jurisdiction in which its respective business is carried on and each is
licensed, registered or qualified in all jurisdictions in which it owns, leases
or operates its property or carries on business to enable its business to be
carried on as now conducted and its property and assets to be owned, leased and
operated and all such licences, registrations and qualifications are valid,
subsisting and in good standing and it has not received a notice of a material
non-compliance, nor knows of, nor has reasonable grounds to know of, any facts
that could give rise to a notice of a material non-compliance with any such
laws, regulations or permits which could have an adverse material effect on
Ansell or its Affiliates and each such licence, registration, qualification or
permit will at the Effective Date be valid, subsisting and in good standing;

 
 
(c)
the performance of Ansell’s obligations hereunder do not and will not require
the consent, approval, authorization, registration or qualification of or with
any governmental authority, stock exchange, Securities Commission or other third
party, except:

 
 
(i)
Ansell shareholder approval (which shall be obtained prior to the Effective
Date); and

 
 
(ii)
Exchange approval (which shall be obtained prior to the Effective Date);

 
 
(d)
the Securities have been, or prior to the Effective Date will be, authorized for
issuance, and on the Effective Date the Ansell Shares included in the Securities
will be validly issued and fully paid and non-assessable;

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
(e)
the Warrant Shares to be issued upon exercise of the Warrants have been, or
prior to the Effective Date will be, reserved for issuance by Ansell, and upon
payment of the full exercise price therefore and in accordance with the terms
hereof and when certificates for the Warrant Shares are countersigned by the
Transfer Agent and issued and delivered, the Warrant Shares will be validly
issued and fully paid and non-assessable;

 
 
(f)
the authorized capital of Ansell consists of an unlimited number of Ansell
Shares, of which, as of the Execution Date, 22,965,032 Ansell Shares were
outstanding as fully paid and non-assessable shares of Ansell;

 
 
(g)
Ansell is not aware of any legislation, or proposed legislation to be enacted or
published by a legislative body, which it anticipates will materially and
adversely affect the business, affairs, operations, assets, Liabilities
(contingent or otherwise) or prospects of Ansell or any of its Affiliate;

 
 
(h)
no order ceasing or suspending trading in any securities of Ansell or
prohibiting the sale of the Units or the trading of any of Ansell’s issued
securities has been issued and no proceedings for such purpose are pending or,
to the best of Ansell’s knowledge, information and belief, have been threatened;

 
 
(i)
except as disclosed in Ansell’s financial statements, management’s discussion
and analysis of financial statements and results of operations, information
circulars, news releases, material change reports or otherwise available on
SEDAR, no person now has any agreement or option or right or privilege (whether
at law, in contract or otherwise) capable of becoming an agreement for the
purchase, subscription or issuance of, or conversion into, any unissued shares,
securities, warrants or convertible obligations of any nature of Ansell or any
of its Affiliates;

 
 
(j)
neither Ansell nor its Affiliates have any Liability, direct or indirect, which
materially adversely affects Ansell or its Affiliates or would reasonably be
expected to have a material adverse effect on the Properties.  Without limiting
the generality of the foregoing, neither Ansell nor its Affiliates have any
material obligation or Liability except those arising in the ordinary course of
business none of which is materially adverse to Ansell and its Affiliates taken
together as a whole;

 
 
(k)
to the knowledge of Ansell, no agreement is in force or effect which in any
manner affects the voting or control of any of the securities of Ansell or its
Affiliates;

 
 
(l)
Ansell will at the Effective Date be, a “reporting issuer”, not included in a
list of defaulting reporting issuers maintained by the Securities Commission and
in particular, without limiting the foregoing, Ansell has at all relevant times
complied with its obligations to make timely disclosure of all material changes
relating to it, no such disclosure has been made on a confidential basis which
remains confidential and there is no material change relating to Ansell which
has occurred and with respect to which the requisite material change report has
not been filed with the Securities Commission, except to the extent that the
grant of the Options and entry into this Agreement constitute a material change;

 
 
(m)
there has not been any “reportable event” (within the meaning of National
Instrument 51-102) with the present or any former auditor of Ansell; and

 
 
(n)
neither Ansell nor any of its Affiliates, nor to the best of Ansell’s knowledge,
information and belief, any other person, is in default in any material respect
in the observance or performance of any term, covenant or obligation to be
performed by Ansell or any of its Affiliates or such other person under any
material agreement to which Ansell or any of its Affiliates is a party or
otherwise bound and all such agreements are in good standing, and no event has
occurred which with notice or lapse of time or both would constitute such a
default by Ansell, its Affiliate or, to the best of Ansell’s knowledge,
information and belief, any other party under any such agreement.

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
3.4
Survival of Representations and Warranties

 
The aforesaid representations and warranties are deemed remade as of the
Effective Date and the Parties will be relying thereon in entering into this
Agreement and they will survive the execution hereof for a period of two years.
 
3.5
Ansell Covenants

 
Ansell covenants to each member of the CSG Group that:
 
 
(a)
it will use its reasonable best efforts to obtain the necessary shareholder
approval and regulatory consents from the Exchange in connection with the Unit
Issuance to the members of the CSG Group on such conditions as are prescribed by
the rules, regulations and listings policies of the Exchange, provided such
conditions are also acceptable to the members of the CSG Group, acting
reasonably;

 
 
(b)
as and from the Effective Date and for a period of at least 2 years thereafter:

 
 
(i)
it will continue to comply with the rules and regulations of the Exchange; and

 
 
(ii)
it will use reasonable best efforts to maintain its status as a “reporting
issuer” (or the equivalent thereof) and not in default of the requirements of
the Securities.

 
3.6
Indemnity

 
Each Party will indemnify and save the other Parties harmless from all loss,
damage, costs, actions and suits arising out of or in connection with any breach
of any representation, warranty, covenant, agreement or condition made or to be
fulfilled by it hereunder.  A Party may waive any of such representations,
warranties, covenants, agreements or conditions in whole or in part at any time
without prejudice of its right in respect of any other breach of the same or any
other representation, warranty, covenant, agreement or condition.
 
ARTICLE 4   FIRST OPTION
 
4.1
Grant of First Option

 
The members of the CSG Group hereby grant to Ansell the sole and exclusive right
and option, in accordance with the other provisions of this Article 4, on or
before the third anniversary of the Effective Date (“First Option Deadline”), to
acquire a 49% Earned Interest, free and clear of all Encumbrances except the
Existing Royalties (“First Option”).
 
4.2
Conditions of Exercise of First Option

 
The right of Ansell to exercise the First Option and acquire a 49% Earned
Interest is conditional on Ansell incurring Expenditures, making the cash
payments and causing the Unit Issuance to complete, all in the amounts and at
the times specified below:
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
(a)
paying to the members of the CSG Group $500,000 on the Effective Date in the
proportions listed under Section 4.4 (“Initial Payment”);

 
 
(b)
issuing and allotting to the members of the CSG Group 12,000,000 Units on the
Effective Date at a deemed price of $0.20 per Unit in the proportions listed
under Section 4.5 (“Unit Issuance”);

 
 
(c)
incurring not less than $2,000,000 in Expenditures (“First Expenditure
Condition”) on or before the first anniversary of the Effective Date (“First
Expenditure Deadline”);

 
 
(d)
paying to the members of the CSG Group an additional sum of $500,000 (“Second
Payment”) on or before the expiry of 14 months from the Effective Date in the
proportions listed under Section 4.4; and

 
 
(e)
incurring not less than an additional $3,000,000 in Expenditures (“Second
Expenditure Condition”) on or before the First Option Deadline,

 
(collectively, the “First Option Conditions”).
 
4.3
Cash in Lieu

 
Ansell may elect to pay to the members of the CSG Group in the proportions
listed under Section 4.4 the dollar amount equal to any shortfall in
Expenditures required to be completed by Ansell by the First Expenditure
Deadline under Section 4.2(c) or the First Option Deadline under Section 4.2(e)
in lieu of incurring such Expenditures, and such amounts will thereupon be
deemed to have satisfied such requirement for the incurring of such
Expenditures, as applicable.
 
4.4
Allocation of Cash Payments

 
The members of the CSG Group agree that the Initial Payment and the Second
Payment under Sections 4.2(a) and 4.2(d), or other monies that may become
payable under this Agreement (including any cash in lieu of Expenditures as
contemplated under Section 4.3), but excluding monies payable in satisfaction of
the Royalty Purchase Price, are to be acquired by the following Parties in the
following proportions:
 
Coglon       –        50%
 
Sim              –        50%
 
All payments made pursuant to this Agreement and made to the above Parties in
the above proportions will be deemed final and in full satisfaction of all
obligations of Ansell with respect to that payment to the members of the CSG
Group.
 
4.5
Allocation of Units

 
The members of the CSG Group agree that the Units to be issued under Section
4.2(b) are to be acquired by the following Parties in the following proportions:
 
Coglon       –        50%
 
Sim              –        50%
 
(each a “Holder”)
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
If the Unit Issuance is made to the above Parties in the above proportions, then
it will be deemed final and in full satisfaction of all obligations of Ansell
with respect to the Unit Issuance.
 
4.6
Opinion

 
If requested by Coglon or Sim, Ansell will obtain and deliver to, or cause to be
delivered to Coglon and Sim an opinion of counsel for Ansell to the effect that
all necessary steps, consents, approvals and corporate proceedings have been
taken and obtained by Ansell to duly allot and issue such Ansell Shares to
Coglon and Sim as fully paid and non-assessable shares free and clear of all
Encumbrances and stating the percentage which the Ansell Shares issued to Coglon
and Sim represent of the total number of issued shares then outstanding.
 
4.7
Resale Restrictions

 
Each member of the CSG Group confirms and acknowledges that a legend will be
placed on the certificates representing the Ansell Shares to the effect that
except as permitted under applicable Securities Laws the Ansell Shares, when
issued as part of the Unit Issuance under Section 4.2(b), will be subject to a
hold period of 4 months plus 1 day from their date of issuance as required under
the Securities Laws.
 
4.8
Adjustments

 
 
(a)
In the event of any subdivision of the common shares of Ansell, as such shares
are constituted on the date hereof into a greater number of common shares, at
any time prior to the delivery to a Holder of the Warrant Shares provided for
hereunder, if applicable, Ansell will thereafter deliver to such Holder at the
time or times of delivery of the Warrant Shares hereunder, such additional
number of shares as result from such subdivision without any additional payment
or other consideration therefor.

 
 
(b)
In the event of any consolidation of the common shares of Ansell, as such common
shares are constituted on the date hereof into a lesser number of common shares,
at any time prior to the delivery to a Holder of the Warrant Shares provided for
hereunder, the number of the Warrant Shares to be delivered to such Holder shall
thereafter be deemed to be consolidated in like manner and the right to receive
the Warrant Shares hereunder shall be deemed to be a right to receive common
shares of Ansell as consolidated.

 
 
(c)
In the event of any capital reorganization or reclassification of the common
shares of Ansell or the merger or amalgamation of Ansell with another
corporation at any time prior to the delivery to a Holder of the Warrant Shares
provided for hereunder, Ansell or its successor shall thereafter deliver at the
time of delivery of the Warrant Shares hereunder, the number of shares of the
appropriate class resulting from the capital reorganization, reclassification,
merger or amalgamation as such Holder would have been entitled to receive in
respect of the number of the Warrant Shares had it held such Warrant Shares
before such capital reorganization or reclassification of the common shares or
the merger or amalgamation of Ansell with another corporation.

 
4.9
Opportunity to Remedy

 
Notwithstanding any other provision in this Agreement, if Ansell fails to make
the Second Cash Payment or incur Expenditures and provide an itemized statement
under Section 9.3 (and fails to pay cash in lieu pursuant to Section 4.3) in the
amounts required and by the times due under Sections 4.2(c), 4.2(d) or 4.2(e),
as the case may be, then any one or more members of the CSG Group may provide
written notice of such failure. Upon delivery of such notice from any one or
more members the CSG Group, Ansell will have 10 days to remedy its failure and
if it does not remedy such failure, then the First Option will terminate in
accordance with Section 4.14(a).
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
4.10
Excess Expenditures

 
If Ansell has funded Expenditures in excess of the amount of the First
Expenditure Condition as required by First Expenditure Deadline under Section
4.2(c), then the amount of the excess Expenditures will be credited against the
Second Expenditure Condition to be funded by Ansell by the First Option Deadline
under Section 4.2(e), or, subject to compliance with the penultimate paragraph
of Section 5.2, against the Expenditures required to be incurred by Ansell under
Section 5.2(c) if Ansell delivers the Second Option Notice.  If Ansell delivers
does not deliver the Second Option Notice or if the Second Option is terminated
in pursuant to Section 5.6, then such excess will be booked as a Joint Venture
Expenditures as set out in Section 5.7(b).
 
4.11
Exercise of First Option

 
Subject to Ansell satisfying the First Option Conditions, then Ansell may, on or
before the First Option Deadline, exercise the First Option by delivering to
each member of the CSG Group a written notice confirming such satisfaction and
confirming exercise of the First Option (“First Option Exercise Notice”). If
Ansell fails to deliver the First Option Exercise Notice by the First Option
Deadline and this Agreement has not otherwise been terminated then any one or
more members of the CSG Group may provide written notice of such failure. Upon
delivery of such notice from any one or more members the CSG Group, Ansell will
have 30 days to remedy its failure and if it does not remedy such failure, then
the First Option will terminate in accordance with Section 4.14(b).
 
4.12
Formation of Joint Venture

 
Delivery of the First Option Exercise Notice shall be deemed delivery by Ansell
to the CSG Group of the Joint Venture Election.
 
4.13
Ansell’s Election to Terminate

 
Except for the Initial Payment and the Unit Issuance which, provided the
Condition Precedent is satisfied, are obligatory and must be made by Ansell, the
fulfillment of the other First Option Conditions and the giving of the First
Option Exercise Notice are within the sole discretion of Ansell and Ansell may
elect at any time, on or before the First Option Deadline, to terminate the
First Option by delivering written notice to that effect to each member of the
CSG Group (“First Option Termination Notice”).
 
4.14
First Option Termination

 
The First Option will be of no further force or effect and will automatically
terminate if:
 
 
(a)
subject to Ansell first being given the opportunity to remedy pursuant to
Section 4.9, Ansell has not satisfied one or more of the First Option Conditions
as required by the relevant timelines pursuant to Section 4.2;

 
 
(b)
subject to Ansell first being given the opportunity to remedy pursuant to
Section 4.11, Ansell fails to deliver the First Option Exercise Notice by the
First Option Deadline; or

 
 
(c)
delivers the First Option Termination Notice to each member of the CSG Group.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
4.15
Additional Termination Rights

 
 
(a)
At any time prior to exercise of the First Option the members of the CSG Group
shall be entitled to terminate the First Option:

 
 
(i)
in the event of a material breach by Ansell of its covenants, representations or
warranties contained in this Agreement by notice in writing to Ansell, provided
that Ansell has not within 30 days following delivery of written notice of such
breach, cured such default or, if such default is not capable of being cured in
30 days, begun to cure such default within such 30 days; or

 
 
(ii)
forthwith if Ansell shall generally not pay its debts as such debts become due
or Ansell shall admit in writing its inability to pay its debts generally as
such debts become due or if Ansell shall make a general assignment for the
benefit of creditors or if any proceedings shall be instituted by or against
Ansell under any bankruptcy, insolvency or similar law.

 
 
(b)
In order to terminate the First Option pursuant to Section 4.15(a) the members
of the CSG Group must deliver written notice thereof to Ansell signed by each
member of the CSG Group.

 
4.16
Termination Consequences

 
If the First Option is terminated then Ansell will acquire no Earned Interest,
have no rights to the Assets and shall not be entitled to reimbursement of any
Expenditures incurred or monies paid and the members of the CSG Group shall have
no obligation to refund any monies paid or expended under this Agreement to
Ansell or to surrender or transfer any of the Units issued.  Save as detailed
10.2(n), Article 14, Article 15, Article 16 and Article 17, all of which shall
survive such termination, no Party will have any further obligations to any
other Party or rights with respect to this Agreement. Despite the foregoing the
termination will not release or discharge a Party from any Liability that arose
or accrued prior to the date of termination.
 
4.17
Post Termination Obligations

 
If the Agreement is terminated pursuant to Section 4.14 or 4.15 then:
 
 
(a)
Ansell must ensure that the Properties are in good standing for at least one
year following  the termination with all filings and rents paid for that filing
period;

 
 
(b)
Ansell must promptly deliver to Eagle Trail, for the benefit of the members of
the CSG Group, all maps, reports, surveys and assays, drill core samples and
other results of surveys and drilling and all other reports of information
provided to Ansell by Eagle Trail or the members of the CSG Group or generated
by Ansell in connection with its activities on the Properties in connection with
this Agreement; and

 
 
(c)
any plant, building, machinery, tools, equipment, camp facilities and supplies
owned by Ansell or its Representatives (“Ansell Equipment”) and brought and
placed upon the Properties in connection with the Exploration and development
activities on the Properties will remain Ansell’s exclusive property and may be
removed by Ansell at any time within a period of 3 months following the
termination of the Agreement but if Ansell  has not removed all Ansell Equipment
within that 6 month period, then the Ansell Equipment not so removed thereafter
will become the property of the CSG Group or, at the CSG Group’s option, may
within a further 3 months be removed by the CSG Group at Ansell’s expense.  All
Ansell Equipment, until it becomes the CSG Group’s property or is removed from
the Properties, will be the sole responsibility of Ansell and neither the CSG
Group nor Eagle Trail will have any Liability with regard to it.

 
 
 
21

--------------------------------------------------------------------------------

 
 
 
ARTICLE 5   SECOND OPTION
 
5.1
Grant of Second Option

 
The members of the CSG Group hereby grant to Ansell the sole and exclusive right
and option, in accordance with the other provisions of this Article 5, on or
before the 5th anniversary of the Second Option Commencement Date (“Second
Option Deadline”), to acquire an additional 26% Earned Interest, for an
aggregate 75% Earned Interest, free and clear of all Encumbrances except the
Existing Royalties (“Second Option”).
 
5.2
Conditions of Exercise of the Second Option

 
The right of Ansell to exercise the Second Option and acquire the additional 26%
Earned Interest is conditional on Ansell:
 
 
(a)
having exercised the First Option and, concurrently with the delivery of the
First Option Exercise Notice, delivering written notice to each member of the
CSG Group stating its intention to pursue the Second Option (“Second Option
Notice”);

 
 
(b)
solely funding all Expenditures under this Agreement and all Joint Venture
Expenditures under the JVA, if any, until delivery of the Second Option Exercise
Notice;

 
 
(c)
so long as a Feasibility Study has not been delivered to each member of the CSG
Group, incurring the following Expenditures:

 
 
(i)
not less than $1,000,000 in Expenditures on or before the first anniversary of
the Second Option Commencement Date;

 
 
(ii)
not less than $1,000,000 in Expenditures on or before the second anniversary of
the Second Option Commencement Date;

 
 
(iii)
not less than $1,000,000 in Expenditures on or before the third anniversary of
the Second Option Commencement Date; and

 
 
(iv)
not less than $1,000,000 in Expenditures on or before the fourth anniversary of
the Second Option Commencement Date,
 
(and each one year period immediately preceding each anniversary referred to in
paragraphs (i) through (iv) is referred to in this Section 5.2 as a “Period”),
and

 
 
(d)
delivering a Feasibility Study to each member of the CSG Group on or before the
Second Option Deadline,

 
(collectively, the “Second Option Conditions”).
 
If Ansell fails to deliver the Second Option Notice concurrently with the
delivery of the First Option Exercise Notice and this Agreement has not
otherwise been terminated then any one or more members of the CSG Group may
provide written notice of such failure. Upon delivery of such notice from any
one or more members the CSG Group, Ansell will have 30 days to deliver the
Second Option Notice to each member of the CSG Group and if it does not, then
the Second Option will terminate in accordance with Section 5.6(a).
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
In any given Period under paragraph (c), if Ansell has funded Expenditures in
excess of the amounts required during that Period, then the amount of the excess
Expenditures will be credited against the Expenditure requirement in the Period
immediately thereafter. Notwithstanding the foregoing, Ansell must incur not
less than $1,000,000 in actual Expenditures in any given 2 consecutive Periods
exclusive of any permitted carry-over. For greater certainty, excess
Expenditures incurred during the First Option Period will not be credited
towards satisfaction of the provisions of this paragraph (but will be included
in calculating AEXP under Sections 5.4(b) and 6.4(b)).
 
For greater certainty, immediately upon delivery of the Feasibility Study to
each member of the CSG Group on or before the Second Option Deadline, any future
Expenditure requirements that Ansell would otherwise have to incur pursuant to
paragraph (c) will be cancelled (and provided that all of the other requirements
of paragraphs (a) through (d) have been met, the Second Option Conditions shall
be deemed to have be met).
 
5.3
Exercise of Second Option

 
Subject to Ansell satisfying the Second Option Conditions, then Ansell may, on
or before the Second Option Deadline, exercise the Second Option by delivering
to each member of the CSG Group a written notice confirming such satisfaction
and confirming exercise of the Second Option (“Second Option Exercise Notice”).
If Ansell fails to deliver the Second Option Exercise Notice by the Second
Option Deadline and this Agreement has not otherwise been terminated then any
one or more members of the CSG Group may provide written notice of such failure.
Upon delivery of such notice from any one or more members the CSG Group and
provided the Second Option Conditions are satisfied, Ansell will have 30 days to
deliver the Second Option Exercise Notice to each member of the CSG Group and if
it does not, then the Second Option will terminate in accordance with Section
5.6(c).
 
5.4
Adjustments under JVA Upon Exercise

 
If the Second Option is exercised pursuant to Section 5.3, then:
 
 
(a)
the Participating Interests under the JVA will be adjusted and deemed to be as
follows:

 
 
(i)
Guinness as to 12.25%;

 
 
(ii)
Coglon as to 6.375;

 
 
(iii)
Sim as to 6.375%; and

 
 
(iv)
Ansell as to 75%.

 
 
(b)
the Joint Venture Expenditures contributed by the Participants (as defined in
the JV Terms) will be adjusted and deemed to be as follows:

 
 
(i)
Guinness – (AEXP/0.75) x 0.1225;

 
 
(ii)
Coglon – (AEXP/0.75) x 0.06375;

 
 
(iii)
Sim – (AEXP/0.75) x 0.06375; and

 
 
(iv)
Ansell – AEXP,

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
where, “AEXP” means $3.4 million (which represents the cumulative total of the
amount of the Initial Payment, the Subsequent Payment and the deemed value of
the Units) plus all Expenditures and Joint Venture Expenditures, if any,
incurred by Ansell prior to the delivery of the Second Option Exercise Notice.
 
5.5
Ansell’s Election to Terminate

 
For greater certainty, the fulfillment of the Second Option Conditions and the
giving of the Second Option Exercise Notice are within the sole discretion of
Ansell and Ansell may elect at any time to terminate the Second Option by
delivering written notice to that effect to each member of the CSG Group
(“Second Option Termination Notice”).
 
5.6
Second Option Termination

 
The Second Option will be of no further force or effect and will automatically
terminate if:
 
 
(a)
subject to Ansell first being given the opportunity to remedy pursuant to
Section 5.2, the Second Option Notice is not delivered to each member of the CSG
Group at the time specified in Section 5.2(a);

 
 
(b)
Ansell has not satisfied one or more of the Second Option Conditions as required
by the Second Option Deadline; or

 
 
(c)
subject to Ansell first being given the opportunity to remedy pursuant to
Section 5.3, Ansell fails to deliver the Second Option Exercise Notice by the
Second Option Deadline; or

 
 
(d)
Ansell delivers the Second Option Termination Notice to each member of the CSG
Group.

 
5.7
Termination Consequences

 
If the Second Option is terminated pursuant to Section 5.6, then:
 
 
(a)
Ansell will no longer be obligated to sole fund Expenditures or Joint Venture
Expenditures hereunder and will have no further right under this Agreement to
acquire any additional Earned Interest and shall not be entitled to
reimbursement of any Expenditures incurred or monies paid and the members of the
CSG Group shall have no obligation to refund any monies paid or expended under
this Agreement to Ansell or to surrender or transfer any of the Units issued;
provided however, Ansell and the members of the CSG Group will continue to be
subject to the provisions of the JVA, including those that relate to funding the
Joint Venture and any adjustment of Participating Interests;

 
 
(b)
any Expenditures incurred by Ansell after fulfilling the Second Expenditure
Condition will be booked as Joint Venture Expenditures on behalf of Ansell being
a party to the JVA and each of the members of the CSG Group will have their
respective deemed Joint Venture Expenditures adjusted such that the respective
proportions of the Participating Interests as set out in clause 4.1 of the JV
Terms are maintained;

 
 
(c)
the Participating Interests under the JVA will continue to be as set out in
clause 4.1 of the JV Terms, subject to future dilution pursuant to the terms of
the JVA;

 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
(d)
the Joint Venture Expenditures contributed by Ansell and the members of the CSG
Group will continue to be as set out in clause 4.3 of the JV Terms, subject to
adjustment pursuant to Section 5.7(b); and

 
 
(e)
this Agreement will terminate and the terms of the JVA will continue to govern
the relationship between the Parties.

 
ARTICLE 6   THIRD OPTION
 
6.1
Grant of Third Option

 
The members of the CSG Group hereby grant to Ansell the sole and exclusive right
and option, in accordance with the other provisions of this Article 6, on or
before the second (2nd) anniversary of the Third Option Commencement Date
(“Third Option Deadline”), to acquire an additional 10% Earned Interest, for an
aggregate 85% Earned Interest, free and clear of all Encumbrances except the
Existing Royalties (“Third Option”).
 
6.2
Conditions of Exercise of the Third Option

 
The right of Ansell to exercise the Third Option and acquire the additional 10%
Earned Interest is conditional on Ansell:
 
 
(a)
having exercised the Second Option and, concurrently with the delivery of the
Second Option Exercise Notice, delivering written notice to each member of the
CSG Group stating its intention to pursue the Third Option (“Third Option
Notice”);

 
 
(b)
solely funding all Expenditures under this Agreement and all Joint Venture
Expenditures, if any, until delivery of the Third Option Exercise Notice; and

 
 
(c)
obtaining a commitment letter regarding Project Financing on or before the Third
Option Deadline,

 
(collectively, the “Third Option Conditions”).
 
If Ansell fails to deliver the Third Option Notice concurrently with the
delivery of the Second Option Exercise Notice and this Agreement has not
otherwise been terminated then any one or more members of the CSG Group may
provide written notice of such failure. Upon delivery of such notice from any
one or more members the CSG Group, Ansell will have 30 days to deliver the Third
Option Notice to each member of the CSG Group and if it does not, then the Third
Option will terminate in accordance with Section 6.6(a).
 
6.3
Exercise of Third Option

 
Subject to Ansell satisfying the Third Option Conditions, then Ansell may, on or
before the Third Option Deadline, exercise the Third Option by delivering to
each member of the CSG Group a written notice confirming such satisfaction and
confirming exercise of the Third Option (“Third Option Exercise Notice”). If
Ansell fails to deliver the Third Option Exercise Notice by the Third Option
Deadline and this Agreement has not otherwise been terminated then any one or
more members of the CSG Group may provide written notice of such failure. Upon
delivery of such notice from any one or more members the CSG Group and provided
the Third Option Conditions are satisfied, Ansell will have 30 days to deliver
the Third Option Exercise Notice to each member of the CSG Group and if it does
not, then the Third Option will terminate in accordance with Section 6.6(c).
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
6.4
Adjustments under JVA Upon Exercise

 
If the Third Option is exercised pursuant to Section 6.3, then:
 
 
(a)
the Participating Interests under the JVA will be adjusted and deemed to be as
follows:

 
 
(i)
Guinness as to 5%;

 
 
(ii)
Coglon as to 5%;

 
 
(iii)
Sim as to 5%; and

 
 
(iv)
Ansell as to 85%.

 
 
(b)
the Joint Venture Expenditures contributed by the Participants (as defined in
the JV Terms) will be adjusted and deemed to be as follows:

 
 
(i)
Guinness – (AEXP/0.85) x 0.05;

 
 
(ii)
Coglon – (AEXP/0.85) x 0.05;

 
 
(iii)
Sim – (AEXP/0.85) x 0.05; and

 
 
(iv)
Ansell – AEXP,

 
where, “AEXP” means $3.4 million (which represents the cumulative total of the
amount of the Initial Payment, the Subsequent Payment and the deemed value of
the Units) plus all Expenditures and Joint Venture Expenditures, if any,
incurred by Ansell prior to the delivery of the Third Option Exercise Notice.
 
6.5
Ansell’s Election to Terminate

 
For greater certainty, the fulfillment of the Third Option Conditions and the
giving of the Third Option Exercise Notice on or before the Third Option
Deadline are within the sole discretion of Ansell and Ansell may elect at any
time to terminate the Third Option by delivering written notice to that effect
to each member of the CSG Group (“Third Option Termination Notice”).
 
6.6
Third Option Termination

 
The Third Option will be of no further force or effect and will automatically
terminate if:
 
 
(a)
subject to Ansell first being given the opportunity to remedy pursuant to
Section 6.2, the Third Option Notice is not delivered to each member of the CSG
Group at the time specified in Section 6.2(a);

 
 
(b)
Ansell has not satisfied one or more of the Third Option Conditions as required
by the Third Option Deadline;

 
 
(c)
subject to Ansell first being given the opportunity to remedy pursuant to
Section 6.3, Ansell fails to deliver the Third Option Exercise Notice by the
Third Option Deadline; or

 
 
(d)
Ansell delivers the Third Option Termination Notice to each member of the CSG
Group.

 
 
 
26

--------------------------------------------------------------------------------

 
 
 
6.7
Termination Consequences

 
If the Third Option is terminated pursuant to Section 6.6, then:
 
 
(a)
Ansell will no longer be obligated to sole fund Expenditures or Joint Venture
Expenditures hereunder and will have no further right under this Agreement to
acquire any additional Earned Interest and shall not be entitled to
reimbursement of any Expenditures incurred or monies paid and the members of the
CSG Group shall have no obligation to refund any monies paid or expended under
this Agreement to Ansell or to surrender or transfer any of the Units issued;
provided however, Ansell and the members of the CSG Group will continue to be
subject to the provisions of the JVA, including those that relate to funding the
Joint Venture and any adjustment of Participating Interests;

 
 
(b)
any Expenditures incurred by Ansell after fulfilling the Second Option
Conditions will be booked as a Joint Venture Expenditures on behalf of Ansell
being a party to the JVA and each of the members of the CSG Group will have
their respective deemed Joint Venture Expenditures adjusted such that the
respective proportions of the Participating Interests as set out in Section
5.4(a) are maintained;

 
 
(c)
the Participating Interests under the JVA will continue to be as set out in
Section 5.4(a), subject to future dilution pursuant to the terms of the JVA;

 
 
(d)
the Joint Venture Expenditures contributed by Ansell and the members of the CSG
Group will continue to be as set out in Section 5.4(b), subject to adjustment
pursuant to Section 6.7(b);

 
 
(e)
this Agreement will terminate and the terms of the JVA will continue to govern
the relationship between the Parties.

 
ARTICLE 7   ADDITIONAL OPTIONS
 
7.1
Option to Purchase Part of Existing Royalties

 
If Ansell exercises the Second Option then, for a period of 30 days following
the delivery of the Second Option Exercise Notice, then Ansell has the right, on
written notice (“Purchase Notice”) to each member of the CSG Group, to purchase
one-third (1/3) of the Existing Royalties (“Royalty Purchase”) for the sum of
$1,500,000 (“Royalty Purchase Price”).
 
7.2
Allocation of Royalty Purchase Price

 
The members of CSG Group agree that the Royalty Purchase Price is to be paid to
the following Parties in the following proportions:
 
Coglon       –           $750,000
 
Sim              –           $750,000
 
Provided that the Royalty Purchase Price is paid to the Coglon and Sim in the
above proportions, it will be deemed final and in full satisfaction of the
obligations of Ansell with respect to the Royalty Purchase.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
7.3
Payment of Royalty Purchase Price

 
Payment of the Royalty Purchase Price, allocated in the amounts listed in
Section 7.2, must accompany each Purchase Notice that Ansell may deliver to
Coglon and Sim.
 
7.4
Existing Royalties After Purchase

 
If Ansell completes the Royalty Purchase then:
 
 
(a)
1% of the net smelter returns that is the subject of the Royalty Purchase will
transfer to  Ansell; and

 
 
(b)
the proportions of the Existing Royalties payable will be adjusted to be as
follows:

 
 
(i)
a 1% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Ansell;

 
 
(ii)
a 0.625% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Coglon;

 
 
(iii)
a 0.625% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Sim; and

 
 
(iv)
a 0.75% net smelter returns royalty on the minerals from the Mineral Rights
described in Schedule A payable to Eagle Trail (in trust for the Donaldson
Estate).

 
7.5
Option to Include Aurchem Properties

 
 
(a)
At any time and from time to time after the Effective Date, but prior to the
expiry of 30 days following either the delivery of the Second Option Exercise
Notice or the termination or expiry of the Second Option, as the case may be
(“Aurchem Option Deadline”), the CSG Group will have the option and right, on
written notice to Ansell, to elect to include as part of the Properties, any
right, title or interest acquired by Ansell from Aurchem in or to any or all of
the Aurchem Properties, and if the CSG Group so elects then such interest will
be deemed to be a part of the Properties for all purposes. Ansell will bear all
out-of-pocket costs associated with such acquisition from Aurchem (“Aurchem
Acquisition Costs”), however, provided Commercial Production is achieved, each
of the members of  the CSG Group will be required to repay to Ansell their
proportional share (based on their respective Participating Interests on the
date Commercial Production is achieved) of the Aurchem Acquisition Costs. The
Aurchem Acquisition Costs will be deemed to be either Carry Amounts pursuant to
clause 4.5(1)(a) of the JV Terms or Recovery Amounts pursuant to clause
4.5(1)(b) of the JV Terms and repayment will be made by each Participant to
Ansell in accordance with clause 4.5(4) of the JV Terms.

 
 
(b)
Ansell will not, until the expiry of the Aurchem Option Deadline, transfer,
convey, assign, mortgage or grant an option in respect of or grant a right to
purchase or in any manner transfer, alienate or otherwise dispose of any or all
of its right, title and interest in and to the Aurchem Properties or transfer or
assign any of its rights under any agreements with Aurchem without the prior
written consent of all of the members of  the CSG Group, and such consent may be
withheld in their sole discretion.

 
 
 
28

--------------------------------------------------------------------------------

 
 
 
ARTICLE 8   MANAGEMENT COMMITTEE
 
8.1
Composition

 
A committee (the “Management Committee”) will be established on or forthwith
after the Effective Date, consisting of consisting of 4 representatives
appointed under Section 8.3.
 
8.2
Authority

 
The Management Committee will have the exclusive right and authority to:
 
 
(a)
consider and approve every proposed Program and any material amendments to any
Program, and oversee the Expenditures which will be incurred;

 
 
(b)
consult with the Operator in a technical capacity with respect to the
preparation of such Programs and any amendments thereof;

 
 
(c)
receive and review and approve all reports on the Operations, including the
Quarterly Reports and the Annual Reports;

 
 
(d)
establish and modify its own rules of procedure in a manner not inconsistent
with this Agreement;

 
 
(e)
approve the parameters of any Feasibility Study to be commissioned by Ansell for
the purpose of satisfying the Section Option Conditions;

 
 
(f)
approve any Project Financing arranged by Ansell for the purpose of satisfying
the Third Option Conditions; and

 
 
(g)
approve any Mine Proposal.

 
8.3
Representatives

 
The Management Committee shall consist of 2 representatives appointed by the CSG
Group and 2 representatives appointed by Ansell. Coglon will provide written
notice to Ansell of the CSG Group’s appointed representatives to the Management
Committee.  Ansell will provide written notice to each member of the CSG Group
of Ansell’s appointed representatives to the Management Committee.  The CSG
Group and Ansell may also each appoint one or more alternate representatives to
act in the absence of its representatives and any alternate representative so
acting will be deemed to be the CSG Group’s or Ansell’s representative, as the
case may be, in respect of the matter upon which he acts.  The CSG Group and
Ansell may change their respective representatives and any alternate
representatives at any time on written notice.
 
8.4
Meetings

 
The Operator will call the first Management Committee meeting within 30 days
after the Effective Date and thereafter at least once every three months, and in
any event within 21 days after being requested to do so by any of the members of
the CSG Group.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
8.5
Notice of Meetings

 
The Operator will give written notice, specifying the time and place of, and the
agenda for, each Management Committee meeting to all representatives at least
ten days before the time appointed for the meeting.  Management Committee
meetings may be held by telephone conference call.
 
8.6
Waiver of Notice

 
Notice of a meeting may be waived if one representative from each of the CSG
Group and Ansell are at the meeting and all the representatives present at the
meeting agree upon the waiver and upon the proposed agenda.
 
8.7
Quorum

 
A quorum for any Management Committee meeting will be present if one
representative appointed by the CSG Group and one representative appointed by
Ansell is present or participating by telephone.  If a quorum is present at the
meeting, the Management Committee will be competent to exercise all of the
authorities, powers and discretions bestowed upon it under this Agreement.  No
business other than the election of a chairman, if any, and the adjournment or
termination of the meeting may be transacted at any meeting unless a quorum is
present at the commencement of the meeting but the quorum need not be present
throughout the meeting.  If within half an hour from the time appointed for a
meeting, a quorum is not present, the meeting will, at the election of those
representatives who are present:
 
 
(a)
be dissolved; or

 
 
(b)
be adjourned to the same place but on a date and at a time, to be fixed by the
chairman of the meeting before the adjournment, which will be not less than
seven days following the date for which the meeting was called.  Written notice
of the adjourned meeting will be given to the representatives of the CSG Group
and Ansell forthwith after the adjournment of the meeting.  If at the adjourned
meeting, a quorum is not present within half an hour from the time appointed,
then the representative or representatives present and entitled to attend and
vote at the meeting, will constitute a quorum, unless an absent representative
can demonstrate that his or her attendance was prevented by reasons beyond the
control of such representative and of his or her appointor.

 
8.8
Agenda

 
No material item of business will be transacted at a Management Committee
meeting unless:
 
 
(a)
the item appears on the agenda circulated by the Operator; and

 
 
(b)
at least one representative appointed by the CSG Group and one representative
appointed by Ansell is present or participating by telephone and those
representatives unanimously agree to the item being added to the agenda.

 
8.9
Voting

 
With the exception of approval of the matters described in Sections 8.2(e), (f),
and (g), each of which shall require unanimity, the Management Committee will
decide every question submitted to it by simple majority with the representative
or representatives of each Party that is present being entitled to cast one (1)
vote. The Management Committee shall not arbitrarily withhold its approval of
 
 
30

--------------------------------------------------------------------------------

 
 
 
Programs or amendments to Programs, but shall be entitled to withhold its
approval thereof or require that changes be made with respect thereto if, in the
Management Committee’s opinion established by a majority vote or a deadlock, the
Program or amendment in question:
 
 
(a)
calls for Operations or Expenditures which would not be a wise and judicious use
of funds;

 
 
(b)
calls for Operations or Expenditures which are technically difficult or not
practicable; or

 
 
(c)
calls for Operations or Expenditures which are otherwise not in accordance with
sound business judgment and mining practice.

 
Save in respect of approval of the matters detailed in Sections 8.2(e), (f), and
(g), if Ansell is of the opinion that the Management Committee is deadlocked or
improperly withholding its approval hereunder, contrary to the provisions
hereof, so that Operations cannot proceed on the Properties, then Ansell may, on
written notice to the Management Committee,
 
 
(d)
if the source of disagreement regarding the Program or amendment to a Program is
solely related to location or concentration of Exploration drilling, activities
or techniques then,  provided that the Exploration drilling, activities and
techniques are proposed to be conducted in a manner that is consistent with the
Operator’s obligations pursuant to Section 10.2, Ansell will have a casting vote
and may proceed with the Program or amendments to the Program; or

 
 
(e)
refer the matter to Arbitration; provided however, Ansell’s representatives
appointed to the Management Committee must have voted unanimously in favour of
the proposed Program in order for Ansell refer the matter to Arbitration.  The
arbitrator’s decision shall, subject as hereinafter provided, be limited to a
determination as to whether the Management Committee was acting improperly in
withholding its approval and such determination shall be final and binding on
the Parties and, if such determination is that the Management Committee was
improperly withholding its approval, then the Operator shall proceed with the
Program or amendment in question. The arbitrator shall have the power, in his
discretion, to award costs and, if appropriate, extend the times referred to in
Sections 4.2(c), 4.2(e), 5.2(c), 5.2(d) or 6.2(c) by a period of time up to that
which has elapsed from the date the Dispute Notice was delivered by Ansell to
the other Parties to the date of the arbitrator’s final determination.

 
8.10
Chairman

 
A representative of Ansell will be the chairman of Management Committee
meetings, but the chairman has no second or casting vote.
 
8.11
Written Resolutions

 
Any decision of the Management Committee evidenced by the consent in writing of
the representatives appointed by the CSG Group and the representatives appointed
by Ansell is as valid as a decision made at a duly called and held meeting of
the Management Committee.
 
8.12
Expenses

 
Ansell will bear all reasonable expenses incurred by all the designated
representatives in attending meetings of the Management Committee. Any such
expenses so incurred by Ansell on behalf of the designated representatives of
the CSG Group will constitute Expenditures hereunder.
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
8.13
Additional Rules

 
The Management Committee may establish such other rules of procedure not
inconsistent with this Agreement as the Management Committee deems fit.
 
ARTICLE 9   PROGRAMS AND EXPENDITURE STATEMENTS
 
9.1
Proposed Programs

 
All Operations and Expenditures shall be in accordance with a Program prepared
by the Operator and delivered to and approved by the Management Committee at
least 30 days prior to the date such Operations are to commence.  The term of
each Program will not exceed 12 months unless the Parties otherwise agree.  Each
draft Program will contain a statement in reasonable detail of the
proposed  Operations and a budget containing estimates of all Expenditures
anticipated to be incurred. Any amendments to a Program shall similarly be
delivered to and approved by the Management Committee at least 30 days prior to
the date such amendments are to take effect.
 
9.2
Work Program Approval

 
The Management Committee will review the draft Programs submitted and, if it so
determines, approve a Program with any amendments it deems appropriate.
 
9.3
Annual Expenditure Statement and Audit

 
Within 60 days following the expiry of each annual anniversary during the Option
Period, Ansell must provide each member of the CSG Group with an itemized
statement of Expenditures incurred during the previous year.  An itemized
statement of Expenditures completed in any period certified to be correct by an
officer of Ansell and delivered to each member of the CSG Group will be
conclusive evidence of the making of such Expenditures unless within 90 days of
receipt of such statement any one or more members of the CSG Group (“Objecting
Party”) delivers an objection to the statement to Ansell and the other members
of the CSG Group.  If the Objecting Party delivers an objection within such 90
day period, then the Objecting Party will be entitled to request that the
auditors of Ansell, audit the Expenditures provided for in the statement of
Expenditures that is the subject of the objection.  At the conclusion of such
audit:
 
 
(a)
in the case of determining Expenditures for the purposes of Sections 4.2(c),
4.2(e) or 5.2,

 
 
(i)
if the auditors determine that the statement of Expenditures exceed the
Expenditures actually incurred by more than 3% of those stated, then the costs
of the audit will be borne by Ansell and only the Expenditures so determined to
have been actually made will constitute Expenditures for the purposes of
Sections 4.2(c), 4.2(e) or 5.2, as the case may be;

 
 
(ii)
if the auditors determine that the statement of Expenditures was accurate within
3% of the Expenditures actually incurred or the statement of Expenditures
understate the Expenditures actually incurred by greater than a 5%  margin, then
the costs of the audit will be borne by the Objecting Party;

 
 
(b)
if any such auditors’ determination results in a deficiency in the amount of
Expenditures obliged to be completed under Sections 4.2(c) or 4.2(e), as the
case may be, then Ansell may pay to the members of the CSG Group in the
proportions listed under Section 4.4, within 30 days after such determination,
the dollar amount equal to the shortfall in Expenditures, and such payment will
be deemed to be a payment of cash in lieu of Expenditures (as provided for in
under Section 4.3) made in advance of the relevant due date specified in
Sections 4.2(c) or  4.2(e), as the case may be; and

 
 
 
32

--------------------------------------------------------------------------------

 
 
 
 
(c)
if any such auditors’ determination results in a deficiency in the amount of
Expenditures obliged to be completed under Section 5.2, then the Second Option
will automatically terminate in accordance with Section 5.6(b).

 
 
(d)
in the case of determining the amount of Expenditures that would constitute
Construction Costs (as defined in the JV Terms):

 
 
(i)
if the auditors determine that the statement of Expenditures exceed the
Expenditures actually incurred by more than 2% of those stated, then the costs
of the audit will be borne by Ansell and only the Expenditures so determined to
have been actually made will constitute Construction Costs (as defined in the JV
Terms); or

 
 
(ii)
if the auditors determine that the statement of Expenditures was accurate within
2% of the Expenditures actually incurred or the statement of Expenditures
understate the Expenditures actually incurred by greater than a 5%  margin, then
the costs of the audit will be borne by the Objecting Party.

 
For greater certainty, the costs of any such audit will not constitute
Expenditures under this Agreement.
 
ARTICLE 10   RIGHTS AND OBLIGATIONS
 
10.1
Operator

 
Commencing upon the Effective Date, Ansell will become the Operator and will
continue to be the Operator throughout the Option Period and the members of the
CSG Group shall co-operate with Ansell in respect to the delivering to Ansell
copies of all records in CSG Group’s and Eagle Trail’s possession pertaining to
the Properties.
 
10.2
Operator’s Obligations

 
The Operator is obligated to:
 
 
(a)
consider, develop and submit Programs for consideration by the Management
Committee and implement approved Programs;

 
 
(b)
pay all Expenditures properly incurred promptly as and when due;

 
 
(c)
conduct all work on or with respect to the Properties and the Area of Interest
and collect, handle, store and record all data related thereto, all in a manner
consistent with good exploration, engineering and mining practice and in
compliance with the applicable laws, rules, orders and regulations and to NI
43-101 standards;

 
 
(d)
keep the Properties in good standing and free and clear of all Encumbrances
(except liens for taxes not yet due, other inchoate liens, liens contested in
good faith by the Operator) and to proceed with all diligence to contest and
discharge any such Encumbrance that is filed;

 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
(e)
permit the directors, officers, employees and designated consultants and agents
of the members of the CSG Group, at their own expense and risk, access to the
Properties and all records and accounts in respect of Operation on the
Properties at all reasonable times;

 
 
(f)
permit each member of CSG Group to inspect, twice per calendar year, and more
frequently if required by them to meet their reporting obligations under NI
43-101, all geological, geophysical and geochemical information, maps, diagrams,
documents, reports, records and databases in the possession or under the control
of the Operator and related to the Properties, along with any samples or drill
core obtained therefrom, and access at all reasonable times, at its own sole
risk and expense, to the Properties;

 
 
(g)
perform such assessment work or make payments in lieu thereof and pay such
rentals, taxes or other payments and do all such other things as may be
necessary to maintain the Properties and related assets in good standing
including, without limitation, staking and re-staking Mineral Rights, and
applying for additional Mineral Rights and Other Rights;

 
 
(h)
maintain true and correct books, accounts and records of Expenditures, in
accordance with International Financial Reporting Standards, consistently
applied;

 
 
(i)
deliver to each member of the CSG Group, within 15 days after the end of each
calendar quarter, a Quarterly Report, provided that Quarterly Reports will not
be required during such quarters in which no work was conducted, and no
Expenditures incurred;

 
 
(j)
deliver to each member of the CSG Group within 45 days after the end of each
calendar year, an Annual Report;

 
 
(k)
conduct all appropriate consultation, in respect to the Project, with local
community groups including appropriate aboriginal groups, if any;

 
 
(l)
provide responsible environmental management to the Project within the rules and
guidelines operative of the appropriate Governmental Authorities having
jurisdiction thereover;

 
 
(m)
to provide to the members of the CSG Group with copies of all of the
environmental, heritage, and archaeology studies, and monitoring reports
prepared for government organizations and brief the members of the CSG Group in
such regard on a regular basis;

 
 
(n)
transfer all data, documents, reports, records, accounts, samples and assays in
its possession or control, and relating to the Operations, the Project or the
Properties, to an incoming Operator; and

 
 
(o)
during the Option Period, permit and provide the members of the CSG Group and
their respective representatives access as and when required to all scientific
and technical data and information in its possession or control relating to the
Properties, copies of any scoping, pre-feasibility, feasibility or similar
studies, results of Operations conducted on or in relation thereto and all
planned Operations thereon as may be required by any member of the CSG Group in
order to assist such member to fulfill its obligations under NI 43–101 and
report any material exploration results or adverse events to every member of the
CSG Group without delay.

 
 
 
34

--------------------------------------------------------------------------------

 
 
 
10.3
Emergency Expenditures during the Option Period

 
Notwithstanding any other provision of this Agreement, the Operator will be
entitled to incur as Expenditures all costs and expenses necessary to preserve
or protect life, limb, property or the environment in respect of the Properties
or otherwise in the course of Exploration or development activities.
 
10.4
Obligations to Inform

 
During the Option Period, each Party will have the following obligations:
 
 
(a)
it will promptly deliver to the other Parties any notices, demands or other
material communications relating to any of the Assets that such Party receives;

 
 
(b)
it will obtain the prior written approval of the other Parties to the sending of
any notice, demand or other material communications relating to any of the
Assets to any adjacent property owner or any government or regulatory authority;
and

 
 
(c)
it will refrain from disposing of its interest in any of the Assets except in
accordance with Article 12.

 
10.5
Registered Title during the First Option Period

 
During the First Option Period, Eagle Trail will remain the recorded holder of
the Mineral Rights comprising the Properties, however forthwith upon formation
of the Joint Venture then upon request by Ansell, the CSG Group will cause Eagle
Trail to and Eagle Trail will transfer such Mineral Rights to Ansell and Ansell
shall hold the same pursuant to the terms of the JVA.
 
10.6
Abandonment of Mineral Rights during First Option Period

 
If, during the First Option Period, Eagle Trail, acting only on the direction of
all of the members of the CSG Group, proposes to surrender or abandon any
Mineral Rights comprised in the Properties then it will notify Ansell of its
intent, and such Mineral Rights may only be abandoned with the consent of
Ansell.  Following a surrender, abandonment or transfer made pursuant to such
consent then the Mineral Rights so surrendered, abandoned or transferred will
thereafter cease to form part of the Properties and will no longer be subject to
this Agreement, save and except with respect to such obligations or Liabilities
of the Parties as have accrued to the date of such surrender, abandonment or
transfer.
 
10.7
Project Funding

 
Ansell shall be obliged to solely fund all Expenditures during the Option Period
after which funding shall:
 
 
(a)
if the First Option has been terminated pursuant to Section 4.14, revert solely
to the CSG Group;

 
 
(b)
if the Joint Venture Election has been deemed delivered, be borne pursuant to
the terms of the JVA.

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
ARTICLE 11   JOINT VENTURE
 
11.1
Formation of Joint Venture

 
Upon the deemed delivery of a Joint Venture Election pursuant to the terms of
this Agreement, Ansell and the members of the CSG Group will be deemed to have
formed a joint venture effective on the date of delivery thereof for the
purposes of and on the JV Terms (“Joint Venture”).  Notwithstanding such
deeming, for documentary purposes, the Parties shall forthwith negotiate in good
faith and execute a form of agreement consistent with the JV Terms. If and until
such agreement is executed, the JV Terms shall be deemed to constitute such
agreement (in either case the “JVA”).  Save in respect to matters arising
hereunder:
 
 
(a)
before the deemed formation of the Joint Venture; and

 
 
(b)
so long as both or one of the Second Option and the Third Option remain
unexercised and have not otherwise expired or been terminated, Article 5,
Article 6, Article 7, Article 8, Article 9, Article 10, Article 13, Article 14,
Article 15, Article 16, Article 17 and Article 18 and any other provision of the
Agreement which expressly or by implication from its nature is intended to be in
effect during the Option Period,

 
which shall survive, the JVA shall supplant this Agreement (and for greater
certainty, during the Option Period certain provisions of JVA shall be
inoperable as set out in clause 1(2) of the JV Terms).
 
11.2
Joint Venture Company

 
The Parties agree to give good faith consideration, taking into account tax,
accounting, legal and other issues, to the possibility that the Joint Venture be
conducted by a Joint Venture Company or other legal vehicle and if such is
agreed then the Joint Venture shall be constituted by way of a shareholders or
other agreement (mutatis mutandis) and the Parties shall in a timely manner
agree upon the terms of such agreement and execute same, but in any event
generally on the JV Terms modified as necessary to adapt to the nature of the
corporate entity selected.
 
ARTICLE 12   TRANSFERS
 
12.1
Limitations on Transfers

 
No Party will transfer, convey, assign, mortgage or grant an option in respect
of or grant a right to purchase or in any manner transfer, alienate or otherwise
dispose of (in this Article, to “Transfer”) any or all of its interest in the
Assets or transfer or assign any of its rights under this Agreement (in this
Article, such interests and rights, collectively, the “Holdings”) without the
prior written consent of the non-transferring Party, such consent not to be
unreasonably withheld.  After the formation of the Joint Venture, this
Article 12 shall have no further force or effect and the JV Terms or the JVA, as
the case may be, shall govern all of the foregoing.
 
12.2
Exceptions

 
Nothing in Section 12.1 applies to or restricts in any manner:
 
 
(a)
A disposition by Guinness that conducted in accordance with Section 12.4;

 
 
(b)
a disposition by Coglon or Sim, of all or a portion of their respective Holdings
to a corporation, where the transferring Party owns, either directly or
indirectly, not less than 50% of the shares entitled to vote at general meetings
of that corporation, provided that

 
 
 
36

--------------------------------------------------------------------------------

 
 
 

 
 
such corporation first assumes and agrees to be bound by the terms of this
Agreement and agrees with the other Parties in writing to retransfer the
Holdings to the transferring Party if the transferring Party ceases to own,
either directly or indirectly, less than 50% of the shares entitled to vote at
general meetings of that corporation;

 
 
(c)
a disposition by the transferring Party of all or a portion of its Holdings to
an Affiliate of the transferring Party, provided that such Affiliate first
assumes and agrees to be bound by the terms of this Agreement and agrees with
the other Parties in writing to retransfer the Holdings to the transferring
Party before ceasing to be an Affiliate of the transferring Party; or

 
 
(d)
an amalgamation or corporate reorganization involving the transferring Party
which has the effect in law of the amalgamated or surviving corporation
possessing all the property, rights and interests and being subject to all the
Liabilities of each amalgamating or predecessor corporation; or

 
 
(e)
a sale, forfeiture, charge, withdrawal, transfer or other disposition or
Encumbrance which is otherwise specifically required or permitted under this
Agreement.

 
12.3
Conditions of Transfers

 
As a condition of any Transfer other than to another Party, the transferee must
covenant and agree in writing to be bound by this Agreement, including this
Article 12, and prior to the completion of any such Transfer, the transferring
Party will deliver to the other Parties evidence thereof in a form satisfactory
to such other Parties in which case the transferring Party will be released from
its obligations and Liabilities hereunder with the exception of firstly any
outstanding obligations and Liabilities arising prior to the Transfer and
secondly pursuant to Article 16 and Article 17, for which the transferring Party
will remain liable.
 
12.4
Pre-emptive Rights on Guinness’ Holdings

 
Subject to Section 12.3, Guinness may at any time and from time to time sell or
assign its Holdings to a third party as long as Guinness gives notice to such
effect to Coglon and Sim and in such notice details the nature of the proposed
transaction and the price therefor and shall be accompanied by a copy of the
offer or the contract for sale. If the consideration for the intended transfer
is, in whole or in part, other than monetary, the notice shall describe such
consideration and its monetary equivalent (based upon the fair market value of
the nonmonetary consideration and stated in terms of cash or currency) and the
following provisions will apply:
 
 
(a)
within 5 Business Days after receipt of a notice under this Section 12.4 Coglon
or Sim may object in writing to a determination of the cash value of the
consideration subject matter of the offer and upon such an objection being made
Guinness, Coglon and Sim must seek to agree upon that cash value but if they
cannot reach agreement within 5 Business Days after the date of objection, then
that cash value will constitute a Dispute to be resolved in accordance with
Article 15 (the cost of which determination must be borne, if the cash value
determined is less than that determined by Guinness, by Guinness and in any
other case by the Participant which objects to the Guinness’s determination);

 
 
(b)
Coglon and Sim will have an option exercisable by notice in writing to Guinness
within 20 Business Days of the date of Guinness’s notice under this Section 12.4
to acquire upon the same terms and conditions as are contained in the offer or
the contract for sale and for the consideration expressed therein or in lieu of
any part of that consideration which is not a cash consideration, the cash value
of it as determined or agreed in accordance with Section 12.4(a), the Holdings
of Guinness;

 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 
(c)
the option granted under Section 12.4(b) will be capable of being exercised by
Coglon or Sim, or both of them, and if it is exercised by both of them then they
must purchase as between them in proportion to their Holdings inter se or in
such other proportions as they may agree;

 
 
(d)
if the option granted under Section 12.4(b) is not duly exercised, then:

 
 
(i)
Guinness must offer to sell the Holdings to Ansell, repeating the steps under
this Section 12.4, mutatis mutandis;

 
 
(ii)
if Ansell does not exercise the right to purchase pursuant to 12.4(d)(i), then
subject to the provisions of all Security and to compliance with Sections 12.1
and 12.3, within 90 days after the expiry of the option, Ansell may complete a
sale of its Holdings without any alteration from the offer or contract for sale;
and

 
 
(iii)
if a sale is not completed within the time allowed in Section 12.4(d)(ii) or any
material alteration of the offer or contract for sale is proposed Guinness must
not complete a sale after that time or as so altered without first having again
complied with the foregoing provisions of this Section 12.4.

 
ARTICLE 13   FORCE MAJEURE
 
13.1
Events

 
Notwithstanding any other provisions contained herein, a Party will not be
liable for its failure to perform any of its obligations under this Agreement
due to a cause beyond its control (except those caused by its own lack of funds)
including, but not limited to: acts of God, fire, flood, explosion, strikes,
lockouts or other industrial disturbances; laws, rules and regulations or orders
of any duly constituted court or governmental authority; government intervention
with operations; war; or protests, demonstrations or other events causing work
stoppages by environmental lobbyists, NGOs or local community groups (in this
Article, each an “Intervening Event”).
 
13.2
Effect of Intervening Events

 
All time limits imposed by this Agreement (other than for the payment of monies)
will be extended by a period equivalent to the period of delay resulting from an
Intervening Event described in Section 13.1, provided in the event an
Intervening Event persists for more than eighteen (18) months and has the effect
of Ansell being unable to incur the Expenditures, then either Ansell or any
member of the CSG Group may, at any time thereafter so long as the Intervening
Event continues, deliver to the other Parties a written termination notice and
this Agreement will, upon delivery of such notice, terminate.
 
13.3
Obligation to Remove Intervening Events

 
A Party relying on the provisions of this Article 13 will take all reasonable
steps to eliminate any Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such Party to settle or adjust any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any duly constituted
court or governmental authority or to complete its obligations under this
Agreement if an Intervening Event renders completion impossible.
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
13.4
Giving Notice

 
A Party relying on the provisions of this Article 13 will give written notice to
the other Parties forthwith upon the occurrence of the Intervening Event and
forthwith after the end of the period of delay when such Intervening Event has
been eliminated or rectified.
 
ARTICLE 14   CONFIDENTIAL INFORMATION
 
14.1
Confidential Information

 
Except as specifically otherwise provided for herein, the Parties will keep
confidential all data and information respecting this Agreement and the Assets
and will refrain from using it other than for the activities contemplated
hereunder or publicly disclosing it unless required by law or by the rules and
regulations of any regulatory authority or stock exchange having jurisdiction,
or with the consent of the other Parties, such consent not to be unreasonably
withheld.
 
14.2
Fraudulent or Negligent Disclosure

 
A Party will not be liable to the other Parties for the fraudulent or negligent
disclosure of information by any of the Parties’ Representatives, provided that
the Party has taken reasonable steps to ensure the preservation of the
confidential nature of such information.
 
14.3
Information in Public Domain

 
The provisions of this Article 14 do not apply to information which is or
becomes part of the public domain other than through a breach of the terms
hereof.
 
14.4
Press Release

 
The Parties will consult with each other prior to issuing any press release or
other public statement regarding the Assets, or the activities of the Parties
with respect thereto.  In addition, each Party will obtain prior consent from
the other Parties before issuing any press release or public statement except if
such disclosure is required by law or by the rules and regulations of any
regulatory authority or stock exchange having jurisdiction. Notwithstanding the
above, where a Party requests consent from the other Parties of any press
release or public statement and the other Parties have not responded to such
request within two Business Days, then the Party proposing the press release or
public statement will be entitled to proceed with its disclosure as if it had
received consent from the other Parties.  However, any consent by a Party to the
other Party issuing a press release or public statement, will not be considered
an approval or certification of the consenting Party to the accuracy of the
information in such press release or public statement, or a confirmation that
such press release or public statement complies with the rules, policies,
by-laws and disclosure standards of the applicable regulatory authorities or
stock exchanges.
 
14.5
Request to Disclose

 
Where a request is made for permission under this Article 14 to disclose
confidential information or issue a press release or other public statement, a
reply thereto will be made as soon as possible and in any event within two
Business Days after receipt of such request, failing which the Party requesting
will be entitled to disclose such information in the limited circumstances
specified in such request as if such consent had been given.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
ARTICLE 15   DISPUTE RESOLUTION
 
15.1
Arbitration

 
 
(a)
The Parties shall use their best efforts to resolve any dispute, controversy or
claim arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination (a “Dispute”).  To
this effect, any Party may provide the other Parties with written notice of a
Dispute (a “Dispute Notice”), after which the Dispute shall be referred for
resolution between the President of Ansell, the President of Guinness, Coglon
and Sim, who shall consult and negotiate with each other in good faith and
understanding of their mutual interests, on a without prejudice basis, to reach
a just and equitable solution satisfactory to all Parties.

 
 
(b)
If the Parties do not reach an agreement which finally disposes of the Dispute
pursuant to Section 15.1(a) within 10 Business days of the delivery of the
Dispute Notice, the Dispute shall be referred to and finally resolved by
arbitration pursuant to the Commercial Arbitration Act (British Columbia) and in
accordance with the remaining provisions of this Article 15.

 
 
(c)
No arbitration proceeding may be commenced outside of the time period permitted
for actions by the applicable statute of limitations.

 
 
(d)
Save in the circumstances described in Sections 15.1(g) or 15.1(h), any Dispute
referred in terms of Section 15.1(b) shall be finally resolved by arbitration
conducted under the Rules and:

 
 
(i)
subject to Section 15.1(d)(ii), unless each Party to the Dispute agrees
otherwise, the number of arbitrators will be 3 and will be appointed by the
President of the BCICAC (or its nominee);

 
 
(ii)
if the Dispute is in respect of an amount equal to or less than $2,000,000
(exclusive of interest or legal fees), the Dispute will be heard and determined
by 1 arbitrator, who will be appointed by the President of the BCICAC (or its
nominee);

 
 
(iii)
the arbitrator must be independent of the Parties with expertise in the subject
matter of the Dispute and have no less than 10 years experience pertaining to
North American mining exploration practices;

 
 
(iv)
the place of arbitration will be Vancouver, Canada;

 
 
(v)
the language of the arbitration will be English;

 
 
(vi)
any award or determination of the arbitration panel will be final and binding on
the Parties and, except for any appeal on the grounds of material misconduct by
the arbitral panel (including by corruption, fraud, bias or breach of the rules
of natural justice), there will be no appeal on any ground, including, for
greater certainty, any appeal on a question of law, a question of fact, or a
question of mixed fact and law;

 
 
(vii)
the arbitration panel may apportion the costs of the arbitration, including the
reasonable fees and disbursements of each Party who participated in the
arbitration, in such manner as the arbitrators consider reasonable; and

 
 
 
40

--------------------------------------------------------------------------------

 
 
 
 
(viii)
the arbitration panel will be bound by the provisions of the Agreement, which
will prevail in case of conflict (of interpretation or otherwise) between the
Agreement and the Rules.

 
 
(e)
The award rendered by an arbitrator may be enforced by judgment of any court
having jurisdiction or an application may be made to such court for acceptance
of the award and an order of enforcement, as the case may be.

 
 
(f)
During the existence of any Dispute, the Parties will continue to perform all of
their obligations under the Agreement without prejudice to their position in
respect of such Dispute, unless the Parties otherwise agree.

 
 
(g)
Nothing in this Article 15 will preclude any Party from seeking interim relief
from any competent court having jurisdiction pending the institution of any
arbitration proceedings in terms of this Article 15.

 
 
(h)
If the Parties are unable to agree solely on the amount payable by either Party
to the other in terms of any provision of this Agreement, the matter may be
submitted for determination by an independent adjudicator agreed on by the
Parties or, failing agreement, a chartered accountant appointed for the purpose
at the instance of either Party by the President for the time being of the
Canadian Institute of Chartered Accountants or successor body. The independent
adjudicator will act as an expert and not as an arbitrator, and, absent manifest
error, his determination will be binding on the Parties.

 
 
(i)
Except to the extent necessary to enforce this Agreement or the arbitrators’
award, to enforce other rights of the Parties, or as required by law, the
Parties, their Representatives, counsel and expert witnesses, shall maintain as
confidential the fact of the arbitration proceeding, the arbitral award,
contemporaneous or historical documents exchanged or produced during the
arbitration proceeding, and memorials, briefs or other documents prepared for
the arbitration.

 
 
(j)
The obligations of the Parties under this Article 15 shall survive the expiry or
earlier termination for any reason of this Agreement.

 
ARTICLE 16   AREA OF INTEREST
 
16.1
All Parties

 
 
(a)
From the Execution Date until termination of this Agreement, the Parties and
each of their respective Affiliates will not acquire any Mineral Rights (or an
interest therein) or Other Rights (or an interest therein) located wholly or in
part within the Area of Interest (“Acquired Interest”) unless acquired in
accordance with Section 16.1(b);

 
 
(b)
If a Party or any of its Affiliates acquires or proposes to acquire an Acquired
Interest, within thirty (30) days after such acquisition or proposed
acquisition, as the case may be, such Party (and if it is an Affiliate of a
Party, the applicable Party) shall notify the other Parties in writing of such
acquisition or proposed acquisition.  Such notice shall describe in detail the
Acquired Interest, the acquiring Party or Affiliate and the cost thereof.  In
addition to such notice, the acquiring Party shall make any and all information
concerning the Acquired Interest available for inspection by the other
Parties.  Within thirty (30) days after receiving the notice and information,
any other Party may notify the acquiring Party in writing of its election to
include such Acquired Interest in the

 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
 
Properties, and if it so elects then such Acquired Interest will be deemed an
Additional Property and Ansell will bear the costs of such acquisitions.  If the
other Parties all do not want to include such Acquired Interest as part of the
Properties, then the Party which gave such notice and any of its Affiliates will
be free to acquire or otherwise deal with such Acquired Interest for their own
account, and such Acquired Interest will be deemed not subject to this Agreement
or the Joint Venture.

 
16.2
Ansell

 
 
(a)
For a period of one year after the termination of this Agreement, if such
termination is by Ansell prior to and other than by Ansell acquiring an Earned
Interest, then Ansell and each of its Affiliates will not acquire any Mineral
Rights (or an interest therein) or Other Rights (or an interest therein) located
wholly or in part within the Area of Interest (“Acquired Interest”) unless
acquired in accordance with Section 16.2(b);

 
 
(b)
If Ansell or any of its Affiliates acquires or proposes to acquire an Acquired
Interest, within thirty (30) days after such acquisition or proposed
acquisition, as the case may be, Ansell (and if it is an Affiliate of Ansell,
the applicable Affiliate) shall notify each of the members of the CSG Group in
writing of such acquisition or proposed acquisition.  Such notice shall describe
in detail the Acquired Interest, the acquiring Affiliate, if applicable, and the
cost thereof.  In addition to such notice, Ansell shall make any and all
information concerning the Acquired Interest available for inspection by the
members of the CSG Group.  Within thirty (30) days after receiving the notice
and information, the CSG Group shall notify Ansell in writing of its election to
acquire the Acquired Interest, such notice to be signed by all the members of
the CSG Group, and if it so elects then the CSG Group shall be entitled to
acquire such Acquired Interest at its cost, by directing Ansell or its Affiliate
to transfer the Acquired Interest to the designate as indicated in the
notice.  If one or more members of the CSG Group wishes to acquire the Acquired
Interest and one or more members of the CSG Group do not, then the members that
do not wish to acquire the Acquired Interest will provide a written release and
acknowledgment of this fact to the other Parties.  If the CSG Group (or any
member thereof) does not want to acquire such Acquired Interest, then Ansell and
any of its Affiliates will be free to acquire or otherwise deal with such
Acquired Interest for its own account.

 
ARTICLE 17   INDEMNITY DURING OPTION PERIOD
 
17.1
Indemnity

 
From and after the Effective Date, Ansell shall indemnify and hold each member
of the CSG Group, Eagle Trail and their respective Affiliates, directors,
officers and Representatives harmless against and in respect of any and all
Liabilities suffered or incurred and arising from, relating to or connected in
any way with its activities or Operations including without limitation for the
following:
 
 
(a)
any loss of life, injury to persons or property or damage to the Assets or any
part thereof, the natural environment or natural resources arising out of work
or Operations conducted on the Properties including, without limitation any
Environmental Claim arising in connection with the Properties; and

 
 
(b)
any clean up and remediation including, without limitation, all studies, tests,
reports and investigations associated with the clean up and remediation of
hazardous substances released, disposed of or discharged on the Properties.

 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
17.2
Survival

 
This Article 17 shall survive termination of this Agreement.
 
ARTICLE 18   NOTICE
 
18.1
Notice

 
All notices and other communications under this Agreement will be in writing and
may be delivered personally or transmitted by facsimile as follows:
 
 
To ANSELL:


Ansell Capital Corp.
3rd Floor, Bellevue Centre
235-15th Street
West Vancouver, BC  V7T 2X1
Attention:       Jevin Werbes, President
 
 
If to EAGLE TRAIL:


Eagle Trail Properties Inc.
1140 Rose Street
Regina, Saskatchewan S4R  1Z6
Attention:       Curtis Sim, President
 
 
If to GUINNESS:


Guinness Exploration, Inc.
Suite 12E, 156 Vincent Street
Auckland City 1010, New Zealand
Attention:       Alastair Brown, President
 
 
If to COGLON:
 
Richard Coglon
......
 


 
43

--------------------------------------------------------------------------------

 
 
 
With a copy to:
 
Fasken Martineau DuMoulin LLP
Barristers and Solicitors
Suite 2900, 550 Burrard Street
Vancouver, BC   V6C 0A3
Attention:       Johanna Fipke
 
If to SIM:


Robert Sim
......
 
or to such addresses as each Party may from time to time specify by notice.  Any
notice will be deemed to have been given and received:
 
 
(a)
if personally delivered, then on the day of personal service to the recipient
Party, provided that if such date is a day other than a Business Day such notice
will be deemed to have been given and received on the first Business Day
following the date of personal service;

 
 
(b)
if sent by facsimile transmission and successfully transmitted prior to 4:00 pm
on a Business Day (recipient Party time), then on that Business Day, and if
transmitted after 4:00 pm on that day then on the first Business Day following
the date of transmission.

 
ARTICLE 19   GENERAL
 
19.1
Other Activities and Interests

 
This Agreement and the rights and obligations of the Parties hereunder are
strictly limited to the Properties and the Area of Interest.  Save as herein
specifically set out, each Party will have the free and unrestricted right to
enter into, conduct and benefit from business ventures of any kind whatsoever,
whether or not competitive with the activities undertaken pursuant hereto,
without disclosing such activities to the other Parties or inviting or allowing
the other to participate including, without limitation, involving Mineral
Rights.
 
19.2
No Waiver

 
No consent or waiver expressed or implied by any Party in respect of any breach
or default by the other in the performance by such other of its obligations
hereunder will be deemed or construed to be a consent to, or a waiver of, any
other breach or default.
 
19.3
Further Assurances

 
The Parties will promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
Parties in the Assets.
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
19.4
Manner of Payment

 
All payments required to be made in cash under this Agreement must be tendered
at the recipient’s option either by:
 
 
(a)
An uncertified solicitor’s trust cheque or a bank draft or certified cheque
drawn by a bank as defined in the Bank Act (Canada); or

 
 
(b)
by way of direct transfer of immediately available funds to the bank account
nominated prior to the due date for payment by the Party to whom the payment is
due.

 
19.5
Enurement

 
This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.
 
19.6
Special Remedies

 
Each of the Parties agrees that its failure to comply with the covenants and
restrictions set out in Section 10.6 (Abandonment of Mineral Rights During
Option Period), Article 12 (Transfers), Article 14 (Confidential Information),
or Article 16 (Area of Interest) would constitute an injury and cause damage to
the other Parties impossible to measure monetarily.  Therefore, in the event of
any such failure, the other Parties will, in addition and without prejudice to
any other rights and remedies that it may have at law or in equity, be entitled
to injunctive relief restraining, enjoining or specifically enforcing the
provisions of Section 10.6, Article 12, Article 14 or Article 16, as the case
may be, and any Party intending to breach or which breaches the provisions
Section 10.6, Article 12, Article 14 or Article 16 hereby waives any defence it
may have in law to such injunctive or equitable relief.
 
19.7
Governing Law

 
 
(a)
Except for matters of title to the Properties or its assignment or transfer,
which will be governed by the law of the Yukon Territory, the Agreement will be
governed by and interpreted in accordance with, and all Disputes arising under
or in connection with the Agreement must be resolved in accordance with, the law
in force in the Province of British Columbia (excluding its conflict of law
rules) and the laws of Canada applicable in British Columbia.

 
 
(b)
Subject to Article 15, the Parties irrevocably submit to the exclusive
jurisdiction of the courts exercising jurisdiction in British Columbia, and any
court that may hear appeals from any of those courts, for any proceeding in
connection with the Agreement, subject only to the right to enforce a judgment
obtained in any of those courts in any other jurisdiction.

 
19.8
Finder’s Fee

 
The Parties acknowledge that this transaction is being entered into as a result
of a third party introduction which will give rise to the need for payment of a
finder’s fee to be calculated in accordance with a formula normally accepted by
the Exchange for transactions of this nature and that the finder’s fee shall be
paid by Ansell.
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
19.9
Survival

 
Article 3, Section 4.17, Article 7, Article 14, Article 15, Article 17 and
Section 16.2 and all limitations of liability and rights accrued prior to
completion, termination, or expiration of this Agreement will not merge on
completion, termination, or expiration of this Agreement, but will continue in
full force and effect after any termination or expiration of this Agreement as
will any other provision of the Agreement which expressly or by implication from
its nature is intended to survive the termination or expiration of the
Agreement.
 
19.10
Time of the Essence

 
Time is of the essence in the performance of each obligation under this
Agreement.
 
19.11
Counterparts

 
This Agreement may be executed in any number of counterparts and all such
counterparts, taken together, will be deemed to constitute one and the same
instrument.  This Agreement may be signed by facsimile.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
46

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF this Agreement has been executed as of the date first above
given.


ANSELL CAPITAL CORP.
 
/s/ Jevin Werbes
Jevin Werbes
President
   
EAGLE TRAIL PROPERTIES INC.
 
/s/ Curtis Sim
Curtis Sim
President
   
GUINNESS EXPLORATIONS INC.
 
/s/ Alastair Brown
Alastair Brown
President
   
/s/ Richard Coglon
RICHARD COGLON
 
 
/s/ Robert Sim
ROBERT SIM

 
 
 
 

 

 
47

--------------------------------------------------------------------------------

 

SCHEDULE A
 
PROPERTIES DESCRIPTION
 



 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording
Date
Staking Date
Claim Expiry Date
Status
Quartz Lease
NTS Map Number
Non Std Size
1
Whitehorse
73542
Quartz
DOME
6
6/13/1958
5/20/1958
2/6/2014
Active
 
115I03
 
2
Whitehorse
73543
Quartz
DOME
7
6/13/1958
5/20/1958
2/6/2014
Active
 
115I03
 
3
Whitehorse
YA59596
Quartz
DD
1
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
4
Whitehorse
YA59619
Quartz
DD
24
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
5
Whitehorse
73704
Quartz
DOME
18
7/15/1958
6/28/1958
2/6/2014
Active
 
115I03
 
6
Whitehorse
YA87216
Quartz
EEK
7
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
7
Whitehorse
77759
Quartz
DOME
38
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
8
Whitehorse
77763
Quartz
DOME
42
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
9
Whitehorse
77773
Quartz
DOME
52
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
10
Whitehorse
81846
Quartz
DOME
82
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
11
Whitehorse
81847
Quartz
DOME
83
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
12
Whitehorse
YA86691
Quartz
TBR
2
5/17/1985
5/10/1985
2/6/2015
Active
 
115I03
 
13
Whitehorse
4368
Quartz
ARLEP
 
6/8/1945
4/23/1945
10/9/2019
Active
OW00051
115I03
 
14
Whitehorse
YA59597
Quartz
DD
2
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
15
Whitehorse
YA59612
Quartz
DD
17
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
16
Whitehorse
YA59621
Quartz
DD
26
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
17
Whitehorse
YA87211
Quartz
EEK
2
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
18
Whitehorse
YA87214
Quartz
EEK
5
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
19
Whitehorse
YA23839
Quartz
HIW
13
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
 
20
Whitehorse
73538
Quartz
DOME
2
6/13/1958
5/20/1958
2/6/2014
Active
 
115I03
 
21
Whitehorse
YA59615
Quartz
DD
20
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
22
Whitehorse
YA87208
Quartz
ONT
42
6/19/1985
6/2/1985
2/6/2014
Active
 
115I03
 
23
Whitehorse
YA92655
Quartz
ONT
44
7/10/1985
6/29/1985
2/6/2014
Active
 
115I03
 
24
Whitehorse
77770
Quartz
DOME
49
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
25
Whitehorse
81843
Quartz
DOME
79
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
26
Whitehorse
YA86690
Quartz
TBR
1
5/17/1985
5/10/1985
2/6/2015
Active
 
115I03
 
27
Whitehorse
YA87227
Quartz
EEK
18
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
28
Whitehorse
77771
Quartz
DOME
50
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
29
Whitehorse
81845
Quartz
DOME
81
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
30
Whitehorse
YA87217
Quartz
EEK
8
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
31
Whitehorse
55892
Quartz
PAM
 
10/29/1946
8/11/1946
10/9/2019
Active
OW00060
115I03
 
32
Whitehorse
YA24819
Quartz
HIW
7
7/30/1979
7/11/1979
2/6/2014
Active
 
115I03
Full Quartz fraction (25+ acres)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording
Date
Staking Date
Claim Expiry Date
Status
Quartz Lease
NTS Map Number
Non Std Size

33
Whitehorse
77756
Quartz
DOME
35
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
34
Whitehorse
77785
Quartz
DOME
64
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
35
Whitehorse
55633
Quartz
RUB
 
12/8/1945
10/24/1945
10/9/2019
Active
OW00054
115I03
 
36
Whitehorse
YA23837
Quartz
HIW
11
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
Full Quartz fraction (25+ acres)
37
Whitehorse
73540
Quartz
DOME
4
6/13/1958
5/20/1958
2/6/2014
Active
 
115I03
 
38
Whitehorse
73703
Quartz
DOME
17
7/15/1958
6/28/1958
2/6/2014
Active
 
115I03
 
39
Whitehorse
YA87225
Quartz
EEK
16
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
40
Whitehorse
81850
Quartz
DOME
86
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
41
Whitehorse
YA86694
Quartz
TBR
5
5/17/1985
5/10/1985
2/6/2015
Active
 
115I03
 
42
Whitehorse
YA86695
Quartz
TBR
6
5/17/1985
5/10/1985
2/6/2015
Active
 
115I03
 
43
Whitehorse
4369
Quartz
PHYLLIS
 
6/8/1945
4/23/1945
10/9/2019
Active
OW00052
115I03
 
44
Whitehorse
55666
Quartz
CUB
 
1/23/1946
12/4/1945
10/9/2019
Active
OW00058
115I03
 
45
Whitehorse
YA59613
Quartz
DD
18
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
46
Whitehorse
73705
Quartz
DOME
19
7/15/1958
6/28/1958
2/6/2014
Active
 
115I03
 
47
Whitehorse
74284
Quartz
JOANNE
2
7/28/1959
7/6/1959
2/6/2014
Active
 
115I03
 
48
Whitehorse
77786
Quartz
DOME
65
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
49
Whitehorse
YA59622
Quartz
DD
27
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
50
Whitehorse
74285
Quartz
JOANNE
3
7/28/1959
7/6/1959
2/6/2014
Active
 
115I03
 
51
Whitehorse
77748
Quartz
DOME
27
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
52
Whitehorse
77755
Quartz
DOME
34
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
53
Whitehorse
YA87210
Quartz
EEK
1
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
54
Whitehorse
4278
Quartz
GOLDEN EAGLE
 
4/12/1944
3/12/1944
10/9/2019
Active
OW00045
115I03
 
55
Whitehorse
YA23843
Quartz
HIW
17
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
 
56
Whitehorse
YA92658
Quartz
ONT
47
7/10/1985
6/29/1985
2/6/2014
Active
 
115I03
 
57
Whitehorse
YA87206
Quartz
ONT
40
6/19/1985
6/2/1985
2/6/2014
Active
 
115I03
 
58
Whitehorse
77764
Quartz
DOME
43
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
59
Whitehorse
77776
Quartz
DOME
55
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
60
Whitehorse
77781
Quartz
DOME
60
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
61
Whitehorse
77746
Quartz
DOME
25
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
62
Whitehorse
77757
Quartz
DOME
36
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
63
Whitehorse
77758
Quartz
DOME
37
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
64
Whitehorse
77782
Quartz
DOME
61
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
65
Whitehorse
81842
Quartz
DOME
78
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording
Date
Staking Date
Claim Expiry Date
Status
Quartz Lease
NTS Map Number
Non Std Size

66
Whitehorse
55665
Quartz
SUN DOG
 
1/23/1946
12/4/1945
10/9/2019
Active
OW00057
115I03
 
67
Whitehorse
55890
Quartz
JAM
 
10/29/1946
8/11/1946
10/9/2019
Active
OW00059
115I03
 
68
Whitehorse
74288
Quartz
JOANNE
6
7/28/1959
7/6/1959
2/6/2014
Active
 
115I03
 
69
Whitehorse
YA87212
Quartz
EEK
3
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
70
Whitehorse
77762
Quartz
DOME
41
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
71
Whitehorse
77772
Quartz
DOME
51
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
72
Whitehorse
77787
Quartz
DOME
66
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
73
Whitehorse
YA86697
Quartz
TBR
8
5/17/1985
5/10/1985
2/6/2014
Active
 
115I03
 
74
Whitehorse
4361
Quartz
SPOT
 
5/15/1945
4/1/1945
10/9/2019
Active
OW00049
115I03
 
75
Whitehorse
YA23836
Quartz
HIW
10
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
Full Quartz fraction (25+ acres)
76
Whitehorse
YA23842
Quartz
HIW
16
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
 
77
Whitehorse
YA59614
Quartz
DD
19
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
78
Whitehorse
YA59616
Quartz
DD
21
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
79
Whitehorse
YA59617
Quartz
DD
22
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
80
Whitehorse
74283
Quartz
JOANNE
1
7/28/1959
7/6/1959
2/6/2014
Active
 
115I03
 
81
Whitehorse
55663
Quartz
PUB
 
1/23/1946
12/4/1945
10/9/2019
Active
OW00056
115I03
 
82
Whitehorse
YA23841
Quartz
HIW
15
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
 
83
Whitehorse
YA24813
Quartz
HIW
1
7/30/1979
7/11/1979
2/6/2014
Active
 
115I03
Full Quartz fraction (25+ acres)
84
Whitehorse
73694
Quartz
DOME
8
7/15/1958
6/27/1958
2/6/2014
Active
 
115I03
 
85
Whitehorse
73702
Quartz
DOME
16
7/15/1958
6/28/1958
2/6/2014
Active
 
115I03
 
86
Whitehorse
74287
Quartz
JOANNE
5
7/28/1959
7/6/1959
2/6/2014
Active
 
115I03
 
87
Whitehorse
YA92656
Quartz
ONT
45
7/10/1985
6/29/1985
2/6/2014
Active
 
115I03
 
88
Whitehorse
YA87204
Quartz
ONT
38
6/19/1985
6/2/1985
2/6/2014
Active
 
115I03
 
89
Whitehorse
YA87215
Quartz
EEK
6
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
90
Whitehorse
YA86692
Quartz
TBR
3
5/17/1985
5/10/1985
2/6/2015
Active
 
115I03
 
91
Whitehorse
4354
Quartz
SHAMROCK
 
2/8/1945
12/10/1944
10/9/2019
Active
OW00047
115I03
 
92
Whitehorse
YA23835
Quartz
HIW
9
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
 
93
Whitehorse
73706
Quartz
DOME
20
7/15/1958
6/29/1958
2/6/2014
Active
 
115I03
 
94
Whitehorse
77774
Quartz
DOME
53
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
95
Whitehorse
YA23840
Quartz
HIW
14
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
 
96
Whitehorse
YA59610
Quartz
DD
15
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
97
Whitehorse
YA59618
Quartz
DD
23
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
98
Whitehorse
YA59620
Quartz
DD
25
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
99
Whitehorse
74286
Quartz
JOANNE
4
7/28/1959
7/6/1959
2/6/2014
Active
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording
Date
Staking Date
Claim Expiry Date
Status
Quartz Lease
NTS Map Number
Non Std Size

100
Whitehorse
77749
Quartz
DOME
28
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
101
Whitehorse
77754
Quartz
DOME
33
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
102
Whitehorse
YA92657
Quartz
ONT
46
7/10/1985
6/29/1985
2/6/2014
Active
 
115I03
 
103
Whitehorse
YA87213
Quartz
EEK
4
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
104
Whitehorse
YA87218
Quartz
EEK
9
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
105
Whitehorse
YA87223
Quartz
EEK
14
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
106
Whitehorse
77779
Quartz
DOME
58
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
107
Whitehorse
77777
Quartz
DOME
56
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
108
Whitehorse
77778
Quartz
DOME
57
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
109
Whitehorse
81848
Quartz
DOME
84
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
110
Whitehorse
4241
Quartz
ROSE
 
4/22/1943
3/28/1943
10/9/2019
Active
OW00044
115I03
 
111
Whitehorse
4279
Quartz
WAR EAGLE
 
4/12/1944
3/12/1944
10/9/2019
Active
OW00046
115I03
 
112
Whitehorse
YA24814
Quartz
HIW
2
7/30/1979
7/11/1979
2/6/2014
Active
 
115I03
Full Quartz fraction (25+ acres)
113
Whitehorse
73539
Quartz
DOME
3
6/13/1958
5/20/1958
2/6/2014
Active
 
115I03
 
114
Whitehorse
YA87226
Quartz
EEK
17
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
115
Whitehorse
77760
Quartz
DOME
39
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
116
Whitehorse
77775
Quartz
DOME
54
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
117
Whitehorse
77784
Quartz
DOME
63
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
118
Whitehorse
YA86696
Quartz
TBR
7
5/17/1985
5/10/1985
2/6/2014
Active
 
115I03
 
119
Whitehorse
YA23838
Quartz
HIW
12
10/27/1978
10/21/1978
2/6/2014
Active
 
115I03
Full Quartz fraction (25+ acres)
120
Whitehorse
YA87224
Quartz
EEK
15
6/19/1985
5/29/1985
2/6/2014
Active
 
115I03
 
121
Whitehorse
YA59611
Quartz
DD
16
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
122
Whitehorse
YA59623
Quartz
DD
28
2/6/1981
1/18/1981
2/6/2014
Active
 
115I03
 
123
Whitehorse
73700
Quartz
DOME
14
7/15/1958
6/28/1958
2/6/2014
Active
 
115I03
 
124
Whitehorse
77747
Quartz
DOME
26
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
125
Whitehorse
77761
Quartz
DOME
40
5/8/1962
4/18/1962
2/6/2014
Active
 
115I03
 
126
Whitehorse
81844
Quartz
DOME
80
9/18/1962
8/26/1962
2/6/2014
Active
 
115I03
 
127
Whitehorse
YA86693
Quartz
TBR
4
5/17/1985
5/10/1985
2/6/2015
Active
 
115I03
 
128
Whitehorse
73537
Quartz
DOME
1
6/13/1958
5/20/1958
2/6/2014
Active
 
115I03
 

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE B
JV TERMS
 
1.
JOINT VENTURE FORMATION

 
 
(1)
The Agreement contemplates the Parties forming a joint venture that will be
governed by the JVA having, among others, substantially the terms set out in
this Schedule B.  The terms set out in this Schedule B are not exhaustive nor
complete, and may be amended by agreement between the Parties.

 
 
(2)
The Parties acknowledge that a joint venture will be formed upon exercise of the
First Option and that Ansell may continue to pursue the Second Option and Third
Option under the Agreement.  For so long as the Option Period subsists and the
Agreement continues to be in effect, certain terms set out in this Schedule B
will not be operable until termination of the Agreement in accordance with
Section 5.6 or Section 6.6, as the case may be, such inoperable terms being
clauses 6, 7, 8, 9, 10 and 15.4 hereof.

 
2.
DEFINITIONS

 
Any capitalized terms not herein specifically defined shall have the meaning
ascribed to it in the Agreement.  Unless the context otherwise requires, in the
JV Terms:
 
 
(1)
“Approved Budget” means a budget of estimated Joint Venture Expenditures
approved by the Management Committee relating to the carrying out of an Approved
Program or otherwise to be incurred during the period to which an Approved
Budget relates;

 
 
(2)
“Approved Program” means a program of Joint Venture Activities approved by the
Management Committee;

 
 
(3)
“Available Cash Flow” means all the net proceeds of sale of a Participant’s
share of Mineral Product in a month that are attributable to its respective
Participating Interest less that Participant’s share of Costs of Joint Venture
operations for the month that are Operating Costs under International Financial
Reporting Standards.;

 
 
(4)
“Carried Interest” has the meaning given in clause 4.5(1)(a);

 
 
(5)
“Carry Amount” has the meaning given in clause 4.5(1)(a);

 
 
(6)
“Cash Call Notice” has the meaning given in clause 6.2;

 
 
(7)
“Chargee” has the meaning given in clause 11.2;

 
 
(a)
“Completion Date” means the date determined by the Management Committee on which
it is demonstrated to the satisfaction of the Management Committee that the
preparing and equipping of a Mine is complete and is the date on which
Commercial Production commences.

 
 
(b)
“Construction” means every kind of work carried out during the Construction
Period by the Operator in accordance with the Feasibility Study and Mine Plan
related thereto, as approved by the Management Committee.

 
 
(8)
“Construction Decision” means a decision by the Management Committee that a Mine
be constructed, in accordance with a Feasibility Study and an approved Mine
Proposal.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(9)
“Construction Period” means, the period beginning on the date a Construction
Decision is made and ending on the Completion Date.

 
 
(10)
“Costs” means all items of outlay and expense whatsoever, direct or indirect,
incurred under or in connection with the JVA, recorded by the Operator and shall
include all Liabilities incurred or to be incurred with respect to the
protection of the environment such as future decommissioning, reclamation and
long-term care and monitoring, even if not then due and payable so long as the
amounts can be estimated with reasonable accuracy, and whether or not a mine
reclamation trust fund has been established.  Without limiting generality, the
following categories of Costs shall have the following meanings:

 
 
(a)
“Acquisition Costs” has the meaning given in clause 15.4;

 
 
(b)
“Construction Costs” means those Costs recorded by the Operator during the
Construction Period, including, without limiting generality, the Operator’s Fee
and direct cost attributable to any Project Financing, including the commitment
fee and interest charges incurred for such Project Financing (but, for the
purposes of clause 4.5(1)(b), Recovery Amounts will exclude fees and expenses
associated with finding Project Financing, including advisory fees such as an
investment bank);

 
 
(c)
“Exploration Costs” means those Costs recorded by the Operator during the
Exploration Period, including, without limiting generality, the Operator’s Fee;

 
 
(d)
“Mine Costs” means Acquisition Costs and Construction Costs; and

 
 
(e)
“Operating Costs” means those Costs recorded by the Operator subsequent to the
Completion Date, including, without limiting generality, working capital, the
Operator’s Fee and the Existing Royalties,

 
 
(11)
“Defaulting Participant” means a Participant which is in material breach of any
of the provisions of the JVA;

 
 
(12)
“Effective Date” means the date on which the Joint Venture was formed pursuant
to the Agreement;

 
 
(13)
“Expenditure” in addition to cash expenditure includes Costs, obligations and
Liabilities incurred or properly accrued but not yet met;

 
 
(14)
“Exploration Period” means, if applicable, the period beginning when the
Agreement is terminated prior to exercise of either the Second Option or Third
Option and ending the date a Construction Decision is made.

 
 
(15)
“Joint Venture Activities” means all and any activities directed to the
achievement of the purposes of the Joint Venture as set out in clause 3;

 
 
(16)
“Joint Venture Expenditures” means each Expenditure incurred under or in
connection with Costs.  Joint Venture Expenditures will not include
administrative, general costs of each Participant;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(17)
“Joint Venture Property” means:

 
 
(a)
the Assets;

 
 
(b)
any Mine;

 
 
(c)
any Operations;

 
 
(d)
all fixtures, tools, vehicles, spare parts, consumable stores, machinery, plant,
equipment and supplies acquired, provided, gained or developed under the JVA;

 
 
(e)
all mining, materials supply, power supply, water supply and maintenance
contracts and agreements entered into for the purposes of the JVA;

 
 
(f)
all information in relation to the Project acquired, provided, gained or
developed under the JVA or in the possession or under the control of any of the
Participants and the Operator (if not a Participant); and

 
 
(g)
all other property or rights of any description (including intellectual property
rights), whether real or personal, acquired, provided, gained or developed under
the JVA other than saleable Mineral Product;

 
 
(18)
“Management Committee” has the meaning given in clause 7.1;

 
 
(19)
“Mineral Product” means any Minerals in any form or compound whatsoever;

 
 
(20)
“Non charging Participant” has the meaning given in clause 11.2;

 
 
(21)
“Non-Operator” means any Participant which, at the relevant time, is not the
Operator;

 
 
(22)
“Operator” has the meaning given in clause 8.1;

 
 
(23)
“Operator’s Fee” has the meaning given in clause 8.6;

 
 
(24)
“Participating Interest” means in relation to a Participant:

 
 
(a)
the proportionate interest (expressed as a percentage) of the Participant as
tenant in common in the Joint Venture Property;

 
 
(b)
the right, subject to the Agreement, to take in kind and separately dispose of
its proportion of all saleable Mineral Product produced by the Joint Venture
under the JVA; and

 
 
(c)
its proportionate interest (expressed as a percentage) of all other rights under
the JVA,

 
subject to the obligations attaching to the foregoing and imposed on that
Participant under the JVA;
 
 
(25)
“Participant” means a party to the JVA that has a Participating Interest;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(26)
“Project Financing” means any financing unanimously approved, concurrently with
or after a Construction Decision has been made, by the Management Committee and
obtained by the Participants for the purpose of placing a mineral deposit
situated on the Properties into Commercial Production, but shall not include any
financing obtained individually by either Participant to finance payment or
performance of its obligations under the JVA.

 
 
(27)
“Recovery Amount” has the meaning given in clause 4.5(1)(b);

 
 
(28)
“Security” has the meaning given in clause 11.2;

 
 
(29)
“Selling Participant” means a Participant who desires or is compelled to sell,
transfer, assign or dispose of the whole or any part of its Participating
Interest;

 
 
(30)
“Unanimous Resolution” means a resolution passed at a meeting of the Management
Committee in favour of which 100% of votes cast represent 100% of the votes
allocated to the Participating Interests; and

 
 
(31)
a reference to a clause is to a clause of this Schedule B.

 
3.
SCOPE OF JOINT VENTURE

 
The Participants will associate themselves in and constitute, with effect on and
from the Effective Date, a contractual joint venture for the following purposes:
 
 
(1)
to carry out exploration of the Properties for Minerals;

 
 
(2)
if results justify so doing, to make technical, commercial and economic
feasibility studies to establish whether or not a Mine is economically viable in
or on the Properties;

 
 
(3)
if any Mine is considered technically, commercially and economically viable, to
develop one or more Mines and to commence and continue production of saleable
Mineral Product on a commercial scale;

 
 
(4)
acquiring Mineral Rights, Other Rights and equipment;

 
 
(5)
marketing, selling and delivering Mineral Product derived from the Properties;
and

 
 
(6)
any other activity in connection with or incidental to any of the foregoing
including the beneficiation, processing or refining of Mineral Product.

 
4.
INITIAL PARTICIPATING INTERESTS AND JOINT VENTURE EXPENDITURES

 
4.1
Participating Interests

 
The Participating Interests of the Participants on the Effective Date will be as
follows:
 
 
(1)
Guinness as to 25%;

 
 
(2)
Coglon as to 13%;

 
 
(3)
Sim as to 13%; and

 
 
(4)
Ansell as to 49%.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.2
Participating Interest Adjustment

 
In addition to the dilution provisions contained in clause 10, the Participating
Interests specified in clause 4.1 are subject to adjustment by one or more of
the following events:
 
 
(1)
the exercise of the Second Option, with such adjustment to each Participant’s
respective Participating Interest being as contemplated by Section 5.4(a) of the
Agreement; and

 
 
(2)
the exercise of the Third Option, with such adjustment to each Participant’s
respective Participating Interest being as contemplated by Section 6.4(a) of the
Agreement.

 
4.3
Joint Venture Expenditures

 
Upon the formation of the Joint Venture, the Joint Venture Expenditures
contributed by the Participants will be deemed to be:
 
 
(1)
Guinness – $4,285,714;

 
 
(2)
Coglon – $2,228,571;

 
 
(3)
Sim – $2,228,571; and

 
 
(4)
Ansell – $8,400,000.

 
4.4
Joint Venture Expenditures Adjustment

 
In addition to the dilution provisions contained in clause 10 hereunder, the
respective Joint Venture Expenditures by each Participant specified in clause
4.3 are subject to adjustment by one or more of the following events:
 
 
(1)
the exercise of the Second Option, with such adjustment to each Participant’s
respective Joint Venture Expenditures being as contemplated by Section 5.4(b) of
the Agreement;

 
 
(2)
the termination of the Second Option, with such adjustment to each Participant’s
respective Joint Venture Expenditures being as contemplated by Section 5.7(b) of
the Agreement;

 
 
(3)
the exercise of the Third Option, with such adjustment to each Participant’s
respective Joint Venture Expenditures being as contemplated by Section 6.4(b) of
the Agreement; or

 
 
(4)
the termination of the Third Option, with such adjustment to each Participant’s
respective Joint Venture Expenditures being as contemplated by Section 6.7(b) of
the Agreement.

 
4.5
Carried Interest and Cost Recovery Right

 
 
(1)
Ansell agrees and covenants with each of the other Participants that:

 
 
(a)
if, at anytime after the exercise of the First Option but prior to the exercise
of the Third Option, Ansell ceases sole-funding Expenditures as a result of the
Agreement terminating, then, from that date forward until Commercial Production
is achieved, Ansell will nevertheless still be required to contribute funds to
Approved Budgets of the Joint Venture on the other Participants’ behalf that
would otherwise be apportioned to each of their respective Participating
Interests (each a “Carried Interest”) as follows:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(A)
5% of all Costs on behalf of Guinness;

 
 
(B)
5% of all Costs on behalf of Sim;

 
 
(C)
5% of all Costs on behalf of Coglon;

 
(each such contribution, a “Carry Amount”). Provided Commercial Production is
achieved, Ansell will be entitled to recover the Carry Amounts from the other
Participants, which will be repaid in accordance with clause 4.5(4).
 
 
(b)
if Ansell exercises the Third Option, then, from that date forward until
Commercial Production is achieved, Ansell will sole-fund all Expenditures and
Joint Venture Expenditures until Commercial Production (to the extent not funded
by Project Financing) and the other Participants will not be required to
contribute to any Costs, including Mine Costs prior to achieving Commercial
Production.  Notwithstanding the foregoing and provided Commercial Production is
achieved, Ansell will be entitled to recover 15% of the total Mine Costs
(“Recovery Amount”) from the other Participants, prorated on an equal basis
(that is, each of the members of the CSG Group will be responsible to reimburse
Ansell for 5% of the total Mine Costs), which will be repaid in accordance with
clause 4.5(4).

 
 
(2)
For greater certainty, no Expenditures or Joint Venture Expenditures made by
Ansell during the currency of the Option Period will be considered to be Carry
Amounts or Recovery Amounts and Ansell will not be entitled to any repayment
thereof.

 
 
(3)
No interest on will be payable on Carry Amounts or Recovery Amounts.

 
 
(4)
Each Carry Amount or Recovery Amount, as the case may be, may be prepaid in
whole or in part from time to time. Subject to any Project Financing
restrictions, the Carry Amounts or Recovery Amounts, as the case may be, will be
repayable by each Participant monthly from (and only from) ninety percent
(90%) of such Participant’s Available Cash Flow once Commercial Production is
achieved.

 
 
(5)
If Ansell fails or neglects to carry out its obligations under clause 4.5(1),
then Ansell’s Participating Interest will dilute until such time as that default
is remedied.

 
5.
RIGHTS AND LIABILITIES OF PARTICIPANTS

 
5.1
Rights and Liabilities Several not Joint

 
As between the Participants the rights, duties, obligations and Liabilities
arising out of the Joint Venture will be several and not joint, it being the
express purpose and intention of the Participants that the ownership of their
respective interests in all Joint Venture Property must be as tenants in common
in proportion to their Participating Interests and that all Liabilities and
obligations to third parties arising out of Joint Venture Activities will be
borne by the Participants in proportion to their respective Participating
Interests.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2
Right to Mineral Production

 
Subject to clause 4.5(4), each Participant will own and have the right to take
in kind and separately dispose of and, unless agreed otherwise, must take in
kind a share proportionate to its Participating Interest of the saleable Mineral
Product produced under the Joint Venture.
 
5.3
Participants not Fiduciaries

 
Nothing contained in the JVA may be construed as imposing any fiduciary duty on
any Participant with respect to any activities carried out or decisions made as
contemplated in the JVA.
 
5.4
Holding of Joint Venture Property

 
All Joint Venture Property, whether acquired before or after the Effective Date,
must wherever practicable be held by the Operator as a bare nominee and bare
trustee, in trust, pursuant to the terms of the JVA, for the Participants as
tenants in common in proportion to their respective Participating Interests for
the time being and from time to time. All Joint Venture Property held by the
Operator must be held, used, dealt with or applied solely for the purposes of
the Joint Venture or as otherwise permitted under the JVA. Any Participant will
be entitled to request, and the Operator must comply with any reasonable request
so made, that a declaration of trust or other such documentation in a form
satisfactory to counsel for the Participants, evidencing such a trust
arrangement be prepared and executed by the Operator and the Participants.
 
6.
CONTRIBUTION TO JOINT VENTURE EXPENDITURES

 
6.1
Obligation to Contribute

 
Subject to clause 4.5 and clause 10.1, each Participant must contribute to all
Joint Venture Expenditures incurred in conducting Approved Programs and
otherwise incurred as contemplated by Approved Budgets or otherwise incurred in
a manner provided for in the JVA in proportion to its Participating Interest on
each date on which a contribution is due to be made.
 
6.2
Timing of Contributions

 
If contributions to Joint Venture Expenditures are required to be made by a
Participant under the JVA, then the Operator must issue a notice to each
Participant (“Cash Call Notice”) for each calendar quarter. Any Cash Call Notice
must not be issued more than 40 Business Days but not less than 30 Business Days
in advance of the calendar quarter to which the Cash Call Notice relates.
 
6.3
Operator’s Cash Call Notices

 
All contributions to Joint Venture Expenditures required to be made by a
Participant under the JVA must be made by that Participant paying to the
Operator, on or up to 30 days before the first day of the calendar quarter to
which the Cash Call Notice relates, the amount stated in the Cash Call Notice as
being the amount due to be contributed by that Participant.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.
MANAGEMENT COMMITTEE

 
7.1
Establishment

 
A management committee must be established as soon as reasonably possible and
within one month of the Effective Date to direct the Operator and all Joint
Venture Activities (“Management Committee”).
 
7.2
Number of Members

 
The Management Committee must consist of 5 members.
 
7.3
Appointment of Members

 
The Participant with the largest Participating Interest must appoint 2 of the
members and at least 1 alternate member.  The other Participants must each
appoint 1 member and an alternate member.  Each Participant may remove any
person so appointed by it and appoint another person in his or her place. Each
appointment and removal of a member must be effected by notice in writing signed
by an authorized signatory of the appointing Participant.  An alternate member
may attend all meetings and an alternate member may act in place of a
Participant’s appointed member in such member’s absence.
 
7.4
Quorum

 
A quorum at a meeting of the Management Committee must comprise 2 members
representing at least 2 Participants the aggregate of whose Participating
Interests is not less than 50%.
 
7.5
Votes

 
 
(1)
The members appointed by a Participant will have between them 1 vote for each
whole percentage point of their appointor’s Participating Interest.

 
 
(2)
If Ansell votes against a Program and Budget but the Program and Budget is still
approved by the Management Committee, then, prior to the date Ansell must
otherwise make an election under clause 10.1,  Ansell may, on written notice to
the Management Committee, require that the Approved Program and Budget not
proceed on the basis that the Approved Program and Budget in question:

 
 
(a)
calls for Joint Venture Activities or Joint Venture Expenditures which would not
be a wise and judicious use of funds;

 
 
(b)
calls for Joint Venture Activities or Joint Venture Expenditures which are
technically difficult or not practicable; or

 
 
(c)
calls for Joint Venture Activities or Joint Venture Expenditures which are
otherwise not in accordance with sound business judgment and mining practice,

 
and if Ansell provides such notice to the Management Committee, the matter will
be referred to Arbitration.  During the course of the Arbitration the Approved
Program and Budget will be suspended and no Cash Call Notices in respect of such
Program and Budget will be issued.   The arbitrator’s decision shall, subject as
hereinafter provided, be limited to a determination as to whether one or more of
circumstances in paragraphs (a) through (c) exist and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
such determination shall be final and binding on the Participants.  If such
determination is that none of circumstances in paragraphs (a) through (c) exist
then the Approved Program and Approved Budget will be reinstated and Ansell must
immediately make an election under clause 10.1.  If such determination is that
one or more of circumstances in paragraphs (a) through (c) exist, then the
Operator or Participant who proposed the disputed Program and Budget shall amend
the Program Budget accordingly and resubmit the amended Program and Budget to
the Management Committee for approval. The arbitrator shall have the power, in
his discretion, to award costs.
 
If an Approved Program and Approved Budget is suspended and referred to
Arbitration pursuant to this clause 7.5(2) such that there will be no current
Program and Budget relating to Joint Venture Activities during a certain period
and the Participants do not prior to the commencement of that period reach some
contrary agreement, then the Management Committee will be deemed to have
approved a Program and Budget for the continuation of the Joint Venture
Activities at the level of the last Approved Program and last Approved Budget
(excluding any capital Expenditure) but with escalated at the annual rate of
inflation until the Approved Program and Approved Budget that is subject to the
Arbitration is reinstated or an amended Program and Budget is approved by the
Management Committee.
 
7.6
Chairperson

 
A member of the Management Committee appointed by the Participant entitled to be
Operator will be the Chair of Management Committee meetings.  The Chair shall be
entitled to appoint the secretary for the meeting.  The secretary of the meeting
shall take minutes of that meeting and circulate copies thereof to each member
and each alternate member.
 
7.7
Decisions by Majority Vote

 
Except where a provision of the JVA requires a special resolution or a Unanimous
Resolution, all questions before the Management Committee will be decided by a
simple majority of the votes cast. For greater certainty, the Chair of the
Management Committee shall not have any additional voting rights on any matter
requiring special or Unanimous Resolution other than its vote as an appointed
member of a Participant.
 
7.8
Unanimous Resolutions

 
In addition to any other decisions of the Management Committee which by any
other provision of the JVA requires a Unanimous Resolution, a Unanimous
Resolution will be required for the following:
 
 
(1)
the institution, defence, compromise or settlement of any court or arbitral
proceedings involving the Joint Venture involving an amount in excess of
$100,000;

 
 
(2)
the compromise or settlement of any insurance claim involving an amount in
excess of $100,000;

 
 
(3)
any matter going to the fundamental operation of the Joint Venture or the
relationship between the Participants including any decision that the Joint
Venture be conducted as a Joint Venture Company or to list the shares of such
Joint Venture Company on any stock exchange;

 
 
(4)
any decision to cease production of Mineral Product from a Mine;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(5)
any decision to abandon, sell or otherwise dispose of the Properties, or any
part thereof;

 
 
(6)
creation of, or the granting of permission to remain, any Lien upon any of the
Assets, except for any Liens which are customary in the circumstances of a
mining joint venture;

 
 
(7)
the making of any changes to the Operator’s Fee set out in clause 8.6;

 
 
(8)
irrespective of whether expressly contemplated in an Approved Program or
Approved Budget,  approval of the sale or disposal of Joint Venture Property
having an aggregate market value in excess of $100,000;

 
 
(9)
the making of a contract between the Participants as joint venturers and a Party
or an Affiliate of a Party;

 
 
(10)
a change to the accounting procedure of the Joint Venture including the
appointment and removal of auditors;

 
 
(11)
approval of the terms and conditions of any Project Financing, a Mine Proposal
or the parameters of a Feasibility Study proposed to be commissioned;

 
 
(12)
approval of any significant capital expansion of the Project;

 
 
(13)
any decision to establish, implement or vary any policy relating to the
management or hedging of commodity price, foreign currency or interest rate
raise;

 
 
(14)
any decision pertaining to the cessation or material variation of any material
aspect of the Joint Venture’s business or the diversification of the Joint
Venture’s business into other business;

 
 
(15)
any decision to engage in exploration or other activities which are not agreed
between Parties for the Project and which are otherwise outside the ordinary
course of the business;

 
 
(16)
any re-structuring of the Joint Venture, merger of the Joint Venture with any
other Person and the entering into any joint venture agreements; and

 
 
(17)
the liquidation or winding up of the Joint Venture, whether voluntary or
otherwise or any application for its judicial management.

 
7.9
Disposal of Properties

 
If the Management Committee has unanimously consented to the abandonment, sale
or other disposal of any of the Properties, then the Operator may dispose of
such of the Properties by giving each non-Operator 60 days written notice of the
proposed disposal.  On receipt of such notice, each non-Operator may elect to
bid in order to acquire all of that part of the Properties subject to the
proposed disposal by delivering a notice to the Operator to this effect and
stating its bid amount at least 15 days before the expiry of such 60 day notice
period.  On receipt of the notice from the non-Operators and on expiry of such
60 day notice period, the Operator shall promptly transfer the part of the
Properties subject to the proposed disposal to the non-Operator with the highest
bid for the bid amount.  The non-Operator shall pay for all transfer
costs.  Upon completion of the transfer of the part of the Properties subject to
the proposed disposal
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
to the non-Operator, the part of the Properties subject to the proposed disposal
will no longer be subject to this Agreement, except that the non-Operator shall
indemnify and save harmless the Operator on its own behalf and as trustee for
its shareholders, directors, officers, employees, agents, contractors and
representatives from and against all suits and other proceedings and Liabilities
(including lawyers' fees and disbursements) which the Operator may suffer or
incur in respect of the part of the Properties subject to the proposed disposal.
 
7.10
Meetings of Management Committee

 
Management Committee meetings are to be held at least quarterly and are
permitted by telephone and efforts will be made to schedule meetings at times
and places mutually agreeable to all appointed members of the Management
Committee.
 
8.
OPERATOR

 
8.1
Operator and Removal of Operator

 
 
(1)
Subject to any agreement by the Participants otherwise, and to the creation of a
Joint Venture Company, the Participant with largest Participating Interest will
be operator of the Joint Venture (“Operator”) and will remain so unless the
Operator’s Participating Interest ceases to be the largest or the Operator
resigns or is removed for default or by simple majority vote of the Management
Committee or if the Operator is generally not able to pay its debts as such
debts become due or admits in writing its inability to pay its debts generally
as such debts become due or  makes a general assignment for the benefit of
creditors or any proceedings are instituted by or against it under any
bankruptcy, insolvency or similar law.

 
 
(2)
Any Non-Operator Participant may refer questions of Operator default to
Arbitration if it is outvoted on a Management Committee motion to remove the
Operator for default.

 
8.2
Operator Obligations

 
 
(1)
The Operator, among other usual and standard obligations, must keep the
Properties in good standing and free of any Encumbrances, comply with applicable
law, maintain proper books and accounts and adequate insurance and operate
according to good mining practices.

 
 
(2)
The Operator must conduct Joint Venture Activities in accordance with Approved
Programs and Approved Budgets.

 
 
(3)
The Operator must deliver the following reports to the Management Committee:

 
 
(a)
a quarterly progress report indicating the status of any Approved Program being
conducted on the Properties and disclosing any significant technical data
learned or obtained in connection with such work, along with an estimate of the
Expenditure incurred during that month, but progress reports will only be
required quarterly during those periods in which there is no work being
conducted;

 
 
(b)
as soon as practical after verification by the Operator, a report in respect of
any material exploration results or adverse events.

 
 
(4)
The Operator must provide to each Participant access as and when required to all
scientific and technical data and information in its possession or control
relating to the Joint Venture Property, results of work conducted on or in
relation thereto and all planned work thereon as may be required by the
Participant in order to assist that Participant to fulfill its obligations under
NI 43–101, if applicable, and report any material exploration results or adverse
events to the Participants without delay.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.3
Prohibitions

 
The Operator must not, except with the prior approval of the Management
Committee or except in an emergency or as necessary to protect property and
persons:
 
 
(1)
knowingly enter into any contract or arrangement in connection with the Joint
Venture with a Participant or an Affiliate of a Participant;

 
 
(2)
except where sufficient details are provided in an Approved Program or Approved
Budget enter into any contract or subcontract involving a commitment to
Expenditure, whether capital or operating, in excess of $100,000;

 
 
(3)
subject to clauses 7.8(6) and 7.9 and except where expressly contemplated in an
Approved Program or Approved Budget, sell or otherwise dispose of any Joint
Venture Property having a market value exceeding $100,000;

 
 
(4)
institute, defend, compromise or settle any court or arbitral proceedings or
insurance claim involving an amount in excess of $100,000; or

 
 
(5)
except as necessary to comply with law or the requirements of any Governmental
Authority having jurisdiction, suspend or curtail any Operations.

 
8.4
Indemnification of Operator

 
Each Participant must indemnify the Operator from and against any Liability,
injury or death (including legal fees) suffered, sustained or incurred by the
Operator which arises out of or as a consequence of the performance by the
Operator or its officers, employees or agents of the Operator’s obligations
under the JVA.
 
8.5
Apportionment of Liability

 
A Participant’s Liability to indemnify the Operator (whether under clause 8.4 or
otherwise) will be reduced proportionally to the extent that any negligent act,
omission or wilful misconduct of the Operator or its officers, employees or
agents has caused or contributed to any Liability, injury or
death.  Notwithstanding the foregoing, the Operator shall not be indemnified nor
held harmless by any of the Participants for any Liability, injury or death
(including, without limiting the generality of the foregoing, legal fees)
resulting solely from the negligence or wilful misconduct of the Operator or its
officers, employees or agents.  The obligation of the Participants to indemnify
and save the Operator harmless shall be in proportion to their respective
Participating Interest as at the date that the Liability, injury or death
occurred or arose.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.6
Operator’s Fee

 
Subject to clause 7.8(13), the Operator may charge a fee (the “Operator’s Fee”)
for management of the Joint Venture, which fee will be as follows:
 
 
(1)
with respect to Exploration Costs:

 
 
(a)
2% for each individual contract which expressly includes an overhead charge by
the party contracted;

 
 
(b)
5% for each individual contract which exceeds $50,000 and is not subject to
clause 8.6(1)(a) hereof; or

 
 
(c)
10% of all other Exploration Costs not included in clauses 8.6(1)(a) and
8.6(1)(b); and

 
 
(2)
with respect to Construction Costs and, subsequent to the Completion Date,
additional Mine expansion Costs and Operating Costs:

 
 
(a)
0.25% for each individual contract which expressly includes an overhead charge
by the party contracted;

 
 
(b)
1% for each individual contract which exceeds $250,000 and is not subject to
clause 8.6(2)(a) hereof; or

 
 
(c)
2% of all other Construction Costs, additional Mine expansion Costs and
Operating Costs not included in clauses 8.6(2)(a) and 8.6(2)(b).

 
9.
PROGRAMS AND PRODUCTION PROGRAMS

 
9.1
Annual Programs and Budgets

 
The Operator must submit annual programs and budgets for Management Committee
approval.  The proposed budget must contain quarterly Expenditure projections.
 
9.2
Right of Participant to propose Program and Budget

 
If the Operator fails to submit an annual program and budget with budgeted
Expenditure equal to or greater than $300,000, then a Participant who is not the
Operator may propose to the Management Committee an annual program and budget
with budgeted Expenditure equal to or greater than $300,000.  Such a program and
budget is deemed to be an Approved Program and Approved Budget and if the
Participant that is the Operator elects not to participate in the Approved
Program and make contributions to the Expenditure required by the Approved
Budget, then the Non-Operator Participant may elect to become Operator of the
Joint Venture for the purposes of carrying out that Approved
Program.  Thereafter, the Participant with the largest Participating Interest
will have the first right to propose an annual program and budget.
 
9.3
Operator’s Authority

 
The approval of a program and budget by the Management Committee will be
authority for the Operator to undertake the Joint Venture Activities specified
in and incidental to the program and to incur on behalf of the Participants the
Joint Venture Expenditures estimated in and incidental to the budget but the
Operator must not incur Expenditure in the performance of the Joint Venture
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Activities specified in an Approved Program and an Approved Budget in an amount
which exceeds by more than 10% the total of the Joint Venture Expenditures
estimated within an Approved Program and an Approved Budget except:
 
 
(1)
in an emergency, as considered by the Operator necessary to maintain and
preserve the Joint Venture Property or to preserve or protect life, limb,
property or the environment in respect of the Joint Venture Property;

 
 
(2)
to effect and maintain required insurances;

 
 
(3)
in accordance with a prior approval obtained from the Management Committee; or

 
 
(4)
as necessary to comply with any law or requirement of a Governmental Authority
having jurisdiction where reference to the Management Committee is impracticable
and until such reference becomes practical.

 
10.
DILUTION

 
10.1
Election to Dilute

 
Each Participant may, by notice in writing to the other Participant and the
Operator given within 10 Business Days after the approval by the Management
Committee of a program and budget, elect:
 
 
(1)
not to contribute to the Joint Venture Expenditures to be incurred during the
period to which that Approved Budget relates; or

 
 
(2)
to reduce its contribution to the Joint Venture Expenditures to be incurred
during the period to which that Approved Budget relates by contributing less
than the amount that it would, but for this clause 10.1(2), be required to
contribute under clause 6.1.

 
10.2
Consequence of Election

 
If a Participant gives notice as permitted by clause 10.1 then:
 
 
(1)
in the case where that Participant gives notice under clause 10.1(1), it will
not be entitled or obliged to contribute to Joint Venture Expenditures incurred
from the commencement of the period covered by the Approved Budget in relation
to which the notice was given until it becomes entitled and obliged to
recommence contributing to Joint Venture Expenditures;

 
 
(2)
in the case where that Participant gives notice under clause 10.1(2), it will
only be entitled and obliged to contribute to Joint Venture Expenditures in the
reduced amount specified in the notice given by it under clause 10.1(2) until
completion of the Approved Program to which the notice relates; and

 
 
(3)
during the period for which a Participant is not entitled nor obliged to so
contribute, its Participating Interest will dilute.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.3
Dilution

 
During any period in which the Participating Interest of a Participant is
diluting Participating Interests of the Participants will be calculated as
follows:
 

  PI = 100 x PTE           TE

 
where:
 
PI is the Participating Interest of a Participant
 
PTE is that Participant’s Total Expenditure as at date of calculation of the
Participating Interest
 
TE is Total Expenditure of all Participants as at date of calculation of the
Participating Interest
 
10.4
Operator to Make Calculations

 
If a Participant’s Participating Interest is diluting in accordance with clause
10.3, then calculations of Participating Interests must be made in each calendar
quarter by the Operator at the same time as it prepares a Cash Call Notice in
respect of a calendar quarter (and such a determination must also be made
immediately upon a Participant, whose Participating Interest has been diluting,
again becoming entitled and obliged to contribute to Joint Venture
Expenditures). The Operator must, after having made such a calculation, notify
the Participants of their respective Participating Interests and of the date on
which the calculation of the Participating Interest was made by incorporating
that information within the Cash Call Notice referred to above.
 
10.5
Failure to pay Contributions to Expenditure

 
A Participant’s failure to contribute to the Joint Venture Expenditures after
electing to contribute constitutes default and will result in dilution at double
the rate provided in clause 10.3.  In other words, the contributions of the
non-defaulting party will be valued at $2.00 for every $1 spent on the relevant
Approved Program by the non-defaulting party.
 
10.6
Small Interests

 
If a Participant’s Participating Interest in the Joint Venture is diluted
(whether by operation of clause 10.3 or otherwise) to less than 4%, then its
Participating Interest in the Joint Venture will be converted to a 0.4% NSR in
exchange for the assignment of the Participating Interest of that Participant to
the remaining Participant, or, in the case of multiple Participants, pro rata on
the basis of their then existing Participating Interest.
 
11.
CHARGING AND PROJECT FINANCING

 
11.1
Grant of Lien and Security Interest

 
 
(1)
Subject to clause 11.3, each Participant will grant to the other Participant a
lien upon and a security interest in its Participating Interest, including all
of its right, title and interest in the Joint Venture Property, whenever
acquired or arising, and the proceeds from and accessions to the foregoing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(2)
The liens and security interests that are granted pursuant to clause 11.1(1)
shall secure every obligation or liability of the Participant granting such lien
or security interest created under the JVA. Each Participant will take all
action necessary to perfect such lien and security interest and will appoint the
other Participants as its attorney-in-fact to execute, file and record all
financing statements and other documents necessary to perfect or maintain such
lien and security interest.

 
11.2
Charging by Individual Participant

 
Subject to clause 11.3, each Participant may charge, mortgage, assign by way of
security or otherwise encumber its Participating Interest if and only if the
chargee, mortgagee, assignee or encumbrancee (“Chargee”) agrees in a legally
enforceable manner with the other Participants (“Non charging Participant”) that
the rights and interests of the Non-charging Participants in the Joint Venture
Property will not be subject to or prejudiced by the charge, mortgage,
assignment or other encumbrance (“Security”) and that the Chargee and any
liquidator, receiver, receiver and manager, assignee or transferee taking an
interest in or relating to the Joint Venture Property under the Security or in
the Participating Interest of the Participant granting the Security will be
bound by the terms of the JVA and will take subject to the rights and interests
in the Joint Venture Property of the Non-charging Participants, including the a
liens and a security interests created by clause 11.1(1).
 
11.3
Project Financing and Subordination of Interests

 
 
(1)
Each Participant shall, from time to time, take all necessary actions, including
execution of appropriate agreements, to pledge its Participating Interest and,
subject to clause 11.3(2). any other right or interest it holds with respect to
the Joint Venture Property to secure the Project Financing, and to subordinate
any liens it may hold which are created under the JVA to any secured borrowings
relating to the Project Financing, and any modifications or renewals thereof.

 
 
(2)
For greater certainty, the Existing Royalties do not form part of the Joint
Venture Property and any pledge or subordination of the Existing Royalties under
the terms of any proposed Project Financing will not be required from any of the
Parties.

 
 
(3)
If required by the Management Committee’s choice of Project Financing structure,
all Participants will also provide any guarantees to financiers for the benefit
of each of the other Participants for Project Financing, providing an individual
Participant being so required to provide may reorganize into a special purpose
entity.

 
11.4
No other Encumbrances

 
Except as specified in clauses 11.1, 11.2, 11.3 or by operation of clause 10.6,
no Participant may give or create any Encumbrance in or over its Participating
Interest or the Joint Venture Property.
 
12.
ASSIGNMENT

 
12.1
Assignment to Affiliates

 
 
(1)
Each Participant may at any time assign its Participating Interest to an
Affiliate of that Participant as long as the Affiliate enters into an agreement
with the remaining Participants on terms to their satisfaction including terms
by which:

 
 
(a)
it agrees to be bound by the JVA; and

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)
if an Affiliate to which a Participant has assigned the whole or any part of its
Participating Interest ceases to be an Affiliate of the assigning Participant it
must immediately re-transfer that Participating Interest to the assigning
Participant; and

 
 
(c)
the assigning Participant remains liable for its obligations under the Agreement
despite any assignment by the assigning Participant of its Participating
Interest to an Affiliate.

 
 
(2)
Coglon or Sim may at any time assign their respective Participating Interests to
a corporation, where the assigning Participant owns, either directly or
indirectly, not less than 50% of the shares entitled to vote at general meetings
of that corporation, provided that such corporation first assumes and agrees to
be bound by the terms of the JVA and agrees with the other Participants in
writing to retransfer the Participating Interest to the assigning Participant if
the assigning Participant ceases to own, either directly or indirectly, less
than 50% of the shares entitled to vote at general meetings of that corporation.

 
12.2
Pre-emptive Rights on Guinness’ Participating Interest

 
Subject to clause 12.4, Guinness may at any time and from time to time sell or
assign its Participating Interest to a third party as long as Guinness gives
notice to such effect to Coglon and Sim and in such notice details the nature of
the proposed transaction and the price therefor and shall be accompanied by a
copy of the offer or the contract for sale. If the consideration for the
intended transfer is, in whole or in part, other than monetary, the notice shall
describe such consideration and its monetary equivalent (based upon the fair
market value of the nonmonetary consideration and stated in terms of cash or
currency) and the following provisions will apply:
 
 
(1)
within 5 Business Days after receipt of a notice under this clause 12.2 Coglon
or Sim may object in writing to a determination of the cash value of the
consideration subject matter of the offer and upon such an objection being made
Guinness, Coglon and Sim must seek to agree upon that cash value but if they
cannot reach agreement within 5 Business Days after the date of objection, then
that cash value will constitute a Dispute to be resolved in accordance with
clause 15.3 (the cost of which determination must be borne, if the cash value
determined is less than that determined by Guinness, by Guinness and in any
other case by the Participant which objects to the Guinness’s determination);

 
 
(2)
Coglon and Sim will have an option exercisable by notice in writing to Guinness
within 20 Business Days of the date of Guinness’s notice under this clause 12.2
to acquire upon the same terms and conditions as are contained in the offer or
the contract for sale and for the consideration expressed therein or in lieu of
any part of that consideration which is not a cash consideration, the cash value
of it as determined or agreed in accordance with clause 12.2(1), the
Participating Interest of Guinness;

 
 
(3)
the option granted under clause 12.2(2) will be capable of being exercised by
Coglon or Sim, or both of them, and if it is exercised by both of them then they
must purchase as between them in proportion to their Participating Interests
inter se or in such other proportions as they may agree;

 
 
(4)
if the option granted under clause 12.2(2) is not duly exercised, then:

 
 
(a)
Guinness must offer to sell the Participating Interest to Ansell, repeating the
steps under this clause 12.2, mutatis mutandis;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)
if Ansell does not exercise the to purchase pursuant to 12.2(4)(a), then subject
to the provisions of all Security and to compliance with clause 12.4, within 90
days after the expiry of the option, Ansell may complete a sale of its
Participating Interest without any alteration from the offer or contract for
sale; and

 
 
(c)
if a sale is not completed within the time allowed in clause 12.2(4)(b) or any
material alteration of the offer or contract for sale is proposed Guinness must
not complete a sale after that time or as so altered without first having again
complied with the foregoing provisions of this clause 12.2.

 
12.3
General Pre-emptive Rights

 
Subject to clause 12.4, any Participant may at any time and from time to time
sell or assign its Participating Interest to a third party as long as the
Participant which wishes to sell its Participating Interest, gives notice to
such effect to the other Participants and in such notice details the nature of
the proposed transaction and the price therefor and shall be accompanied by a
copy of the offer or the contract for sale. If the consideration for the
intended transfer is, in whole or in part, other than monetary, the notice shall
describe such consideration and its monetary equivalent (based upon the fair
market value of the nonmonetary consideration and stated in terms of cash or
currency) and the following provisions will apply:
 
 
(1)
within 5 Business Days after receipt of a notice under this clause 12.3 any
other Participant may object in writing to a determination of the cash value of
the consideration subject matter of the offer or the contract for sale and upon
such an objection being made all of the Participants must seek to agree upon
that cash value but if they cannot reach agreement within 5 Business Days after
the date of objection, then that cash value will constitute a Dispute to be
resolved in accordance with clause 15.3 (the cost of which determination must be
borne, if the cash value determined is less than that determined by the Selling
Participant, by the Selling Participant and in any other case by the Participant
which objects to the Selling Participant’s determination);

 
 
(2)
any Participant other than the Selling Participant will have an option
exercisable by notice in writing to the Selling Participant within 20 Business
Days of the date of the Selling Participant’s notice under this clause 12.3  to
acquire upon the same terms and conditions as are contained in the offer or
contract for sale and for the consideration expressed therein or in lieu of any
part of that consideration which is not a cash consideration, the cash value of
it as determined or agreed in accordance with clause 12.3(1), the Participating
Interest of the Selling Participant;

 
 
(3)
the option granted under clause 12.3(2) will be capable of being exercised by
all or any one or more of the Participants (other than the Selling Participant)
and if it is exercised by more than one of them then they must purchase as
between them in proportion to their Participating Interests inter se or in such
other proportions as they may agree;

 
 
(4)
subject to the provisions of all Security, if the option granted under clause
12.3(2) is not duly exercised, then the Selling Participant may, subject to
compliance with clause 12.4, within 90 days after the expiry of the option
complete a sale of its Participating Interest without any alteration from the
offer or contract for sale; and

 
 
(5)
if a sale is not completed within the time allowed in clause 12.3(4) or any
material alteration of the offer or contract for sale is proposed the Selling
Participant must not complete a sale after that time or as so altered without
first having again complied with the foregoing provisions of this clause 12.3.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
If Guinness is the Selling Participant, the provisions of clause 12.2 apply and
this clause shall not apply.
 
12.4
General Requirements

 
No assignment of a Participating Interest to a third person (including an
Affiliate) will be effective unless it is for the entirety of such Participating
Interest (except in circumstances where other Participants are exercising their
rights to acquire a proportionate share of the Selling Participant’s
Participating Interest under clauses 12.2 or 12.3) and until:
 
 
(1)
the assignee agrees with the other Participants (in form and terms satisfactory
to that Participants) to assume and perform the duties, Liabilities, terms and
conditions by the JVA binding on the assigning Participant in relation to the
Participating Interest being assigned; and

 
 
(2)
the assignee secures any and all necessary approvals of any Governmental
Authority to that assignment.

 
13.
DEFAULT

 
13.1
Prior to Commercial Production

 
If at any time before the commencement of Commercial Production a Participant is
a Defaulting Participant and the default is capable of remedy and the Defaulting
Participant does not remedy that default within 20 Business Days after the
Operator or a Non-defaulting Participant gives notice to the Defaulting
Participant specifying the default and requiring it to be remedied then upon the
expiration of the 20 Business Days referred to above, the Non-defaulting
Participant will have an option to purchase the Defaulting Participant’s
Participating Interest for a price equal to 80% of the average of the
independent valuations of the defaulting Participant’s Participating Interest
performed by 2 independent experts nominated by the Non-defaulting
Participant.  If the option granted under this clause 13.1 is not exercised,
then the Non-defaulting Participant must use reasonable efforts to dispose of
the Defaulting Participant’s Participating Interest for the price reasonably
obtainable from a purchaser willing to comply with clause 12.4.  All costs of
the independent valuation and the costs of sale are to be borne by the
Defaulting Participant and may be deducted from any proceeds of sale.
 
13.2
After Commercial Production

 
If at any time after the commencement of Commercial Production a Participant
becomes a Defaulting Participant the saleable Mineral Product to which it is
entitled under the JVA will, while it remains a Defaulting Participant, vest in
the Operator upon trust for sale and any excess of proceeds and any unsold
saleable Mineral Product will be paid and delivered to the Defaulting
Participant when its default has been remedied and the Operator’s costs of sale
have been deducted.
 
13.3
Continuing Default after Commercial Production

 
If, despite action taken under clause 13.2, a Defaulting Participant continues
to be in default (including, a default in respect of the payment of a
contribution or other sum due in respect of the Joint Venture) and that default
continues for 20 Business Days after a trust for sale arises under clause 13.2
or, on a fourth occasion within any continuous period of 2 years, a Participant
becomes a Defaulting Participant, then, at the expiration of the period of 15
Business Days after notice is given by a Non-defaulting Participant to the
Defaulting Participant that either of the foregoing events have occurred, if the
Defaulting Participant is then still a Defaulting Participant the Participating
Interest (including the right to
 
 
 

--------------------------------------------------------------------------------

 
 
 
saleable Mineral Product of the Defaulting Participant) will vest in the
Operator, in trust, for sale and the trust for sale under clause 13.2 will
cease.  After a trust for sale arises under this clause 13.3, the non-defaulting
Participant will have an option to purchase the Defaulting Participant’s
Participating Interest for a price equal to the average of the independent
valuations of the defaulting Participant’s Participating Interest performed by 2
independent experts. If the option granted under this clause 13.3 is not
exercised, the Operator must use reasonable efforts to dispose of the
Participating Interest held in trust for sale for the best price reasonably
obtainable from a purchaser willing to comply with clause 12.4.
 
14.
WITHDRAWAL AND WINDING UP

 
There shall be no withdrawal by a Participant or winding up of the Joint Venture
without adequate payment of, or security for, reclamation and closure Costs.
 
15.
OTHER

 
15.1
Force Majeure

 
Force majeure provisions substantially as in Article 13 of the Agreement,
provided however that the occurrence of an Intervening Event shall not result in
the termination of the JVA.
 
15.2
Confidentiality

 
Confidentiality provisions substantially as in Article 14 of the Agreement.
 
15.3
Dispute Resolution

 
As in Article 15 of the Agreement.
 
15.4
Area of Interest

 
No Participant will acquire any Mineral Rights (or an interest therein) or Other
Rights (or an interest therein) located wholly or in part within the Area of
Interest (the “Acquired Interest”) unless acquired in accordance with this
clause 15.4.
 
If a Participant or any of its Affiliates acquires or proposes to acquire an
Acquired Interest, within thirty (30) days after such acquisition or proposed
acquisition, as the case may be, such Participant (and if it is an Affiliate of
a Participant, the applicable Participant) shall notify the other Participants
of such acquisition or proposed acquisition.  Such notice shall describe in
detail the Acquired Interest, the acquiring Participant or Affiliate and the
cost thereof (“Acquisition Costs”).  In addition to such notice, the acquiring
Participant shall make any and all information concerning the Acquired Interest
available for inspection by the other Participant.  Within thirty (30) days
after receiving the notice and information, any other Participant may notify the
acquiring Participant of its election to include such Acquired Interest in the
Joint Venture Property, and if it so elects then such Acquired Interest will be
deemed Joint Venture Property and the Participants will bear the Acquisition
Costs in accordance with their respective Participating Interest regardless of
whether they elected to include the Acquired Interest or not.  If all of the
other Participants all do not want to include such Acquired Interest as part of
the Joint Venture Property, then the Participant which gave such notice and any
of its Affiliates will be free to acquire or otherwise deal with such Acquired
Interest for their own account, and such Acquired Interest will be deemed not
subject to the Joint Venture.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
15.5
No Partition

 
No Participant may seek or obtain partition of any of the Assets, including the
Properties, or any interest therein whether by way of physical partition, sale
or otherwise.  No statute, regulation or law providing for partition, or
partition and sale, shall apply to any of the Assets.
 
15.6
No Restriction on Other Activities

 
Each Participant has the unrestricted right to engage in, and receive the full
benefit of, any activity outside the scope of the Joint Venture, without
consulting with, or accounting to, the other Parties, or permitting the other
Parties to participate in such activity.
 
15.7
Government Assistance

 
Any grant or other form of governmental financial assistance received by a Party
with respect to Operations shall be shared by the Parties, in the proportion of
their respective Participating Interests at the time that such grant or
financial assistance is received.
 
15.8
Additional Provisions

 
Such other provisions as may be customary and reasonable in mining ventures of
this type.
 


 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE C
NET SMELTER RETURNS ROYALTY
 
ARTICLE 1
DEFINITIONS
 

1.1 Definitions

 
 
(a)
“Allowable Deductions” means, for any Month, all costs, charges and expenses
paid, incurred, or deemed incurred by the Owner during that Month for or with
respect to Products including:

 
 
(i)
charges for treatment in the smelting, refining and other beneficiation process
(including handling, processing, interest, and provisional settlement fees,
weighing, sampling, assaying umpire and representation costs, penalties, and
other processor deductions),

 
 
(ii)
actual costs of transportation (including loading, freight, insurance, security,
transaction taxes, handling, port, demurrage, delay, and forwarding expenses
incurred by reason of or in the course of transportation) of Products from the
Properties to the place of treatment and then to the place of Sale,

 
 
(iii)
costs or charges of any nature for or in connection with insurance, storage, or
representation at a smelter or refinery for Products or refined metals, and

 
 
(iv)
sales, use, severance, excise, net proceeds of mine, and ad valorem taxes and
any tax on or measured by mineral production, but not including income taxes of
the Owner or Royalty Holder,

 
provided that:
 
 
(v)
whether Products are processed on or off the Properties in a facility wholly or
partially owned by the Owner or a shareholder of the Owner or by an Affiliate of
the Owner or an Affiliate of a shareholder of the Owner, Allowable Deductions
will not include any costs that are in excess of those which would be incurred
on an arm's length basis, or which would not be Allowable Deductions if those
Products were processed by an independent third party; and

 
 
(vi)
there will be no Allowable Deductions from Gross Proceeds received as a result
of a Loss.

 
 
(b)
“Gold Production” means the quantity of refined gold outturned during a Month to
the Owner's pool account by an independent third party refinery in respect of
Products, on either a provisional or final settlement basis.

 
 
(c)
“Gross Proceeds” means, for any Month, proceeds received or deemed to be
received by the Owner for the Sale of Products from the Properties, whether
processed on or off of the Properties (for greater certainty, including
insurance proceeds in respect of any Loss), determined as follows, but subject
to Section 4.6:

 
 
(i)
if Products are sold by the Owner in the form of ore, doré, or concentrates,
then the Gross Proceeds in respect of such ore, doré or concentrates will be
equal to the amount of the proceeds actually received by the Owner during the
Month from the sale of such raw ore, doré or concentrates;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(ii)
if Products are sold by the Owner in the form of refined gold, then such gold
will be deemed to have been sold at the Monthly Average Gold Price for the Month
in which it was produced, and the Gross Proceeds in respect of gold will be
determined by multiplying Gold Production for the Month by the Monthly Average
Gold Price for the Month;

 
 
(iii)
if Products are sold by the Owner in the form of refined silver, then such
silver will be deemed to have been sold at the Monthly Average Silver Price for
the Month in which it was produced, and the Gross Proceeds in respect of silver
will be determined by multiplying Silver Production for the Month by the Monthly
Average Silver Price for the Month;

 
 
(iv)
if Products are sold by the Owner in the form of refined metals other than gold
or silver then the Gross Proceeds will be equal to the amount of the proceeds
actually received by the Owner during the Month from the sale of such refined
metal; and

 
 
(v)
if there is a Loss of Products then the Gross Proceeds will be equal to the sum
of the insurance proceeds in respect of such Loss.

 
 
(d)
“Loss” means an insurable loss of or damage to Products, whether or
not  occurring on or off the Properties and whether the Products are in the
possession of the Owner or otherwise.

 
 
(e)
“Month” means a calendar month.

 
 
(f)
“Monthly Average Gold Price” means the average London Bullion Market Association
“P.M. Gold Fix” (or should that quotation cease, another similar quotation
acceptable to the Parties or, if they cannot agree, determined by arbitration
hereunder), calculated by dividing the sum of all such prices reported for the
Month by the number of days for which such prices were reported.

 
 
(g)
“Monthly Average Silver Price” means the average “New York Silver Price” as
published daily by Handy & Harman (or, should that publication cease, another
similar publication acceptable to the Parties or, if they cannot agree,
determined by arbitration hereunder), calculated by dividing the sum of all such
prices reported for the Month by the number of days for which such prices were
reported.

 
 
(h)
“Net Smelter Returns” for any Month means for any Product, the Gross Proceeds
for such Month from the Sale of such Product less Allowable Deductions for such
Month related to such Product.

 
 
(i)
“Owner” means the legal and equitable owner of the Properties.

 
 
(j)
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, or
government or any agency or political subdivision thereof.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(k)
“Products” means the Owner’s share of all ores mined from the Properties and all
concentrates and other mineral products, metals or minerals which are derived
therefrom, whether on or off the Properties, for which there has been a Sale.

 
 
(l)
“Royalty” a royalty interest in the Net Smelter Returns.

 
 
(m)
“Royalty Holder” means a Person entitled to a Royalty.

 
 
(n)
“Sale” means a sale of a Product by or on behalf of the Owner or any Affiliate
of the Owner to a Person who is not an Affiliate of the Owner, and is deemed to
include any Loss prior to any such sale.

 
 
(o)
“Silver Production” means the quantity of refined silver outturned during a
Month to the Owner's pool account by an independent third party refinery in
respect of Products, on either a provisional or final settlement basis.

 
ARTICLE 2
OPERATION OF THE PROPERTIES
 

2.1 Owner to Determine Operations

                      
The Owner may, but will not be obligated to treat, mill, heap leach, sort,
concentrate, refine, smelt, or otherwise process, beneficiate or upgrade the
ores, concentrates, and other Products at sites located on or off the
Properties, prior to sale, transfer, or conveyance to a purchaser, user, or
consumer.  The Owner will not be liable for mineral values lost in processing
under sound practices and procedures, and no Royalty will be due on any such
lost mineral values.  The Owner will have complete discretion concerning the
nature, timing and extent of all exploration, development, mining and other
operations conducted on or for the benefit of the Properties and may suspend
operations and production on the Properties at any time it considers prudent or
appropriate to do so.  The Owner will owe the Royalty Holder no duty to explore,
develop or mine the Properties, or to do so at any rate or in any manner other
than that which the Owner may determine in its sole and unfettered discretion.
 

2.2 Insurance

 
Notwithstanding Section 2.1, the Owner will obtain and maintain insurance
against Loss of Products prior to their Sale, in such amounts and with such
coverage as is customary in the industry (including, without limitation,
fidelity insurance to protect against theft and business interruption coverage)
with the Royalty Holder as a named insured.
 

2.3 Commingling

 
The Owner will not commingle of Products from the Properties with other ores,
doré, concentrates, mineral products, metals or minerals produced elsewhere,
unless the Operator and the Royalty Holder have agreed upon procedures for the
weighing, sampling, assaying and other measuring or testing necessary to fairly
allocate valuable metals contained in such Products and in the other ores, doré,
concentrates, mineral products, metals and minerals.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 3
ASSIGNMENT
 

3.1 Assignment by the Royalty Holder

 
The Royalty Holder may convey or assign all or any undivided portion of the
Royalty payable either for a stated term of years or up to a specified dollar
amount, provided that such assignment will not be effective against the Owner
until the assignee has delivered to the Owner a written and enforceable
acknowledgment on the terms and conditions herein detailed.
 

3.2 Multiple Parties

 
Notwithstanding any assignment by the Royalty Holder, the Owner will not be or
become liable to make payments in respect of the Royalty to, or to otherwise
deal with, more than one Person.  If the interests of the Royalty Holder
hereunder are at any time owned by more than one Person, such owners will, as a
condition of receiving payment hereunder, nominate one Person to act as agent
and common trustee for receipt of monies payable hereunder and to otherwise deal
with the Owner in respect of such interests (including, without limitation, the
giving of notice to take or cease taking in kind) and no such owner will be
entitled to administer or enforce any provisions of this Agreement except
through such agent and trustee.  In such events, the Owner will, after receipt
of notice respecting the nomination of such agent and trustee, thereafter make
and be entitled to make payments due hereunder in respect of the Royalty to such
agent and trustee and to otherwise deal with such agent and trustee as if it
were the sole holder of the subject Royalty.
 

3.3 Assignment by Owner

 
The Owner may transfer, sell, assign or otherwise dispose of all or any portion
of its interest in the Properties provided that such disposition will not be
effective as against the Royalty Holder until the purchaser has delivered to the
Royalty Holder a written and enforceable acknowledgement of all of the terms and
conditions herein detailed.
 
ARTICLE 4
PAYMENTS
 

4.1  Payment Obligation

 
The obligation to pay the Royalty will accrue when there has been a Sale,
provided that:
 
 
(a)
there will be deemed to have been a Sale of treated metals upon the outturn of
metals from such Products by the treatment facility to the account of the Owner;
and

 
 
(b)
any Royalty due in respect of a Loss will accrue when the insurance proceeds are
paid.

 

4.2 Provisional Settlements

                      
Where the outturn of treated metals or a Sale (including an insurance settlement
in respect of a Loss) is made on a provisional basis, the amount of the Royalty
payable will be based upon the amount of metal or other Products or the value of
the Loss credited by such provisional settlement, but will be adjusted to
account for the amount of metal or other Products or the value of the Loss
established by final settlement with the treatment facility or with the
purchaser or insurer of other Products, as the case may be.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

4.3  Due Date

 
Royalty payments will be due and payable quarterly on the last day of the Month
next following the end of the calendar quarter in which the same accrued.
 

4.4 Royalty Statements

 
Royalty payments will be accompanied by a statement showing in reasonable detail
on a Product by Product basis for the relevant quarter:
 
 
(a)
the quantities and grades of Products produced and for which there was a Sale in
the quarter;

 
 
(b)
the actual proceeds of Sale received in the quarter;

 
 
(c)
the Allowable Deductions in the quarter; and

 
 
(d)
other pertinent information in sufficient detail to explain the calculation of
the Royalty payment.

 

4.5 Adjustments

 
Subject to Section 4.2 hereof, all Royalty payments will be considered final and
in full satisfaction of all obligations of the Owner with respect thereto,
unless the Royalty Holder gives the Owner written notice describing and setting
forth a specific objection to the determination thereof within one year after
receipt by the Royalty Holder of the quarterly Royalty statement.  If the
Royalty Holder objects to a particular quarterly statement as herein provided,
then:
 
 
(a)
the Royalty Holder will have the right, upon reasonable notice and at a
reasonable time, to have the Owner's accounts and records relating to the
calculation of the Royalty in question audited by a chartered accountant
selected by the Royalty Holder and who enters into a confidentiality undertaking
substantially on the terms of Section 7.1 hereof;

 
 
(b)
if such audit determines that there has been a deficiency or an excess in the
payment made to the Royalty Holder, such deficiency or excess will be resolved
by adjusting the next quarterly Royalty payment due hereunder.  If production
has ceased, settlement will be made between the Parties by cash payment; and

 
 
(c)
the Royalty Holder will pay all costs of such audit unless a deficiency of five
percent or more of the amount due to the Royalty Holder is determined to
exist.  The Owner will pay the costs of such audit if a deficiency of five
percent or more of the amount due is determined to exist.

 
Failure on the part of the Royalty Holder to make claim on the Owner for
adjustment in such one year period will establish the correctness of the payment
and preclude the filing of exception thereto or making of claims for adjustment
thereon.
 

4.6   Conversion of Currency

                    
All payments will be made in U.S. dollars.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

4.7  Wire Transfer

              
Payments hereunder will be made without demand, notice, set-off, or reduction,
by wire transfer in good, immediately available funds, to such account or
accounts as the Royalty Holder may designate pursuant to wire instructions
provided by the Royalty Holder to the Owner not less than three (3) Business
Days prior to the dates upon which such payments are to be made.
 

4.8 Trading Activities of Owner

 
The Owner will have the right to market and sell refined metals and other
Products in any manner it may elect, and will have the right to engage in
forward sales, futures trading or commodity options trading and other price
hedging, price protection, and speculative arrangements (“trading activities”)
which may involve the possible physical delivery of Products.  The Royalty will
not apply to, and the Royalty Holder will not be entitled to participate in, the
proceeds generated by the Owner, a shareholder of the Owner, or an Affiliate of
either in trading activities or in the actual marketing or sales of
Products.  In determining the net proceeds from any Products subject to the
Royalty, the Owner will not be entitled to deduct from Gross Proceeds any losses
suffered by the Owner, a shareholder or an Affiliate in trading activities.  In
the event that the Owner engages in trading activities, the Royalty will be
determined on the basis of the value of Products produced and without regard to
the price or proceeds actually received by the Owner, for or in connection with
the sale, or the manner in which a sale to a third party is made by the
Owner.  In the event that the Owner engages in trading activities in respect of
Products other than refined metals, the Gross Proceeds will be determined on the
basis of the value of such Products ex headframe or minesite loading facility in
the case of ores or ex mill or other treatment facility in the case of other
Products.
 

4.9  Books and Records

 
All books and records used by the Owner to calculate Royalty due hereunder will
be kept according to International Financial Reporting Standards.
 
ARTICLE 5
INDEMNITY
 

5.1  Indemnity

 
The Owner will defend, indemnify, reimburse and hold harmless the Royalty
Holder, its officers, directors, shareholders, employees and its successors and
assigns (collectively the “indemnified parties”), and each of them, from and
against any and all claims, demands, liabilities, actions and proceedings, which
may be made or brought against the Royalty Holder or which it may sustain, pay
or incur that whosoever result from or relate to operations conducted on or in
respect of the Properties that result from or relate to the mining, handling,
transportation, smelting or refining of the Products or the handling of
transportation of the Products.
 

5.2  Limitation

 
The indemnity provided in Section 5.1 is limited to claims, demands,
liabilities, actions and proceedings that may be made or taken against an
indemnified party its capacity as or related to the Royalty Holder as a holder
of the Royalty and will not include any indemnity in respect of any claims,
demands, liabilities, actions and proceedings against an indemnified party in
any other capacity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 6
DISPUTE RESOLUTION
 

6.1   Arbitrator

 
Any matter in dispute hereunder will be determined by Arbitration [define].
 
ARTICLE 7
MISCELLANEOUS
 

7.1  Confidentiality

 
 
(a)
All information, data, reports, records, feasibility studies and test results
relating to the Properties and the activities of the Owner or any other party
thereon and the terms and conditions of this Agreement, all of which will
hereinafter be referred to as “confidential information”, will be treated by the
Royalty Holder as confidential and will not be disclosed to any person not a
Party to this Agreement, except in the following circumstances:

 
 
(i)
the Royalty Holder may disclose confidential information to its auditors, legal
counsel, institutional lenders, brokers, underwriters and investment bankers,
provided that such non-party users are advised of the confidential nature of the
confidential information, undertake to maintain the confidentiality thereof and
are strictly limited in their use of the confidential information to those
purposes necessary for such non-party users to perform the services for which
they were retained by the Royalty Holder;

 
 
(ii)
the Royalty Holder may disclose confidential information where that disclosure
is necessary to comply with its disclosure obligations and requirements under
any securities law, rules or regulations or stock exchange listing agreements,
policies or requirements or in relation to proposed credit arrangements,
provided that the proposed disclosure is limited to factual matters and that the
Royalty Holder will have availed itself of the full benefits of any laws, rules,
regulations or contractual rights as to disclosure on a confidential basis to
which it may be entitled; or

 
 
(iii)
with the approval of the Owner.

 
 
(b)
Any confidential information that becomes part of the public domain by no act or
omission in breach of this Section 7.1 will cease to be confidential information
for the purposes of this Section 7.1.

 

7.2   No Partnership

                    
The Royalty is not intended to, and will not be deemed to, create any
partnership relation between the Royalty Holder and the Owner including, without
limitation, a mining partnership or commercial partnership.  Neither of the
Royalty Holder or the Owner will, as a consequence of the Royalty, have or
purport to have any authority to act for or to assume any obligations or
responsibility on behalf of the other.  Nothing in the Royalty will be deemed to
constitute cover the Royalty Holder or the Owner the partner, agent or legal
representative of the other.
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE D
 
AURCHEM PROPERTIES – EXCLUSION TO AOI / CSG GROUP’S OPTION TO INCLUDE AS
PROPERTIES



 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size
1
Whitehorse
YB57373
Quartz
D
1
1/20/1995
1/15/1995
1/20/2017
 
115I03
Partial Quartz fraction (<25 acres)
2
Whitehorse
YB54755
Quartz
J.D.
1
10/21/1994
10/2/1994
12/5/2016
 
115I03
Partial Quartz fraction (<25 acres)
3
Whitehorse
YA97733
Quartz
BIT
1
6/23/1987
6/15/1987
12/1/2015
 
115I03
 
4
Whitehorse
YA93470
Quartz
DIC
1
9/11/1985
9/8/1985
12/11/2013
 
115I03
Full Quartz fraction (25+ acres)
5
Whitehorse
YB35415
Quartz
EAGLE
1
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
6
Whitehorse
YC25916
Quartz
JCS
1
4/17/2003
4/12/2003
12/1/2023
 
115I03
 
7
Whitehorse
YB36259
Quartz
JBF
1
8/9/1991
8/8/1991
12/1/2015
 
115I03
 
8
Whitehorse
YA86406
Quartz
VG
1
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
9
Whitehorse
YA82167
Quartz
WEDGE
1
6/11/1984
5/19/1984
12/1/2024
 
115I03
 
10
Whitehorse
YB35895
Quartz
JON-WEDGE
1
5/31/1991
5/30/1991
12/1/2017
 
115I03
 
11
Whitehorse
YA93138
Quartz
RAS
1
8/21/1985
8/11/1985
12/1/2020
 
115I03
 
12
Whitehorse
YA86308
Quartz
VIC
1
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
13
Whitehorse
YA86386
Quartz
OX
1
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
14
Whitehorse
YA86336
Quartz
ETZEL
1
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
15
Whitehorse
YA81428
Quartz
RAT
1
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
16
Whitehorse
YB36258
Quartz
JLZ
1
8/9/1991
8/8/1991
12/1/2016
 
115I03
 
17
Whitehorse
YA78049
Quartz
J. BILL #
1
8/1/1983
7/13/1983
2/28/2014
 
115I03
 
18
Whitehorse
YA81420
Quartz
BULL
1
2/28/1984
2/9/1984
12/1/2023
 
115I03
 
19
Whitehorse
YA95014
Quartz
LGCS
1
6/19/1986
6/14/1986
12/1/2014
 
115I03
 
20
Whitehorse
YB35896
Quartz
JON-WEDGE
2
5/31/1991
5/30/1991
12/1/2015
 
115I03
 
21
Whitehorse
YB54756
Quartz
J.D.
2
10/21/1994
10/2/1994
12/5/2016
 
115I03
Partial Quartz fraction (<25 acres)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

22
Whitehorse
YB35416
Quartz
EAGLE
2
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
23
Whitehorse
YA93139
Quartz
RAS
2
8/21/1985
8/11/1985
12/1/2020
 
115I03
 
24
Whitehorse
YA93471
Quartz
DIC
2
9/11/1985
9/8/1985
12/11/2011
 
115I03
Full Quartz fraction (25+ acres)
25
Whitehorse
YA97734
Quartz
BIT
2
6/23/1987
6/15/1987
12/1/2014
 
115I03
 
26
Whitehorse
YA86407
Quartz
VG
2
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
27
Whitehorse
YA86387
Quartz
OX
2
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
28
Whitehorse
YC25917
Quartz
JCS
2
4/17/2003
4/12/2003
12/1/2023
 
115I03
 
29
Whitehorse
YA86337
Quartz
ETZEL
2
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
30
Whitehorse
YA86309
Quartz
VIC
2
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
31
Whitehorse
YB57374
Quartz
D
2
1/20/1995
1/15/1995
1/20/2017
 
115I03
Partial Quartz fraction (<25 acres)
32
Whitehorse
YA81421
Quartz
BULL
2
2/28/1984
2/9/1984
12/1/2023
 
115I03
 
33
Whitehorse
YB36954
Quartz
JBF
2
8/6/1992
7/17/1992
12/1/2016
 
115I03
Partial Quartz fraction (<25 acres)
34
Whitehorse
YA82168
Quartz
WEDGE
2
6/11/1984
5/19/1984
12/1/2024
 
115I03
 
35
Whitehorse
YA78050
Quartz
J. BILL #
2
8/1/1983
7/13/1983
2/28/2014
 
115I03
 
36
Whitehorse
YA81429
Quartz
RAT
2
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
37
Whitehorse
YA86310
Quartz
VIC
3
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
38
Whitehorse
YB35897
Quartz
JON-WEDGE
3
5/31/1991
5/30/1991
12/1/2015
 
115I03
 
39
Whitehorse
YA93472
Quartz
DIC
3
9/11/1985
9/8/1985
12/11/2013
 
115I03
 
40
Whitehorse
YA86338
Quartz
ETZEL
3
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
41
Whitehorse
YA97735
Quartz
BIT
3
6/23/1987
6/15/1987
12/1/2014
 
115I03
 
42
Whitehorse
YA82169
Quartz
WEDGE
3
6/11/1984
5/19/1984
12/1/2024
 
115I03
 
43
Whitehorse
YA86388
Quartz
OX
3
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
44
Whitehorse
YA81430
Quartz
RAT
3
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
45
Whitehorse
YB35417
Quartz
EAGLE
3
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
46
Whitehorse
YA86408
Quartz
VG
3
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
47
Whitehorse
YC25918
Quartz
JCS
3
4/17/2003
4/12/2003
12/1/2023
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

48
Whitehorse
YB57375
Quartz
D
3
1/20/1995
1/15/1995
1/20/2017
 
115I03
Partial Quartz fraction (<25 acres)
49
Whitehorse
YA95016
Quartz
LGCS
3
6/19/1986
6/14/1986
12/1/2016
 
115I03
 
50
Whitehorse
YA81422
Quartz
BULL
3
2/28/1984
2/9/1984
12/1/2019
 
115I03
 
51
Whitehorse
YA78051
Quartz
J. BILL #
3
8/1/1983
7/13/1983
2/28/2015
 
115I03
 
52
Whitehorse
YA93140
Quartz
RAS
3
8/21/1985
8/11/1985
12/1/2020
 
115I03
 
53
Whitehorse
YB36955
Quartz
JBF
3
8/6/1992
7/17/1992
12/1/2016
 
115I03
Partial Quartz fraction (<25 acres)
54
Whitehorse
YB35418
Quartz
EAGLE
4
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
55
Whitehorse
YA78052
Quartz
J. BILL #
4
8/1/1983
7/13/1983
2/28/2015
 
115I03
 
56
Whitehorse
YA81423
Quartz
BULL
4
2/28/1984
2/9/1984
12/1/2015
 
115I03
 
57
Whitehorse
YC25919
Quartz
JCS
4
4/17/2003
4/12/2003
12/1/2023
 
115I03
 
58
Whitehorse
YA97736
Quartz
BIT
4
6/23/1987
6/21/1987
12/1/2016
 
115I03
 
59
Whitehorse
YA86311
Quartz
VIC
4
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
60
Whitehorse
YA81431
Quartz
RAT
4
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
61
Whitehorse
YA86339
Quartz
ETZEL
4
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
62
Whitehorse
YA82170
Quartz
WEDGE
4
6/11/1984
5/19/1984
12/1/2024
 
115I03
 
63
Whitehorse
YB36956
Quartz
JBF
4
8/6/1992
7/17/1992
12/1/2015
 
115I03
Partial Quartz fraction (<25 acres)
64
Whitehorse
YA86389
Quartz
OX
4
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
65
Whitehorse
YB57376
Quartz
D
4
1/20/1995
1/15/1995
1/20/2017
 
115I03
Partial Quartz fraction (<25 acres)
66
Whitehorse
YA86409
Quartz
VG
4
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
67
Whitehorse
YA93141
Quartz
RAS
4
8/21/1985
8/11/1985
12/1/2014
 
115I03
 
68
Whitehorse
YB35898
Quartz
JON-WEDGE
4
5/31/1991
5/30/1991
12/1/2013
 
115I03
 
69
Whitehorse
YA93473
Quartz
DIC
4
9/11/1985
9/8/1985
12/11/2013
 
115I03
 
70
Whitehorse
YB36957
Quartz
JBF
5
8/6/1992
7/17/1992
12/1/2015
 
115I03
Partial Quartz fraction (<25 acres)

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

71
Whitehorse
YA82171
Quartz
WEDGE
5
6/11/1984
5/19/1984
12/1/2024
 
115I03
 
72
Whitehorse
YC25920
Quartz
JCS
5
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
73
Whitehorse
YA86410
Quartz
VG
5
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
74
Whitehorse
YB35899
Quartz
JON-WEDGE
5
5/31/1991
5/30/1991
12/1/2015
 
115I03
 
75
Whitehorse
YA86390
Quartz
OX
5
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
76
Whitehorse
YA78053
Quartz
J. BILL #
5
8/1/1983
7/13/1983
2/28/2014
 
115I03
 
77
Whitehorse
YA81424
Quartz
BULL
5
2/28/1984
2/9/1984
12/1/2019
 
115I03
 
78
Whitehorse
YA81432
Quartz
RAT
5
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
79
Whitehorse
YB35419
Quartz
EAGLE
5
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
80
Whitehorse
YA93474
Quartz
DIC
5
9/11/1985
9/8/1985
12/11/2013
 
115I03
 
81
Whitehorse
YA97737
Quartz
BIT
5
6/23/1987
6/21/1987
12/1/2015
 
115I03
 
82
Whitehorse
YA86340
Quartz
ETZEL
5
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
83
Whitehorse
YA86312
Quartz
VIC
5
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
84
Whitehorse
YA86341
Quartz
ETZEL
6
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
85
Whitehorse
YA81425
Quartz
BULL
6
2/28/1984
2/9/1984
12/1/2015
 
115I03
 
86
Whitehorse
YA86391
Quartz
OX
6
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
87
Whitehorse
YA81433
Quartz
RAT
6
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
88
Whitehorse
YA78054
Quartz
J. BILL #
6
8/1/1983
7/13/1983
2/28/2014
 
115I03
 
89
Whitehorse
YA93475
Quartz
DIC
6
9/11/1985
9/8/1985
12/11/2013
 
115I03
 
90
Whitehorse
YA86313
Quartz
VIC
6
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
91
Whitehorse
YB35900
Quartz
JON-WEDGE
6
5/31/1991
5/30/1991
12/1/2015
 
115I03
 
92
Whitehorse
YB36958
Quartz
JBF
6
8/6/1992
7/17/1992
12/1/2015
 
115I03
 
93
Whitehorse
YA82172
Quartz
WEDGE
6
6/11/1984
5/19/1984
12/1/2024
 
115I03
 
94
Whitehorse
YB35420
Quartz
EAGLE
6
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
95
Whitehorse
YC25921
Quartz
JCS
6
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
96
Whitehorse
YA86411
Quartz
VG
6
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
97
Whitehorse
YB35421
Quartz
EAGLE
7
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
98
Whitehorse
YA81426
Quartz
BULL
7
2/28/1984
2/9/1984
12/1/2019
 
115I03
 
99
Whitehorse
Y 76007
Quartz
VIC
7
7/17/1973
6/23/1973
12/1/2026
 
115I03
 
100
Whitehorse
YA86392
Quartz
OX
7
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
101
Whitehorse
YA82173
Quartz
WEDGE
7
6/11/1984
5/19/1984
12/1/2024
 
115I03
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

102
Whitehorse
YB36959
Quartz
JBF
7
8/6/1992
7/23/1992
12/1/2015
 
115I03
Partial Quartz fraction (<25 acres)
103
Whitehorse
YA81434
Quartz
RAT
7
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
104
Whitehorse
YA86342
Quartz
ETZEL
7
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
105
Whitehorse
YA78055
Quartz
J. BILL #
7
8/1/1983
7/13/1983
2/28/2014
 
115I03
 
106
Whitehorse
YA93476
Quartz
DIC
7
9/11/1985
9/8/1985
12/11/2013
 
115I03
 
107
Whitehorse
YC25922
Quartz
JCS
7
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
108
Whitehorse
YA86412
Quartz
VG
7
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
109
Whitehorse
YA82174
Quartz
WEDGE
8
6/11/1984
5/19/1984
12/1/2020
 
115I03
 
110
Whitehorse
YA86393
Quartz
OX
8
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
111
Whitehorse
YA86314
Quartz
VIC
8
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
112
Whitehorse
YA86343
Quartz
ETZEL
8
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
113
Whitehorse
YA86413
Quartz
VG
8
12/20/1984
11/29/1984
12/1/2025
 
115I03
 
114
Whitehorse
YA81435
Quartz
RAT
8
2/28/1984
2/8/1984
2/28/2014
 
115I03
 
115
Whitehorse
YA78056
Quartz
J. BILL #
8
8/1/1983
7/13/1983
2/28/2014
 
115I03
 
116
Whitehorse
YC25923
Quartz
JCS
8
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
117
Whitehorse
YA81427
Quartz
BULL
8
2/28/1984
2/9/1984
12/1/2019
 
115I03
 
118
Whitehorse
YB35422
Quartz
EAGLE
8
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
119
Whitehorse
YA86394
Quartz
OX
9
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
120
Whitehorse
YA86344
Quartz
ETZEL
9
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
121
Whitehorse
YA82175
Quartz
WEDGE
9
6/11/1984
5/21/1984
12/1/2020
 
115I03
 
122
Whitehorse
Y 76009
Quartz
VIC
9
7/17/1973
6/23/1973
12/1/2025
 
115I03
 
123
Whitehorse
YC25924
Quartz
JCS
9
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
124
Whitehorse
YA86288
Quartz
BULL
9
12/17/1984
11/23/1984
12/1/2018
 
115I03
 
125
Whitehorse
YB35423
Quartz
EAGLE
9
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
126
Whitehorse
YA81436
Quartz
RAT
9
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
127
Whitehorse
YA78057
Quartz
J. BILL #
9
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
128
Whitehorse
YA81437
Quartz
RAT
10
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
129
Whitehorse
YA82176
Quartz
WEDGE
10
6/11/1984
5/21/1984
12/1/2020
 
115I03
 
130
Whitehorse
YA78058
Quartz
J. BILL #
10
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
131
Whitehorse
YA86395
Quartz
OX
10
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
132
Whitehorse
YC25925
Quartz
JCS
10
4/17/2003
4/11/2003
12/1/2021
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

133
Whitehorse
YB35424
Quartz
EAGLE
10
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
134
Whitehorse
YA86315
Quartz
VIC
10
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
135
Whitehorse
YA86289
Quartz
BULL
10
12/17/1984
11/23/1984
12/1/2018
 
115I03
 
136
Whitehorse
YA86345
Quartz
ETZEL
10
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
137
Whitehorse
YB54543
Quartz
JBF
10
9/12/1994
9/10/1995
12/5/2016
 
115I03
 
138
Whitehorse
YA86346
Quartz
ETZEL
11
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
139
Whitehorse
YA86290
Quartz
BULL
11
12/17/1984
11/23/1984
2/29/2016
 
115I03
 
140
Whitehorse
YB35425
Quartz
EAGLE
11
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
141
Whitehorse
YA81438
Quartz
RAT
11
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
142
Whitehorse
YA82177
Quartz
WEDGE
11
6/11/1984
5/21/1984
12/1/2024
 
115I03
 
143
Whitehorse
YA86396
Quartz
OX
11
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
144
Whitehorse
YA78059
Quartz
J. BILL #
11
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
145
Whitehorse
YC25926
Quartz
JCS
11
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
146
Whitehorse
YA86316
Quartz
VIC
11
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
147
Whitehorse
YB35426
Quartz
EAGLE
12
10/15/1990
9/20/1990
1/15/2014
 
115I03
 
148
Whitehorse
YA81439
Quartz
RAT
12
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
149
Whitehorse
YA86397
Quartz
OX
12
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
150
Whitehorse
YA82178
Quartz
WEDGE
12
6/11/1984
5/21/1984
12/1/2024
 
115I03
 
151
Whitehorse
YA86291
Quartz
BULL
12
12/17/1984
11/23/1984
2/29/2020
 
115I03
 
152
Whitehorse
YC25927
Quartz
JCS
12
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
153
Whitehorse
YA86347
Quartz
ETZEL
12
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
154
Whitehorse
YA86317
Quartz
VIC
12
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
155
Whitehorse
YA78060
Quartz
J. BILL #
12
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
156
Whitehorse
YA82179
Quartz
WEDGE
13
6/11/1984
5/21/1984
12/1/2024
 
115I03
 
157
Whitehorse
YA86398
Quartz
OX
13
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
158
Whitehorse
YA86348
Quartz
ETZEL
13
12/18/1984
11/26/1984
12/1/2026
 
115I03
 
159
Whitehorse
YA86292
Quartz
BULL
13
12/17/1984
11/23/1984
2/29/2020
 
115I03
 
160
Whitehorse
YA78061
Quartz
J. BILL #
13
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
161
Whitehorse
YA81440
Quartz
RAT
13
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
162
Whitehorse
YA86318
Quartz
VIC
13
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
163
Whitehorse
YC25928
Quartz
JCS
13
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
164
Whitehorse
YA78062
Quartz
J. BILL #
14
8/1/1983
7/13/1983
2/2/2018
 
115I03
 
165
Whitehorse
YA86319
Quartz
VIC
14
12/17/1984
11/24/1984
12/1/2025
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

166
Whitehorse
YA86399
Quartz
OX
14
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
167
Whitehorse
YA86293
Quartz
BULL
14
12/17/1984
11/23/1984
2/29/2020
 
115I03
 
168
Whitehorse
YC25929
Quartz
JCS
14
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
169
Whitehorse
YA82180
Quartz
WEDGE
14
6/11/1984
5/21/1984
12/1/2024
 
115I03
 
170
Whitehorse
YA81441
Quartz
RAT
14
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
171
Whitehorse
YA86349
Quartz
ETZEL
14
12/18/1984
11/26/1984
12/1/2026
 
115I03
 
172
Whitehorse
YA86294
Quartz
BULL
15
12/17/1984
11/23/1984
2/28/2015
 
115I03
 
173
Whitehorse
YA81442
Quartz
RAT
15
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
174
Whitehorse
YA86350
Quartz
ETZEL
15
12/18/1984
11/26/1984
12/1/2026
 
115I03
 
175
Whitehorse
YA78063
Quartz
J. BILL #
15
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
176
Whitehorse
YA86320
Quartz
VIC
15
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
177
Whitehorse
YC25930
Quartz
JCS
15
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
178
Whitehorse
YA82181
Quartz
WEDGE
15
6/11/1984
5/21/1984
12/1/2020
 
115I03
 
179
Whitehorse
YA86400
Quartz
OX
15
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
180
Whitehorse
YA78064
Quartz
J. BILL #
16
8/1/1983
7/13/1983
2/2/2014
 
115I03
 
181
Whitehorse
YA81443
Quartz
RAT
16
2/28/1984
2/5/1984
2/28/2015
 
115I03
 
182
Whitehorse
YA86321
Quartz
VIC
16
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
183
Whitehorse
YA93843
Quartz
WEDGE
16
10/21/1985
10/13/1985
12/26/2016
 
115I03
 
184
Whitehorse
YA86351
Quartz
ETZEL
16
12/18/1984
11/26/1984
12/1/2026
 
115I03
 
185
Whitehorse
YC25931
Quartz
JCS
16
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
186
Whitehorse
YA86295
Quartz
BULL
16
12/17/1984
11/23/1984
2/28/2019
 
115I03
 
187
Whitehorse
YA86401
Quartz
OX
16
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
188
Whitehorse
YA81444
Quartz
RAT
17
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
189
Whitehorse
YA86402
Quartz
OX
17
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
190
Whitehorse
YA86352
Quartz
ETZEL
17
12/18/1984
11/26/1984
12/1/2026
 
115I03
 
191
Whitehorse
YA86296
Quartz
BULL
17
12/17/1984
11/23/1984
2/28/2019
 
115I03
 
192
Whitehorse
YA78065
Quartz
J. BILL #
17
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
193
Whitehorse
YA86322
Quartz
VIC
17
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
194
Whitehorse
YC25932
Quartz
JCS
17
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
195
Whitehorse
YA93844
Quartz
WEDGE
17
10/21/1985
10/13/1985
12/26/2016
 
115I03
 
196
Whitehorse
YA86323
Quartz
VIC
18
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
197
Whitehorse
YC25933
Quartz
JCS
18
4/17/2003
4/11/2003
12/1/2021
 
115I03
 
198
Whitehorse
YA86297
Quartz
BULL
18
12/17/1984
11/23/1984
2/28/2019
 
115I03
 

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

199
Whitehorse
YA86403
Quartz
OX
18
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
200
Whitehorse
YA81445
Quartz
RAT
18
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
201
Whitehorse
YA86353
Quartz
ETZEL
18
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
202
Whitehorse
YA78066
Quartz
J. BILL #
18
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
203
Whitehorse
YA86404
Quartz
OX
19
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
204
Whitehorse
YA86354
Quartz
ETZEL
19
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
205
Whitehorse
YA86298
Quartz
BULL
19
12/17/1984
11/23/1984
2/28/2019
 
115I03
 
206
Whitehorse
YA81446
Quartz
RAT
19
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
207
Whitehorse
YA86324
Quartz
VIC
19
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
208
Whitehorse
YA78067
Quartz
J. BILL #
19
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
209
Whitehorse
YC25998
Quartz
JCS
19
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
210
Whitehorse
YA78068
Quartz
J. BILL #
20
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
211
Whitehorse
YA86405
Quartz
OX
20
12/20/1984
12/1/1984
12/20/2014
 
115I03
 
212
Whitehorse
YA86299
Quartz
BULL
20
12/17/1984
11/23/1984
2/28/2019
 
115I03
 
213
Whitehorse
YC25999
Quartz
JCS
20
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
214
Whitehorse
YA86355
Quartz
ETZEL
20
12/18/1984
11/26/1984
12/1/2027
 
115I03
 
215
Whitehorse
YA86325
Quartz
VIC
20
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
216
Whitehorse
YA81447
Quartz
RAT
20
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
217
Whitehorse
YA78069
Quartz
J. BILL #
21
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
218
Whitehorse
YA86326
Quartz
VIC
21
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
219
Whitehorse
YA86300
Quartz
BULL
21
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
220
Whitehorse
YA86356
Quartz
ETZEL
21
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
221
Whitehorse
YC26000
Quartz
JCS
21
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
222
Whitehorse
YA81448
Quartz
RAT
21
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
223
Whitehorse
YA86327
Quartz
VIC
22
12/17/1984
11/24/1984
12/1/2026
 
115I03
 
224
Whitehorse
YC26001
Quartz
JCS
22
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
225
Whitehorse
YA78070
Quartz
J. BILL #
22
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
226
Whitehorse
YA86357
Quartz
ETZEL
22
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
227
Whitehorse
YA86301
Quartz
BULL
22
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
228
Whitehorse
YA81449
Quartz
RAT
22
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
229
Whitehorse
YA86302
Quartz
BULL
23
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
230
Whitehorse
YA86328
Quartz
VIC
23
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
231
Whitehorse
YA81450
Quartz
RAT
23
2/28/1984
2/7/1984
2/28/2015
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

232
Whitehorse
YA86358
Quartz
ETZEL
23
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
233
Whitehorse
YC26002
Quartz
JCS
23
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
234
Whitehorse
YA78071
Quartz
J. BILL #
23
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
235
Whitehorse
YC26003
Quartz
JCS
24
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
236
Whitehorse
Y 76024
Quartz
VIC
24
7/17/1973
6/23/1973
12/1/2025
 
115I03
 
237
Whitehorse
YA86303
Quartz
BULL
24
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
238
Whitehorse
YA78072
Quartz
J. BILL #
24
8/1/1983
7/16/1983
2/2/2014
 
115I03
 
239
Whitehorse
YA86359
Quartz
ETZEL
24
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
240
Whitehorse
YA81451
Quartz
RAT
24
2/28/1984
2/7/1984
2/28/2015
 
115I03
 
241
Whitehorse
YA86304
Quartz
BULL
25
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
242
Whitehorse
YA81452
Quartz
RAT
25
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
243
Whitehorse
YC26004
Quartz
JCS
25
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
244
Whitehorse
YA86329
Quartz
VIC
25
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
245
Whitehorse
YA86360
Quartz
ETZEL
25
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
246
Whitehorse
YA78073
Quartz
J. BILL #
25
8/1/1983
7/16/1983
2/28/2014
 
115I03
 
247
Whitehorse
YA86361
Quartz
ETZEL
26
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
248
Whitehorse
YA86305
Quartz
BULL
26
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
249
Whitehorse
Y 76026
Quartz
VIC
26
7/17/1973
6/23/1973
12/1/2025
 
115I03
 
250
Whitehorse
YC26005
Quartz
JCS
26
6/27/2003
6/22/2003
12/1/2022
 
115I03
 
251
Whitehorse
YA81453
Quartz
RAT
26
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
252
Whitehorse
YA78074
Quartz
J. BILL #
26
8/1/1983
7/16/1983
2/28/2014
 
115I03
 
253
Whitehorse
YA78075
Quartz
J. BILL #
27
8/1/1983
7/16/1983
2/28/2014
 
115I03
 
254
Whitehorse
YA86330
Quartz
VIC
27
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
255
Whitehorse
YA86362
Quartz
ETZEL
27
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
256
Whitehorse
YA86306
Quartz
BULL
27
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
257
Whitehorse
YC26006
Quartz
JCS
27
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
258
Whitehorse
YA81454
Quartz
RAT
27
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
259
Whitehorse
YA86331
Quartz
VIC
28
12/17/1984
11/24/1984
12/1/2027
 
115I03
 
260
Whitehorse
YA81455
Quartz
RAT
28
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
261
Whitehorse
YC26007
Quartz
JCS
28
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
262
Whitehorse
YA86363
Quartz
ETZEL
28
12/18/1984
11/27/1984
12/1/2026
 
115I03
 
263
Whitehorse
YA86307
Quartz
BULL
28
12/17/1984
11/23/1984
2/28/2014
 
115I03
 
264
Whitehorse
YA78076
Quartz
J. BILL #
28
8/1/1983
7/16/1983
2/28/2014
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

265
Whitehorse
YA81456
Quartz
RAT
29
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
266
Whitehorse
YA78077
Quartz
J. BILL #
29
8/1/1983
7/16/1983
2/28/2014
 
115I03
 
267
Whitehorse
YA86364
Quartz
ETZEL
29
12/18/1984
11/27/1984
12/1/2027
 
115I03
 
268
Whitehorse
YA86332
Quartz
VIC
29
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
269
Whitehorse
YC26008
Quartz
JCS
29
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
270
Whitehorse
YA78078
Quartz
J. BILL #
30
8/1/1983
7/16/1983
2/28/2014
 
115I03
 
271
Whitehorse
YA86333
Quartz
VIC
30
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
272
Whitehorse
YA81457
Quartz
RAT
30
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
273
Whitehorse
YA86365
Quartz
ETZEL
30
12/18/1984
11/27/1984
12/1/2027
 
115I03
 
274
Whitehorse
YC26009
Quartz
JCS
30
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
275
Whitehorse
YC26010
Quartz
JCS
31
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
276
Whitehorse
YA86366
Quartz
ETZEL
31
12/18/1984
11/27/1984
12/1/2027
 
115I03
 
277
Whitehorse
YA78079
Quartz
J. BILL #
31
8/1/1983
7/16/1983
2/28/2018
 
115I03
 
278
Whitehorse
YA81458
Quartz
RAT
31
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
279
Whitehorse
YA86334
Quartz
VIC
31
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
280
Whitehorse
YA81459
Quartz
RAT
32
2/28/1984
2/15/1984
2/28/2014
 
115I03
 
281
Whitehorse
YC26011
Quartz
JCS
32
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
282
Whitehorse
YA78080
Quartz
J. BILL #
32
8/1/1983
7/16/1983
2/28/2018
 
115I03
 
283
Whitehorse
YA86367
Quartz
ETZEL
32
12/18/1984
11/27/1984
12/1/2027
 
115I03
 
284
Whitehorse
YA86335
Quartz
VIC
32
12/17/1984
11/24/1984
12/1/2025
 
115I03
 
285
Whitehorse
YC26012
Quartz
JCS
33
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
286
Whitehorse
YA81460
Quartz
RAT
33
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
287
Whitehorse
YA93037
Quartz
VIC
33
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
288
Whitehorse
YA86368
Quartz
ETZEL
33
12/18/1984
11/27/1984
12/1/2023
 
115I03
 
289
Whitehorse
YA81461
Quartz
RAT
34
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
290
Whitehorse
YC26013
Quartz
JCS
34
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
291
Whitehorse
YA93038
Quartz
VIC
34
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
292
Whitehorse
YA86369
Quartz
ETZEL
34
12/18/1984
11/27/1984
12/1/2027
 
115I03
 
293
Whitehorse
YA93039
Quartz
VIC
35
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
294
Whitehorse
YA86370
Quartz
ETZEL
35
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
295
Whitehorse
YA81462
Quartz
RAT
35
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
296
Whitehorse
YC26014
Quartz
JCS
35
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
297
Whitehorse
YA93040
Quartz
VIC
36
8/15/1985
8/12/1985
12/1/2024
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

298
Whitehorse
YC26015
Quartz
JCS
36
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
299
Whitehorse
YA86371
Quartz
ETZEL
36
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
300
Whitehorse
YA81463
Quartz
RAT
36
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
301
Whitehorse
YC26016
Quartz
JCS
37
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
302
Whitehorse
YA81464
Quartz
RAT
37
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
303
Whitehorse
YA93041
Quartz
VIC
37
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
304
Whitehorse
YA86372
Quartz
ETZEL
37
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
305
Whitehorse
YA86373
Quartz
ETZEL
38
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
306
Whitehorse
YA93042
Quartz
VIC
38
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
307
Whitehorse
YA81465
Quartz
RAT
38
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
308
Whitehorse
YC26017
Quartz
JCS
38
6/27/2003
6/22/2003
12/1/2023
 
115I03
 
309
Whitehorse
YA86374
Quartz
ETZEL
39
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
310
Whitehorse
YA81466
Quartz
RAT
39
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
311
Whitehorse
YA93043
Quartz
VIC
39
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
312
Whitehorse
YA93044
Quartz
VIC
40
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
313
Whitehorse
YA86375
Quartz
ETZEL
40
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
314
Whitehorse
YA81467
Quartz
RAT
40
2/28/1984
2/10/1984
2/28/2014
 
115I03
 
315
Whitehorse
YA93045
Quartz
VIC
41
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
316
Whitehorse
YA86376
Quartz
ETZEL
41
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
317
Whitehorse
YA93046
Quartz
VIC
42
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
318
Whitehorse
YA86377
Quartz
ETZEL
42
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
319
Whitehorse
YA93047
Quartz
VIC
43
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
320
Whitehorse
YA86378
Quartz
ETZEL
43
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
321
Whitehorse
YA86379
Quartz
ETZEL
44
12/18/1984
11/28/1984
12/1/2024
 
115I03
 
322
Whitehorse
YA93048
Quartz
VIC
44
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
323
Whitehorse
YA86380
Quartz
ETZEL
45
12/18/1984
11/28/1984
12/1/2026
 
115I03
 
324
Whitehorse
YA93049
Quartz
VIC
45
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
325
Whitehorse
YA86381
Quartz
ETZEL
46
12/18/1984
11/29/1984
12/1/2026
 
115I03
 
326
Whitehorse
YA93050
Quartz
VIC
46
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
327
Whitehorse
YA93051
Quartz
VIC
47
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
328
Whitehorse
YA86382
Quartz
ETZEL
47
12/18/1984
11/29/1984
12/1/2026
 
115I03
 
329
Whitehorse
YA93052
Quartz
VIC
48
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
330
Whitehorse
YA86383
Quartz
ETZEL
48
12/18/1984
11/29/1984
12/1/2026
 
115I03
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

331
Whitehorse
YA93053
Quartz
VIC
49
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
332
Whitehorse
YA86384
Quartz
ETZEL
49
12/18/1984
11/29/1984
12/1/2026
 
115I03
 
333
Whitehorse
YA86385
Quartz
ETZEL
50
12/18/1984
11/29/1984
12/1/2026
 
115I03
 
334
Whitehorse
YA93054
Quartz
VIC
50
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
335
Whitehorse
YC19413
Quartz
VIC
51
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
336
Whitehorse
YA93056
Quartz
VIC
52
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
337
Whitehorse
YC19414
Quartz
VIC
53
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
338
Whitehorse
YA93058
Quartz
VIC
54
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
339
Whitehorse
YC19415
Quartz
VIC
55
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
340
Whitehorse
YC19416
Quartz
VIC
56
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
341
Whitehorse
YC19417
Quartz
VIC
57
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
342
Whitehorse
YC19418
Quartz
VIC
58
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
343
Whitehorse
YC19419
Quartz
VIC
59
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
344
Whitehorse
YC19420
Quartz
VIC
60
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
345
Whitehorse
YC19421
Quartz
VIC
61
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
346
Whitehorse
YC19422
Quartz
VIC
62
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
347
Whitehorse
YC19423
Quartz
VIC
63
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
348
Whitehorse
YC19424
Quartz
VIC
64
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
349
Whitehorse
YC19425
Quartz
VIC
71
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
350
Whitehorse
YC19426
Quartz
VIC
72
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
351
Whitehorse
YC19427
Quartz
VIC
73
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
352
Whitehorse
YC19428
Quartz
VIC
74
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
353
Whitehorse
YC19429
Quartz
VIC
75
12/13/2001
12/10/2001
12/1/2025
 
115I03
 
354
Whitehorse
YC19430
Quartz
VIC
76
12/13/2001
12/10/2001
12/1/2028
 
115I03
 
355
Whitehorse
YC19431
Quartz
VIC
77
12/13/2001
12/10/2001
12/1/2028
 
115I03
 
356
Whitehorse
YC19432
Quartz
VIC
78
12/13/2001
12/10/2001
12/1/2028
 
115I03
 
357
Whitehorse
YC19433
Quartz
VIC
93
12/13/2001
12/11/2001
12/1/2028
 
115I03
 
358
Whitehorse
YC19434
Quartz
VIC
94
12/13/2001
12/11/2001
12/1/2028
 
115I03
 
359
Whitehorse
YC19435
Quartz
VIC
95
12/13/2001
12/11/2001
12/1/2028
 
115I03
 
360
Whitehorse
YC19436
Quartz
VIC
96
12/13/2001
12/11/2001
12/1/2028
 
115I03
 
361
Whitehorse
YC19437
Quartz
VIC
97
12/13/2001
12/11/2001
12/1/2028
 
115I03
 
362
Whitehorse
YC19438
Quartz
VIC
98
12/13/2001
12/11/2001
12/1/2028
 
115I03
 
363
Whitehorse
YC19439
Quartz
VIC
99
12/13/2001
12/11/2001
12/1/2025
 
115I03
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
District
Grant Number
Reg Type
Claim Name
Claim Nbr
Operation
Recording Date
Staking Date
Claim Expiry Date
Quartz Lease
NTS Map
Number
Non Std Size

364
Whitehorse
YC19440
Quartz
VIC
100
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
365
Whitehorse
YB35470
Quartz
DIC
101
10/17/1990
9/22/1990
1/17/2014
 
115I03
 
366
Whitehorse
YC19441
Quartz
VIC
101
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
367
Whitehorse
YC19442
Quartz
VIC
102
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
368
Whitehorse
YB35471
Quartz
DIC
102
10/17/1990
9/22/1990
1/17/2014
 
115I03
 
369
Whitehorse
YB35472
Quartz
DIC
103
10/17/1990
9/22/1990
1/17/2014
 
115I03
 
370
Whitehorse
YC19443
Quartz
VIC
103
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
371
Whitehorse
YC19444
Quartz
VIC
104
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
372
Whitehorse
YB35473
Quartz
DIC
104
10/17/1990
9/22/1990
1/17/2014
 
115I03
 
373
Whitehorse
YC19445
Quartz
VIC
105
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
374
Whitehorse
YB35474
Quartz
DIC
105
10/17/1990
9/22/1990
1/17/2014
 
115I03
 
375
Whitehorse
YC19446
Quartz
VIC
106
12/13/2001
12/11/2001
12/1/2025
 
115I03
 
376
Whitehorse
YB35475
Quartz
DIC
106
10/17/1990
9/22/1990
1/17/2014
 
115I03
 
377
Whitehorse
YA93111
Quartz
VIC
107
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
378
Whitehorse
YA93112
Quartz
VIC
108
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
379
Whitehorse
YA93113
Quartz
VIC
109
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
380
Whitehorse
YA93114
Quartz
VIC
110
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
381
Whitehorse
YA93115
Quartz
VIC
111
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
382
Whitehorse
YA93116
Quartz
VIC
112
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
383
Whitehorse
YA93117
Quartz
VIC
113
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
384
Whitehorse
YA93118
Quartz
VIC
114
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
385
Whitehorse
YA93119
Quartz
VIC
115
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
386
Whitehorse
YA93120
Quartz
VIC
116
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
387
Whitehorse
YA93121
Quartz
VIC
117
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
388
Whitehorse
YA93122
Quartz
VIC
118
8/15/1985
8/12/1985
12/1/2024
 
115I03
 
389
Whitehorse
4243
Quartz
SUNSET
 
6/29/1943
6/2/1943
11/27/2019
OW00039
115I03
 
390
Whitehorse
55602
Quartz
MYRTLE
 
9/20/1945
8/10/1945
11/27/2019
OW00042
115I03
 
391
Whitehorse
55836
Quartz
COURTLAND
 
8/28/1946
5/31/1946
11/27/2019
OW00043
115I03
 
392
Whitehorse
YA95099
Quartz
MSL
 
7/10/1986
7/6/1986
12/1/2020
 
115I03
 
393
Whitehorse
4209
Quartz
RICCO
 
2/12/1941
11/28/1940
11/27/2019
OW00037
115I03
 
394
Whitehorse
4210
Quartz
HAZEL ANNE
 
2/24/1941
1/24/1941
11/27/2019
OW00038
115I03
 
395
Whitehorse
39134
Quartz
MACK
 
6/12/1939
5/3/1939
11/27/2019
OW00040
115I03
 
396
Whitehorse
39192
Quartz
IDA MAY
 
7/24/1940
6/24/1940
11/27/2019
OW00041
115I03
 





--------------------------------------------------------------------------------